PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 September 17, 2010 Dear Shareholder: A Special Meeting of Shareholders of Principal Funds, Inc. (PFI) will be held at 680 8th Street, Des Moines, Iowa 50392-2080, on November 4, 2010 at 10 a.m., Central Time. At the meeting, shareholders of the SmallCap Value Fund I (the Acquired Fund) will be asked to consider and approve a Plan of Acquisition (the Plan) providing for the reorganization of the SmallCap Value Fund I into the SmallCap Value Fund II (the Acquiring Fund). Each of these Funds is a separate series or fund of PFI. Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class R-1, Class R- 2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. The Reorganization is expected to occur as of the close of regularly scheduled trading on the NYSE on November 12, 2010. All share classes of the Acquired Fund will vote in the aggregate and not by class with respect to the Reorganization. The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired Fund and the Acquiring Fund. The Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds also have similar principal policies and risks in that both invest primarily in securities of small-capitalization companies while pursuing a value orientation to investing. Both Funds have the same fee rate schedule, however the Acquiring Fund has a lower advisory fee rate at current asset levels and is expected to have lower direct expense ratios following the Reorganization. The Acquiring Fund has outperformed the Acquired Fund over the one, three, and five year periods ended March 31, 2010. Moreover, the Reorganization may be expected to afford shareholders of the Acquired Fund, on an ongoing basis, greater prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. The value of your investment will not be affected by the Reorganization. Furthermore, in the opinion of legal counsel, no gain or loss will be recognized by any shareholder for federal income tax purposes as a result of the Reorganization. ***** Enclosed you will find a Notice of Special Meeting of Shareholders, a Proxy Statement/Prospectus, and a proxy card for shares of the Acquired Fund you owned as of August 30, 2010, the record date for the Meeting. The Proxy Statement/Prospectus provides background information and describes in detail the matters to be voted on at the Meeting. The Board of Directors has unanimously voted in favor of the proposed Reorganization and recommends that you vote FOR the Proposal. In order for shares to be voted at the Meeting, we urge you to read the Proxy Statement/Prospectus and then complete and mail your proxy card(s) in the enclosed postage-paid envelope, allowing sufficient time for receipt by us by November 3, 2010. As a convenience, we offer three options by which to vote your shares: By Internet: Follow the instructions located on your proxy card. By Phone: The phone number is located on your proxy card. Be sure you have your control number, as printed on your proxy card, available at the time you call. By Mail: Sign your proxy card and enclose it in the postage-paid envelope provided in this proxy package. We appreciate your taking the time to respond to this important matter. Your vote is important. If you have any questions regarding the Reorganization, please call our shareholder services department toll free at 1-800-222-5852. PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders of the SmallCap Value Fund I: Notice is hereby given that a Special Meeting of Shareholders (the Meeting) of the SmallCap Value Fund I, a separate series of Principal Funds, Inc. (PFI), will be held at 680 8 th Street, Des Moines, Iowa 50392-2080, on November 4, 2010 at 10 a.m., Central Time . A Proxy Statement/Prospectus providing information about the following proposal to be voted on at the Meeting is included with this notice. The Meeting is being held to consider and vote on such proposal as well as any other business that may properly come before the Meeting or any adjournment thereof: Proposal: Approval of a Plan of Acquisition providing for the reorganization of the SmallCap Value Fund I (the Fund) into the SmallCap Value Fund II. The Board of Directors of PFI recommends that shareholders of the Fund vote FOR the Proposal. Approval of the Proposal will require the affirmative vote of the holders of at least a Majority of the Outstanding Voting Securities (as defined in the accompanying Proxy Statement/Prospectus) of the Fund. Each shareholder of record at the close of business on August 30, 2010 is entitled to receive notice of and to vote at the Meeting. Please read the attached Proxy Statement/Prospectus. By order of the Board of Directors Nora M. Everett President and Chief Executive Officer September 17, 2010 Des Moines, Iowa PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080  PROXY STATEMENT/PROSPECTUS SPECIAL MEETING OF SHAREHOLDERS TO BE HELD NOVEMBER 4, 2010 RELATING TO THE REORGANIZATION OF THE SMALLCAP VALUE FUND I INTO THE SMALLCAP VALUE FUND II This Proxy Statement/Prospectus is furnished in connection with the solicitation by the Board of Directors (the Board or Directors) of Principal Funds, Inc. (PFI) of proxies to be used at a Special Meeting of Shareholders of PFI to be held at 680 8th Street, Des Moines, Iowa 50392-2080, on November 4, 2010, at 10 a.m., Central Time (the Meeting). At the Meeting, shareholders of the SmallCap Value Fund I (the Acquired Fund) will be asked to consider and approve a proposed Plan of Acquisition (the Plan) providing for the reorganization of the Acquired Fund into the SmallCap Value Fund II (the Acquiring Fund). Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the Shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. If approved by shareholders of the Acquired Fund, the Reorganization is expected to occur immediately after the close of regularly scheduled trading on the NYSE on November 12, 2010 (the Effective Time). All share classes of the Acquired Fund will vote in the aggregate and not by class. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and the Form of Plan of Acquisition which is attached hereto as Appendix A. This Proxy Statement/Prospectus contains information shareholders should know before voting on the Reorganization. Please read it carefully and retain it for future reference. The Annual and Semi-Annual Reports to Shareholders of PFI contain additional information about the investments of the Acquired and Acquiring Funds, and the Annual Report contains discussions of the market conditions and investment strategies that significantly affected the Acquired and Acquiring Funds during the fiscal year ended October 31, 2009. Copies of these reports may be obtained at no charge by calling our shareholder services department toll free at 1-800-247-4123. A Statement of Additional Information dated September 17, 2010 (the Statement of Additional Information) relating to this Proxy Statement/Prospectus has been filed with the Securities and Exchange Commission (SEC) and is incorporated by reference into this Proxy Statement/Prospectus. PFIs Prospectus, dated March 1, 2010 and as supplemented, (File No. 033-59474) and the Statement of Additional Information for PFI, dated March 1, 2010 and as supplemented (PFI SAI), have been filed with the SEC and, insofar as they relate to the SmallCap Value Fund I, are incorporated by reference into this Proxy Statement/Prospectus. Copies of these documents may be obtained without charge by writing to PFI at the address noted above or by calling our shareholder services department toll free at 1-800-222-5852. You may also call our shareholder services department toll fee at 1-800-222-5852 if you have any questions regarding the Reorganization. PFI is subject to the informational requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940 (the 1940 Act) and files reports, proxy materials and other information with the SEC. Such reports, proxy materials and other information may be inspected and copied at the Public Reference Room of the SEC at treet, N.E., Washington, D.C. 20549 (information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-202-551-5850). Such materials are also available on the SECs EDGAR Database on its Internet site at www.sec.gov, and copies may be obtained, after paying a duplicating fee, by email request addressed to publicinfo@sec.gov or by writing to the SECs Public Reference Room. The SEC has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense. The date of this Proxy Statement/Prospectus is September 17, 2010. TABLE OF CONTENTS Page INTRODUCTION 3 THE REORGANIZATION 3 PROPOSAL: APPROVAL OF A PLAN OF ACQUISITION PROVIDING FOR THE REORGANIZATION OF THE SMALLCAP VALUE FUND I INTO THE SMALLCAP VALUE FUND II 4 Comparison of Acquired and Acquiring Funds 4 Comparison of Investment Objectives and Strategies 5 Fees and Expenses of the Funds 7 Investment Management Fees/Sub-Advisory Arrangements 8 Comparison of Principal Investment Risks 8 Performance 9 INFORMATION ABOUT THE REORGANIZATION 11 Plan of Acquisition 11 Reasons for the Reorganization 11 Board Consideration of the Reorganization 11 Description of the Securities to Be Issued 12 Federal Income Tax Consequences 12 CAPITALIZATION 13 ADDITIONAL INFORMATION ABOUT THE FUNDS 14 Certain Investment Strategies and Related Risks of the Funds 14 Multiple Classes of Shares 17 Costs of Investing in the Funds 17 Distribution Plans and Intermediary Compensation 18 Other Payments to Financial Intermediaries 18 Pricing of Fund Shares 19 Purchase of Fund Shares 20 Redemption of Fund Shares 21 Exchange of Fund Shares 21 Frequent Purchases and Redemptions 22 Dividends and Distributions 22 Tax Considerations 23 Portfolio Holdings Information 23 VOTING INFORMATION 23 OUTSTANDING SHARES AND SHARE OWNERSHIP 24 FINANCIAL HIGHLIGHTS 25 FINANCIAL STATEMENTS 31 LEGAL MATTERS 31 OTHER INFORMATION 31 APPENDIX A Form of Plan of Acquisition A-1 APPENDIX B Description of Index B-1 2 INTRODUCTION This Proxy Statement/Prospectus is being furnished to shareholders of the Acquired Fund to provide information regarding the Plan and the Reorganization. Principal Funds, Inc. PFI is a Maryland corporation and an open-end management investment company registered with the SEC under the Investment Company Act of 1940, as amended (1940 Act). PFI currently offers 64 separate series or funds (the PFI Funds), including the Acquired and Acquiring Funds. The sponsor of PFI is Principal Life Insurance Company (Principal Life), and the investment advisor to the PFI Funds is Principal Management Corporation (PMC). Principal Funds Distributor, Inc. (the Distributor or PFD) is the distributor for all share classes of the Acquired and Acquiring Funds. Principal Life, an insurance company organized in 1879 under the laws of Iowa, PMC and PFD are indirect, wholly-owned subsidiaries of Principal Financial Group, Inc. (PFG). Their address is the Principal Financial Group, Des Moines, Iowa 50392-2080. Investment Management . Pursuant to an investment advisory agreement with PFI with respect to the Acquired and Acquiring Funds, PMC provides investment advisory services and certain corporate administrative services to the Funds. As permitted by the investment advisory agreement, PMC has entered into sub-advisory agreements with respect to the Acquired and Acquiring Funds as follows: Acquired Fund Sub-Advisors SmallCap Value Fund I J.P. Morgan Investment Management, Inc. (J.P. Morgan) Mellon Capital Management Corporation (Mellon Capital) Acquiring Fund Sub-Advisors SmallCap Value Fund II Dimensional Fund Advisors (Dimensional) Los Angeles Capital Management and Equity Research, Inc. (L.A. Capital) Vaughan Nelson Investment Management, LP (Vaughan Nelson) PMC and each sub-advisor are registered with the SEC as investment advisors under the Investment Advisers Act of 1940. J.P. Morgan is located at 245 Park Avenue, 3rd Floor, New York, NY 10167. Mellon Capital is located at 500 Grant Street, Suite 4200, One Mellon Center, Pittsburgh, PA 15258. Dimensional is located at 6300 Bee Cave Road, Building One, Austin, TX 78746. L.A. Capital is located at 11150 Santa Monica Boulevard, Suite 200, Los Angeles, CA 90025. Vaughan Nelson is located at 600 Travis Street, Suite 6300, Houston, Texas 77002. THE REORGANIZATION At its meeting held on June 14, 2010, the Board, including all the Directors who are not interested persons (as defined in the 1940 Act) of PFI (the Independent Directors), approved the Reorganization pursuant to the Plan providing for the combination of the Acquired Fund into the Acquiring Fund. The Board concluded that the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. The factors that the Board considered in deciding to approve the Reorganization are discussed below under Information About the Reorganization  Board Consideration of the Reorganization. The Reorganization contemplates: (i) the transfer of all the assets, subject to all of the liabilities, of the Acquired Fund to the Acquiring Fund in exchange for shares of the Acquiring Fund; (ii) the distribution to Acquired Fund shareholders of the Acquiring Fund shares; and (iii) the liquidation and termination of the Acquired Fund. As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. In the Reorganization, the Acquiring Fund will issue a number of shares with a total value equal to the total value of the net assets of the Acquired Fund, and each shareholder of the Acquired Fund will receive a number of full and fractional shares of the Acquiring Fund with a value equal to the value of that shareholders shares of the Acquired Fund, as of the close of regularly scheduled trading on the NYSE on the closing date of the Reorganization (the Effective Time). The closing date of the Reorganization is expected to be November 12, 2010. Holders of Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and in the Form of Plan of Acquisition, which is attached hereto as Appendix A. The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired Fund and the Acquiring Fund. The Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds also have similar principal policies and risks in that both invest primarily in securities of small-capitalization companies while pursuing a value orientation to investing. Both Funds have the same fee rate schedule, however the Acquiring Fund has a lower advisory fee rate at current asset levels and is expected to have lower direct expense ratios following the Reorganization. The Acquiring Fund has outperformed the Acquired Fund over the one, three, and five year periods ended March 31, 2010. Moreover, the Reorganization may be expected to afford shareholders of the Acquired Fund, on an ongoing basis, greater prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. In the opinion of legal counsel, the Reorganization will qualify as a tax-free reorganization and, for federal income tax purposes, no gain or loss will be recognized as a result of the Reorganization by the Acquired or Acquiring Fund shareholders. See Information About the Reorganization  Federal Income Tax Consequences. 3 The Reorganization will not result in any material change in the purchase and redemption procedures followed with respect to the distribution of shares, which are the same for both funds. See Additional Information About the Funds  Purchase of Fund shares, Exchange of Fund Shares and Redemption of Fund shares. The Acquired Fund will pay a portion of the out-of-pocket fees and expenses incurred in connection with the Reorganization, including printing, mailing, and legal fees. This portion of the fees and expenses and fees is expected to total $22,455. PMC will cover any remanding expenses which are estimated to be $12,601. The Acquired Fund, who is expected to achieve the greatest benefit from the Reorganization, will pay any trading costs associated with disposing of any portfolio securities of the Acquired Fund that would not be compatible with the investment objectives and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. It is expected that 41% of the portfolio securities of the Acquired Fund will be disposed of. The estimated trading costs would be $188,000. The estimated per share capital gain would be $10,102,000 ($0.86 per share) on a U.S. GAAP basis. PROPOSAL: APPROVAL OF A PLAN OF ACQUISITION PROVIDING FOR THE REORGANIZATION OF THE SMALLCAP VALUE FUND I INTO THE SMALLCAP VALUE FUND II Shareholders of the SmallCap Value Fund I (the Acquired Fund) are being asked to approve the reorganization of the Acquired Fund into the SmallCap Fund II (the Acquiring Fund.) Comparison of Acquired and Acquiring Funds The following table provides comparative information with respect to the Acquired and Acquiring Funds. As indicated in the table, the Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds also have similar principal policies and risks in that both invest primarily in securities of small-capitalization companies while pursuing a value orientation to investing. The Funds differ principally in that the Acquired Fund may hold foreign securities and may invest in initial public offerings. Further, the Acquiring Fund is currently being used as part of a fund of funds strategy. Each of the Funds has multiple sub-advisors, and PMC actively manages a portion of the assets of each Fund. SmallCap Value Fund I SmallCap Value Fund II (Acquired Fund) (Acquiring Fund) Approximate Net Assets as of April 30, 2010 (unaudited): $161,817,000 $765,040,000 Investment Advisor: PMC Sub-Advisors and Portfolio Managers: J.P. MORGAN DIMENSIONAL Christopher T. Blum (since 2002). Mr. Blum (Chief Investment Stephen A. Clark (since 2008). Mr. Clark (Senior Portfolio Officer of the U.S. Behavioral Finance Group) has been with J.P. Manager, Vice President, and chairman of the Investment Morgan since 2001. He earned a BBA in Finance from Bernard M. Committee) has been with Dimensional since 2001. He earned a Baruch School of Business. Mr. Blum has earned the right to use BS from Bradley University and an MBA from the Chartered Financial Analyst designation. the University of Chicago. Dennis S. Ruhl (since 2005). Mr. Ruhl (Vice President, head of L.A. CAPITAL the U.S. Behavioral Finance Small Cap Equity Group) has been David R. Borger (since 2009). Mr. Broger (Director of Research) with J.P. Morgan since 1999. He earned BS degrees in co-founded L.A. Capital in 2002. He earned a BA from the Mathematics and Computer Science and an MEng in Computer Wittenberg University and an MA and MBA from the University Science from Massachusetts Institute of Technology. Mr. Ruhl has of Michigan. Mr. Borger has earned the right to use the Chartered earned the right to use the Chartered Financial Analyst Financial Analyst designation. designation. Christine M. Kugler (since 2009). Ms. Kugler (Director of MELLON CAPITAL Implementation) has been with L.A. Capital since it was founded Ronald P. Gala (since 2002). Mr. Gala (Director, Senior Portfolio in 2002. She earned a BA from the University of California, Santa Manager, Active Equity Strategies) has been with Mellon Capital Barbara. since 1993. He earned a BS in Business Administration from Duquesne University and an MBA in Finance from the University Stuart K. Matsuda (since 2009). Mr. Matsuda (Director of of Pittsburgh. Mr. Gala has earned the right to use the Trading) co-founded L.A. Capital in 2002. He earned a BBA from Chartered Financial Analyst designation. the University of Hawaii and an MBA from California State University Northridge. Peter D. Goslin (since 2005). Mr. Goslin (Vice President, Senior Portfolio Manager, Active Equities Strategies) has been with Hal W. Reynolds (since 2009). Mr. Reynolds (Chief Investment Mellon Capital since 1999. He earned a BS in Finance from St. Officer) co-founded L.A. Capital in 2002. He earned a BA from Vincent College and an MBA in Finance at the University of the University of Virginia and an MBA from the University of Notre Dame Graduate School of Business. Mr. Goslin has earned Pittsburgh. Mr. Reynolds has earned the right to use the Chartered the right to use the Chartered Financial Analyst designation. Financial Analyst designation. 4 PMC Thomas D. Stevens (since 2009). Mr. Stevens (Chairman and Mariateresa Monaco (since 2009) . Ms. Monaco (Vice President- President) co-founded L.A. Capital in 2002. He earned a BBA and Portfolio Manager) has worked as a portfolio manager for PMC MBA from the University of Wisconsin. Mr. Stevens has earned since 2009. Previously, she worked as a portfolio manager for the right to use the Chartered Financial Analyst designation. Principal Global Investors, LLC, where she worked as a portfolio VAUGHAN NELSON manager since 2005. Prior to that, Ms. Monaco worked for Chris D. Wallis (since 2005). Mr. Wallis (Senior Portfolio Fidelity Management and Research. She earned a Masters degree Manager) has been with Vaughan Nelson since 1999. He earned a in Electrical Engineering from Politecnico di Torino, Italy, a BBA in Accounting from Baylor University and an MBA from Masters degree in Electrical Engineering from Northeastern Harvard Business School. Mr. Wallis has earned the right to use University, and an MBA from the Sloan School of Management at the Chartered Financial Analyst designation. the Massachusetts Institute of Technology. Scott J. Weber (since 2005). Mr. Weber (Portfolio Manager) has been with Vaughan Nelson since 2003. He earned a BS in Natural Resources from The University of the South and an MBA from Tulane University. Mr. Weber has earned the right to use the Chartered Financial Analyst designation. PMC Mariateresa Monaco (see biography under Acquired Fund) Comparison of Investment Objectives and Strategies Investment Objective: Both Funds seek to provide long-term growth of capital. Principal Investment Strategies: The Fund invests primarily in a diversified group of equity Under normal circumstances, the Fund invests at least 80% of its securities of U.S. companies with small market capitalizations net assets (plus any borrowings for investment purposes) in equity (those with market capitalizations similar to companies in the securities of U.S. companies with small market capitalizations Russell 2000® Value Index (as of the most recent calendar year (those with market capitalizations similar to companies in the end, this range was between approximately $0.01 billion and $3.4 Russell 2000 Value Index (as of the most recent calendar year end, billion)) at the time of purchase. Market capitalization is defined this range was between approximately $0.01 billion and $3.4 as total current market value of a company's outstanding common billion)) or in securities with market capitalizations of $3.5 billion stock. Under normal conditions, the Fund invests at least 80% of or less at the time of purchase. Market capitalization is defined as its net assets in equity securities of such companies. The Fund total current market value of a company's outstanding common invests in value stocks; value orientation emphasizes buying stock. The Fund invests in value stocks; value orientation stocks at less than their expected investment value and avoiding emphasizes buying stocks at less than their expected investment stocks whose price has been artificially built up. The Funds assets value and avoiding stocks whose price has been artificially built may be invested in foreign securities. The Fund may invest in real up. This Fund may be used as part of a fund of funds strategy. estate investment trusts in an attempt to achieve its investment objective. The Fund may also purchase securities issued as part of, Dimensional invests Fund assets primarily in a diversified group or a short period after, companies initial public offerings of equity securities of small cap U.S. companies which (IPOs), and may at times dispose of those shares shortly after Dimensional believes to be value stocks at the time of purchase. their acquisition. This Fund may be used as part of a fund of funds Dimensional considers small cap companies to be companies strategy. whose market capitalizations are generally in the lowest 10% of total market capitalization or companies whose market J.P. Morgan uses a combination of quantitative and fundamental capitalizations are smaller than the 1,000th largest U.S. company, research, and then implements a disciplined portfolio construction whichever results in the higher market capitalization break. Under process to build a portfolio. It seeks to enhance returns and reduce Dimensionals market capitalization guidelines described above, the volatility in the value of the Fund relative to that of the U.S. as of December 31, 2009, the market capitalization of a small cap small company value universe, represented by the Russell 2000® company was defined by the 10% market capitalization guideline, Value Index. J.P. Morgan continuously screens the small company which was $2,210 million or below. This dollar amount will universe to identify those companies that exhibit favorable change due to market conditions. valuation and momentum factor rankings. J.P. Morgan ranks these companies within economic sectors according to their relative Dimensional considers a security to be a value stock primarily attractiveness. J.P. Morgan then selects for purchase the because the companys shares have a high book value in relation companies it feels to be most attractive within each economic to their market value (a book to market ratio). In assessing sector. value, Dimensional may consider additional factors such as price to cash flow or price-to-earnings ratios, as well as economic Under normal market conditions, the portion of the Fund sub- conditions and developments in the issuers industry. The criteria advised by J.P. Morgan will have sector weightings comparable to Dimensional uses for assessing value are subject to change from that of the U.S. small company value universe though it may under time-to-time. or over-weight selected economic sectors. In addition, as a company moves out of the market capitalization range of the small Dimensional uses a market capitalization weighted approach in company universe, it generally becomes a candidate for sale. determining individual security weights. The higher the relative market capitalization of the security, the greater its representation 5 In selecting investments for the Fund, Mellon Capital uses a in the Fund. Dimensional may adjust market capitalization weights disciplined investment process that combines fundamental after considering such factors as free float, momentum, trading analysis and risk management with a multi-factor model that strategies, liquidity management and other factors determined to searches for undervalued stocks. Undervalued stocks are those be appropriate by Dimensional given market conditions. selling at a low price relative to their profits and prospective Dimensional may deviate from market capitalization weighting to earnings growth. The stock evaluation process uses several limit or fix the exposure of the Fund to a particular issuer to a different characteristics, including changes in earnings estimates maximum proportion of the assets of the Fund. Dimensional also and change in valuation metrics, in an attempt to identify value may exclude the stock of a company that meets applicable market among individual stocks. capitalization criterion if Dimensional determines, in its judgment, that the purchase of such stock is inappropriate in light of other Rather than using broad economic or market trends, Mellon conditions. Such adjustments may result in a deviation from Capital selects stocks on a company-by-company basis. To ensure traditional market capitalization weighting. ample diversification, the portion of the Funds assets managed by Mellon Capital are allocated among industries and economic LA Capital employs a quantitative approach in selecting securities sectors in similar proportions to those of the Index. The portfolio it believes are favored in the current market environment. The is generally kept broadly diversified in an attempt to capture firms proprietary Dynamic Alpha Model seeks to identify opportunities that may be realized quickly during periods of investor preferences for specific risk characteristics by analyzing above-average market volatility. By maintaining such a diversified valuation, income statement, balance sheet, industry and market- stance, stock selection drives performance. based factors. Expected returns are calculated for a universe of small capitalization securities based on a securitys exposure, and PMC invests between 10% and 40% of the Fund's assets in the Models expected return for each factor. common stocks. It employs an active, quantitative structured equity strategy in an attempt to match or exceed the performance Through an optimization process, LA Capital seeks to control of the Fund's benchmark index (identified in the average annual portfolio risks and implementation costs while striving to generate total returns table below) with lower risk and improved consistent results versus the Russell 2000 Value Index. Portfolio predictability of returns for the entire Fund compared to the returns and risks are monitored daily by the investment team. Each benchmark index. This strategy applies a risk-controlled month, the firms Portfolio Review Committee formally reviews investment process that slightly over/underweights individual the portfolio for compliance with investment objectives and stocks relative to their weight in the Fund's benchmark index. guidelines. Vaughan Nelson invests in small capitalization companies with a focus on absolute return using a bottom-up value oriented investment process. Vaughan Nelson seeks companies with the following characteristics, although not all of the companies it selects will have these attributes:  companies earning a positive economic margin with stable-to- improving returns;  companies valued at a discount to their asset value; and  companies with an attractive dividend yield and minimal basis risk. In selecting investments, Vaughan Nelson generally employs the following strategy:  value driven investment philosophy that selects stocks selling at attractive values based upon anticipated fundamentals of the business. Vaughan Nelson selects companies that it believes are out-of-favor or misunderstood.  Vaughan Nelson starts with an investment universe of 5,000 securities, then, using value-driven screens, creates a research universe of companies with market capitalizations of at least $100 million;  uses fundamental analysis to construct a portfolio of securities that Vaughan Nelson believes has an attractive return potential. Vaughan Nelson will generally sell a stock when it reaches Vaughan Nelsons price target, when the issuer shows a deteriorating financial condition, or when it has repeated negative earnings surprises. PMC invests between 10% and 40% of the Fund's assets in common stocks. It employs an active, quantitative structured equity strategy in an attempt to match or exceed the performance of the Fund's benchmark index (identified in the average annual total returns table below) with lower risk and improved predictability of returns for the entire Fund compared to the benchmark index. This strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Fund's benchmark index. 6 Temporary Defensive Investing: For temporary defensive purposes in times of unusual or adverse market, economic, or political conditions, each Fund may invest up to 100% of its assets in cash and cash equivalents. In taking such defensive measures, either Fund may fail to achieve its investment objective. Fundamental Investment Restrictions: The Funds are subject to identical fundamental investment restrictions. These fundamental restrictions deal with such matters as the issuance of senior securities, purchasing or selling real estate or commodities, borrowing money, making loans, underwriting securities of other issuers, diversification or concentration of investments, and short sales of securities. The fundamental investment restrictions of the Funds are described in the Statement of Additional Information. The investment objective of each Fund may be changed by the Board of Directors of PFI without shareholder approval. Additional information about the investment strategies and the types of securities in which the Funds may invest is discussed below under Certain Investment Strategies and Related Risks of the Funds as well as in the Statement of Additional Information. The Statement of Additional Information provides further information about the portfolio manager(s) for each Fund, including information about compensation, other accounts managed and ownership of Fund shares. Fees and Expenses of the Funds The tables below compare the fees and expenses of the shares of the Acquired and Acquiring Funds. In the Reorganization, the holders of Class R-1, Class R-2, Class R-3, Class R-4, class R-5 ("Retirement Class shares") and Institutional Class shares of the Acquired Fund will receive, respectively, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. Shareholder Fees (fees paid directly from your investment) The Retirement Class and Institutional Class shares are not subject to sales charges or redemption fees. Fees and Expenses as a % of average daily net assets The following table shows: (a) the ratios of expenses to average net assets of the Acquired Fund for the fiscal year ended October 31, 2009; (b) the ratios of expenses to average net assets of the Acquiring Fund for the fiscal year ended October 31, 2009; and (c) the pro forma expense ratios of the Acquiring Fund for the fiscal year ending October 31, 2009 assuming that the Reorganization had taken place at the commencement of the fiscal year ending October 31, 2009. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Acquired Total Fund Operating Total Management 12b-1 Other Fees and Expense Fee Operating Fees Fees Expenses Expenses Ratio Waiver Expenses (a) SmallCap Value Fund I (Acquired Fund) Class R-1 1.00% 0.35% 0.55% 0.04% 1.94% 0.02% 1.92% Class R-2 1.00% 0.30% 0.47% 0.04% 1.81% 0.02% 1.79% Class R-3 1.00% 0.25% 0.34% 0.04% 1.63% 0.02% 1.61% Class R-4 1.00% 0.10% 0.30% 0.04% 1.44% 0.02% 1.42% Class R-5 1.00% N/A 0.28% 0.04% 1.32% 0.02% 1.30% Institutional 1.00% N/A 0.03% 0.04% 1.07% 0.02% 1.05% (b) SmallCap Value Fund II ( Acquiring Fund) Class R-1 0.99% 0.35% 0.55% 0.06% 1.95% 0.02% 1.93% Class R-2 0.99% 0.30% 0.47% 0.06% 1.82% 0.02% 1.80% Class R-3 0.99% 0.25% 0.34% 0.06% 1.64% 0.02% 1.62% Class R-4 0.99% 0.10% 0.30% 0.06% 1.45% 0.02% 1.43% Class R-5 0.99% N/A 0.28% 0.06% 1.33% 0.02% 1.31% Institutional 0.99% N/A 0.04% 0.06% 1.09% 0.02% 1.07% (c) SmallCap Value Fund II (Acquiring Fund) (Pro forma assuming Reorganization) Class R-1 0.99% 0.35% 0.55% 0.06% 1.95% 0.02% 1.93% Class R-2 0.99% 0.30% 0.47% 0.06% 1.82% 0.02% 1.80% Class R-3 0.99% 0.25% 0.34% 0.06% 1.64% 0.02% 1.62% Class R-4 0.99% 0.10% 0.30% 0.06% 1.45% 0.02% 1.43% Class R-5 0.99% N/A 0.28% 0.06% 1.33% 0.02% 1.31% Institutional 0.99% N/A 0.03% 0.06% 1.08% 0.02% 1.06% (1) Principal has contractually agreed to limit the Acquired and Acquiring Funds Management Fees through the period ending February 28, 2011. The fee waiver will reduce the Acquired Funds Management Fees by 0.02%, and the Acquiring Funds Management Fees by 0.024% (expressed as a percent of average net assets on an annualized basis). 7 The costs associated with the Reorganization are not reflected in the Annual Fund Operating Expenses table. The Acquired Fund will pay a portion of the costs associated with the Reorganization which are estimated to be $22,455. Assuming the Acquiring Fund experiences the expense ratios in the table above, shareholders of the Acquired Fund may expect the Acquiring Fund to recover the estimated expenses of the Reorganization in eighteen months. Examples: The following examples are intended to help you compare the costs of investing in shares of the Acquired and Acquiring Funds. The examples assume that fund expenses continue at the rates shown in the table above, that you invest $10,000 in the particular fund for the time periods indicated and that all dividends and distributions are reinvested. The examples also assume that your investment has a 5% return each year. The examples also take into account the relevant contractual expense limit until the date of expiration. The examples should not be considered a representation of future expense of the Acquired or Acquiring fund. Actual expense may be greater or less than those shown. If you sell your shares at the end of the period: 1 Year 3 Years 5 Years 10 Years SmallCap Value Fund I (Acquired Fund) Class R-1 $195 $607 $1,045 $2,262 Class R-2 $182 $567 $978 $2,125 Class R-3 $164 $512 $884 $1,931 Class R-4 $145 $453 $785 $1,722 Class R-5 $132 $416 $721 $1,588 Institutional $107 $338 $588 $1,304 SmallCap Value Fund II (Acquiring Fund) Class R-1 $196 $610 $1,050 $2,273 Class R-2 $183 $570 $983 $2,135 Class R-3 $165 $515 $890 $1,942 Class R-4 $146 $456 $790 $1,733 Class R-5 $133 $419 $727 $1,599 Institutional $109 $344 $599 $1,327 SmallCap Value Fund II (Acquiring Fund) Class R-1 $196 $610 $1,050 $2,273 (Pro forma assuming Reorganization) Class R-2 $183 $570 $983 $2,135 Class R-3 $165 $515 $890 $1,942 Class R-4 $146 $456 $790 $1,733 Class R-5 $133 $419 $727 $1,599 Institutional $108 $341 $593 $1,315 Investment Management Fees/Sub-Advisory Arrangements The Funds each pay their investment advisor, PMC, an advisory fee which for each Fund is calculated as a percentage of the Funds average daily net assets pursuant to the following fee schedule: SmallCap Value Fund I SmallCap Value Fund II (Acquired Fund) (Acquiring Fund) First $500 million 1.00% First $500 million 1.00% Next $500 million 0.98% Next $500 million 0.98% Next $500 million 0.96% Next $500 million 0.96% Over $1.5 billion 0.95% Over $1.5 billion 0.95% A discussion of the basis of the Boards approval of the advisory and sub-advisory agreements with respect to the Acquired and Acquiring Funds is available in PFIs Annual Report to Shareholders for the fiscal year ended October 31, 2009. Comparison of Principal Investment Risks In deciding whether to approve the Reorganization, shareholders should consider the amount and character of investment risk involved in the respective investment objectives and strategies of the Acquired and Acquiring Funds. Because the Funds have the same investment objectives and substantially similar principal policies, the Funds risks are substantially similar. As described below, the Funds also have some different risks. Risks Applicable to both Funds: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free passthrough of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. 8 Risks Applicable to the Acquired Fund: Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Initial Public Offerings ("IPOs") Risk. The market for IPO shares may be volatile, continued access to IPO offerings cannot be assured, and a fund may dispose of IPO shares shortly after their acquisition. Risk Applicable to the Acquiring Fund: Underlying Fund Risk. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indicator of the risks of investing in the Funds. The bar chart below shows how the Acquired Funds total return has varied year-by-year, while the table below shows each Funds performance over time (along with the returns of a broad-based market index for reference). Annual returns do not reflect any applicable sales charges and would be lower if they did. A Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principalfunds.com or by calling 1-800-222-5852. The R-1 Class shares of the Acquiring Fund were first sold on November 1, 2004. The other classes were first sold on June 1, 2004. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Acquiring Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. The R-1 Class shares of the Acquired Fund were first sold on November 1, 2004. The other classes were first sold on December 30, 2002. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Acquired Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. Highest return for a quarter during the period of the bar chart above: Q2 '03 23.26% Lowest return for a quarter during the period of the bar chart above: Q4 '08 -25.37% 9 Highest return for a quarter during the period of the bar chart above: Q3 '09 23.87% Lowest return for a quarter during the period of the bar chart above: Q4 '08 -27.06% Average Annual Total Returns (%) (with Maximum Sales Charge) for periods ended December 31, 2009 1 Year 5 Years Life of Fund SmallCap Value Fund I (Acquired Fund) Institutional Class Return Before Taxes 16.13% -2.07% 7.68% Institutional Class Return After Taxes on Distributions 15.95% -2.95% 6.59% Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 10.73% -1.76% 6.53% Class R-1 15.24% -2.92% 6.75% Class R-2 15.36% -2.79% 6.88% Class R-3 15.52% -2.64% 7.05% Class R-4 15.80% -2.43% 7.28% Class R-5 15.91% -2.32% 7.41% Russell 2000 Value Index (reflects no deduction for fees, expenses, or taxes) 20.58% -0.01% 8.57% SmallCap Value Fund II (Acquiring Fund) Institutional Class Return Before Taxes 32.34% -0.31% 2.64% Institutional Class Return After Taxes on Distributions 32.18% -1.96% 1.11% Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 21.02% -0.64% 1.91% Class R-1 31.19% -1.18% 1.75% Class R-2 31.55% -1.05% 1.87% Class R-3 31.69% -0.86% 2.06% Class R-4 32.00% -0.68% 2.24% Class R-5 32.16% -0.55% 2.38% Russell 2000 Value Index (reflects no deduction for fees, expenses, or taxes) 20.58% -0.01% 3.18% After-tax returns are shown for Institutional Class shares only and would be different for the other share classes. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor's tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or individual retirement accounts. 10 INFORMATION ABOUT THE REORGANIZATION Plan of Acquisition The terms of the Plan are summarized below. The summary is qualified in its entirety by reference to the Form of the Plan which is attached as Appendix A to this Proxy Statement/Prospectus. Under the Plan, the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund. We expect that the closing date will be November 12, 2010, or such earlier or later date as PMC may determine, and that the Effective Time of the Reorganization will be as of the close of regularly scheduled trading on the NYSE (normally 3:00 p.m., Central Time) on that date. Each Fund will determine its net asset values as of the close of trading on the NYSE using the procedures described in its then current prospectus (the procedures applicable to the Acquired Fund and the Acquiring Fund are identical). The Acquiring Fund will issue to the Acquired Fund a number of shares of each share class with a total value equal to the total value of the net assets of the corresponding share class of the Acquired Fund outstanding at the Effective Time. Immediately after the Effective Time, the Acquired Fund will distribute to its shareholders Acquiring Fund shares of the same class as the Acquired Fund shares each shareholder owns in exchange for all Acquired Fund shares of that class. Acquired Fund shareholders will receive a number of full and fractional shares of the Acquiring Fund that are equal in value to the value of the shares of the Acquired Fund that are surrendered in the exchange. In connection with the exchange, the Acquiring Fund will credit on its books an appropriate number of its shares to the account of each Acquired Fund shareholder, and the Acquired Fund will cancel on its books all its shares registered to the account of that shareholder. After the Effective Time, the Acquired Fund will be dissolved in accordance with applicable law. The Plan may be amended, but no amendment may be made which in the opinion of the Board would materially adversely affect the interests of the shareholders of the Acquired Fund. The Board may abandon and terminate the Plan at any time before the Effective Time if it believes that consummation of the transactions contemplated by the Plan would not be in the best interests of the shareholders of either of the Funds. Under the Plan, the expenses and out-of-pocket fees incurred in connection with the Reorganization will be allocated between the Acquired Fund and PMC as described above. If the Plan is not consummated for any reason, the Board will consider other possible courses of action, including the liquidation (and termination) of the Acquired Fund. Reasons for the Reorganization The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired Fund and the Acquiring Fund. The Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds also have similar principal policies and risks in that both invest primarily in securities of small-capitalization companies while pursuing a value orientation to investing. Both Funds have the same fee rate schedule, however the Acquiring Fund has a lower advisory fee rate at current asset levels and is expected to have lower direct expense ratios following the Reorganization. The Acquiring Fund has outperformed the Acquired Fund over the one, three, and five year periods ended March 31, 2010. Moreover, the Reorganization may be expected to afford shareholders of the Acquired Fund, on an ongoing basis, greater prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. Board Consideration of the Reorganization The Board considered information presented by PMC, and the Independent Directors were assisted by independent legal counsel. The Board requested and evaluated such information as it deemed necessary to consider the Reorganization. At the meeting, the Board unanimously approved the Reorganization after concluding that participation in the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. In determining whether to approve the Reorganization, the Board made inquiry into a number of matters and considered, among others, the following factors, in no order of priority: (1) the investment objectives and principal investment strategies and risks of the Funds; (2) identical fundamental investment restrictions; (3) estimated trading costs associated with disposing of any portfolio securities of the Acquired Fund and reinvesting the proceeds in connection with the Reorganization; (4) expense ratios of the Funds, including indirect expenses and pro forma expense ratios calculated on the basis of the direct expenses PMC anticipates the Acquiring Fund will incur post-merger; (5) comparative investment performance of and other information pertaining to the Funds (6) the prospects for growth of and for achieving economies of scale by the Acquired Fund in combination with the Acquiring Fund; (7) the absence of any material differences in the rights of shareholders of the Funds; (8) the financial strength, investment experience and resources of Dimensional, Vaughan Nelson and LA Capital who currently serve as sub- advisors to the Acquiring Fund; (9) any direct or indirect benefits expected to be derived by PMC and its affiliates from the Reorganization; 11 (10) the direct or indirect federal income tax consequences of the Reorganization, including the expected tax-free nature of the Reorganization and the impact of any federal income tax loss carry forwards and the estimated capital gain or loss expected to be incurred in connection with disposing of any portfolio securities that would not be compatible with the investment objectives and strategies of the Acquiring Fund; (11) the fact that the Reorganization will not result in any dilution of Acquired or Acquiring Fund shareholder values; (12) the terms and conditions of the Plan; and (13) possible alternatives to the Reorganization. The Boards decision to recommend approval of the Reorganization was based on a number of factors, including the following: (1) it should be reasonable for shareholders of the Acquired Fund to have similar investment expectations after the Reorganization because the Funds have the same investment objectives and substantially similar principal investment strategies and risks; (2) Dimensional, Vaughan Nelson and LA Capital as sub-advisors responsible for managing the assets of the Acquiring Fund may be expected to provide high quality investment advisory services and personnel for the foreseeable future; (3) the Boards expectation, based on calculations of the direct expenses PMC anticipates the Acquiring Fund will incur post-merger, that the Acquiring Fund will incur lower direct expenses post-merger than the Acquired Fund incurred pre-merger; and (4) the combination of the Acquired and Acquiring Funds may be expected to afford shareholders of the Acquired Fund on an ongoing basis greater prospects for growth and efficient management. Description of the Securities to Be Issued PFI is a Maryland corporation that is authorized to issue its shares of common stock in separate series and separate classes of series. Each of the Acquired and Acquiring Funds is a separate series of PFI, and the Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of common stock of the Acquiring Fund to be issued in connection with the Reorganization represent interests in the assets belonging to that series and have identical dividend, liquidation and other rights, except that expenses allocated to a particular series or class are borne solely by that series or class and may cause differences in rights as described herein. Expenses related to the distribution of, and other identified expenses properly allocated to, the shares of a particular series or class are charged to, and borne solely by, that series or class, and the bearing of expenses by a particular series or class may be appropriately reflected in the net asset value attributable to, and the dividend and liquidation rights of, that series or class. All shares of PFI have equal voting rights and are voted in the aggregate and not by separate series or class of shares except that shares are voted by series or class: (i) when expressly required by Maryland law or the 1940 Act and (ii) on any matter submitted to shareholders which the Board has determined affects the interests of only a particular series or class. The share classes of the Acquired Fund have the same rights with respect to the Acquired Fund that the share classes of the Acquiring Fund have with respect to the Acquiring Fund. Shares of both Funds, when issued, have no cumulative voting rights, are fully paid and non-assessable, have no preemptive or conversion rights and are freely transferable. Each fractional share has proportionately the same rights as are provided for a full share. Federal Income Tax Consequences To be considered a tax-free reorganization under Section 368 of the Internal Revenue Code of 1986, as amended (the Code), a reorganization must exhibit a continuity of business enterprise. Because the Acquiring Fund will use a portion of the Acquired Funds assets in its business and will continue the Acquired Funds historic business, the combination of the Acquired Fund into the Acquiring Fund will exhibit a continuity of business enterprise. Therefore, the combination will be considered a tax-free reorganization under applicable provisions of the Code. In the opinion of tax counsel to PFI, no gain or loss will be recognized by either of the Funds or their shareholders in connection with the combination, the tax cost basis of the Acquiring Fund shares received by shareholders of the Acquired Fund will equal the tax cost basis of their shares in the Acquired Fund, and their holding periods for the Acquiring Fund shares will include their holding periods for the Acquired Fund shares. Capital Loss Carryforward . As of October 31, 2009, the Acquired Fund had an accumulated capital loss carryforward of approximately $121,230,000 expiring between 2016 and 2017. After the Reorganization, these losses will be available to the Acquiring Fund to offset its capital gains, although the amount of offsetting losses in any given year may be limited. As a result of this limitation, it is possible that the Acquiring Fund may not be able to use these losses as rapidly as the Acquired Fund might have, and part of these losses may not be useable at all. The ability of the Acquiring Fund to utilize the accumulated capital loss carryforward in the future depends upon a variety of factors that cannot be known in advance, including the existence of capital gains against which these losses may be offset. In addition, the benefits of any capital loss carryforward currently are available only to shareholders of the Acquired Fund. After the Reorganization, however, these benefits will inure to the benefit of all shareholders of the Acquiring Fund. 12 Distribution of Income and Gains. Prior to the Reorganization, the Acquired Fund, whose taxable year will end as a result of the Reorganization, will declare to its shareholders of record one or more distributions of all of its previously undistributed net investment income and net realized capital gain, including capital gains on any securities disposed of in connection with the Reorganization. Such distributions will be made to shareholders before the Reorganization. An Acquired Fund shareholder will be required to include any such distributions in such shareholders taxable income. This may result in the recognition of income that could have been deferred or might never have been realized had the Reorganization not occurred. The foregoing is only a summary of the principal federal income tax consequences of the Reorganization and should not be considered to be tax advice. There can be no assurance that the Internal Revenue Service will concur on all or any of the issues discussed above. You may wish to consult with your own tax advisors regarding the federal, state, and local tax consequences with respect to the foregoing matters and any other considerations which may apply in your particular circumstances. CAPITALIZATION The following tables show as of April 30, 2010: (i) the capitalization of the Acquired Fund; (ii) the capitalization of the Acquiring Fund; and (iii) the pro forma combined capitalization of the Acquiring Fund as if the Reorganization has occurred as of that date. As of April 30, 2010, the Acquired Fund had outstanding six classes of shares; Institutional, Class R-1, Class R-2, Class R-3, Class R-4, and Class R-5. As of April 30, 2010, the Acquiring Fund had outstanding seven classes of shares; Class J, Institutional, Class R-1, Class R-2, Class R-3, Class R-4, and Class R-5. The Acquired Fund will pay a portion of the expenses and out-of-pocket fees incurred in connection with the Reorganization including printing, mailing, and legal fees. The expenses and fees the Acquired Fund will pay are expected to total $22,455. Further, the Acquired Fund will also pay any trading costs associated with disposing of any portfolio securities of the Acquired fund that would not be compatible with the investment objectives and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. The trading costs are estimated to be $188,000 with an approximate gain of $10,102,000 ($0.86 per shares) on a U.S. GAAP basis. Net Assets Shares (000s) NAV (000s) SmallCap Value Fund I (Acquired Fund) Institutional $125,783 $13.77 9,133 R-1 2,332 13.61 171 R-2 6,349 13.47 471 R-3 8,430 13.57 621 R-4 6,973 13.70 509 R-5 11,950 13.72 871 $161,817 11,776 SmallCap Value Fund II (Acquiring Fund) Class J $ 12,153 $8.97 1,355 Institutional 723,454 9.02 80,193 R-1 1,307 8.70 150 R-2 2,211 8.73 253 R-3 13,809 8.85 1,560 R-4 2,888 8.91 324 R-5 9,218 8.96 1,029 $765,040 84,864 Reduction in net assets and decrease in net asset values per share of the Acquired Fund to reflect the estimated expenses of the Reorganization Institutional (17) ** (1) R-1 (1) (0.01) *** R-2 (1) ** *** R-3 * ** *** R-4 (1) ** *** R-5 (2) ** *** Increase in shares outstanding of the Acquired Fund to reflect the exchange for shares of the Acquiring Fund Institutional 4,810 R-1 97 R-2 256 R-3 332 R-4 274 R-5 462 13 SmallCap Value Fund II (Acquiring Fund) (pro forma assuming Reorganization) Class J $12,153 $8.97 1,355 Institutional 849,220 9.02 94,135 R-1 3,638 8.70 418 R-2 8,559 8.73 980 R-3 22,239 8.85 2,513 R-4 9,860 8.91 1,107 R-5 21,166 8.96 2,362 $926,835 102,870 * Less than $500 ** Less than $0.005 per share *** Less than 500 shares ADDITIONAL INFORMATION ABOUT THE FUNDS Certain Investment Strategies and Related Risks of the Funds This section provides information about certain investment strategies and related risks of the Funds. The Statement of Additional Information contains additional information about investment strategies and their related risks. Some of the principal investment risks vary between the Funds and the variations are described above. The value of each Funds securities may fluctuate on a daily basis. As with all mutual funds, as the values of each Funds assets rise or fall, the Funds share price changes. If an investor sells Fund shares when their value is less than the price the investor paid, the investor will lose money. As with any security, the securities in which the Funds invest have associated risk. Market Volatility . The value of a funds portfolio securities may go down in response to overall stock or bond market movements. Markets tend to move in cycles, with periods of rising prices and periods of falling prices. Stocks tend to go up and down in value more than bonds. If the funds investments are concentrated in certain sectors, its performance could be worse than the overall market. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. It is possible to lose money when investing in the fund. Equity Securities. Equity securities include common stocks, preferred stocks, convertible securities, depositary receipts, rights, (a right is an offering of common stock to investors who currently own shares which entitle them to buy subsequent issues at a discount from the offering price), and warrants (a warrant is a certificate granting its owner the right to purchase securities from the issuer at a specified price, normally higher than the current market price). Common stocks, the most familiar type, represent an equity (ownership) interest in a corporation. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Management Risk. The Acquired Fund is actively managed and prepared to invest in securities, sectors, or industries differently from the benchmark. For the Fund, if a sub-advisor's investment strategies do not perform as expected, the Fund could underperform other funds with similar investment objectives or lose money. Liquidity Risk . A fund is exposed to liquidity risk when trading volume, lack of a market maker, or legal restrictions impair the funds ability to sell particular securities or close derivative positions at an advantageous price. Funds with principal investment strategies that involve securities of companies with smaller market capitalizations, foreign securities, derivatives, or securities with substantial market and/or credit risk tend to have the greatest exposure to liquidity risk. Repurchase Agreements. Although not a principal investment strategy, the Funds may invest a portion of its assets in repurchase agreements. Repurchase agreements typically involve the purchase of debt securities from a financial institution such as a bank, savings and loan association, or broker-dealer. A repurchase agreement provides that the Fund sells back to the seller and that the seller repurchases the underlying securities at a specified price on a specific date. Repurchase agreements may be viewed as loans by a Fund collateralized by the underlying securities. This arrangement results in a fixed rate of return that is not subject to market fluctuation while the Fund holds the security. In the event of a default or bankruptcy by a selling financial institution, the affected Fund bears a risk of loss. To minimize such risks, the Fund enters into repurchase agreements only with parties a Sub-Advisor deems creditworthy (those that are large, well-capitalized and well-established financial institutions). In addition, the value of the securities collateralizing the repurchase agreement is, and during the entire term of the repurchase agreement remains, at least equal to the repurchase price, including accrued interest. Real Estate Investment Trusts . The Funds may invest in real estate investment trust securities, herein referred to as REITs. REITs involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the quality of any credit extended. REITs are dependent upon management skills, are not diversified, and are subject to heavy cash flow dependency, risks of default by borrowers, and self-liquidation. As an 14 investor in a REIT, the Fund will be subject to the REITs expenses, including management fees, and will remain subject to the Funds advisory fees with respect to the assets so invested. REITs are also subject to the possibilities of failing to qualify for the special tax treatment accorded REITs under the Internal Revenue Code, and failing to maintain their exemptions from registration under the 1940 Act. Investment in REITs involves risks similar to those associated with investing in small capitalization companies. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than larger company securities. Initial Public Offerings (IPOs) The Acquired Fund may invest in IPOs. An IPO is a companys first offering of stock to the public. IPO risk is that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer. The purchase of IPO shares may involve high transaction costs. IPO shares are subject to market risk and liquidity risk. In addition, the market for IPO shares can be speculative and/or inactive for extended periods of time. The limited number of shares available for trading in some IPOs may make it more difficult for a Fund to buy or sell significant amounts of shares without an unfavorable impact on prevailing prices. Investors in IPO shares can be affected by substantial dilution in the value of their shares by sales of additional shares and by concentration of control in existing management and principal shareholders. When a Funds asset base is small, a significant portion of the Funds performance could be attributable to investments in IPOs because such investments would have a magnified impact on the Fund. As the Funds assets grow, the effect of the Funds investments in IPOs on the Funds performance probably will decline, which could reduce the Funds performance. Because of the price volatility of IPO shares, a Fund may choose to hold IPO shares for a very short period of time. This may increase the turnover of the Funds portfolio and lead to increased expenses to the Fund, such as commissions and transaction costs. By selling IPO shares, the Fund may realize taxable gains it will subsequently distribute to shareholders. Derivatives. To the extent permitted by its investment objectives and policies, the Acquiring Fund may invest in securities that are commonly referred to as derivative securities. Generally, a derivative is a financial arrangement, the value of which is derived from, or based on, a traditional security, asset, or market index. Certain derivative securities are described more accurately as index/structured securities. Index/structured securities are derivative securities whose value or performance is linked to other equity securities (such as depositary receipts), currencies, interest rates, indices, or other financial indicators (reference indices). Some derivatives, such as mortgage-related and other asset-backed securities, are in many respects like any other investment, although they may be more volatile or less liquid than more traditional debt securities. There are many different types of derivatives and many different ways to use them. Futures, forward contracts, and options are commonly used for traditional hedging purposes to attempt to protect a Fund from exposure to changing interest rates, securities prices, or currency exchange rates and for cash management purposes as a low-cost method of gaining exposure to a particular securities market without investing directly in those securities. The Funds may enter into put or call options, futures contracts, options on futures contracts, over-the-counter swap contracts (e.g., interest rate swaps, total return swaps and credit default swaps), currency futures contracts and options, options on currencies, and forward currency contracts for both hedging and non-hedging purposes. A forward currency contract involves a privately negotiated obligation to purchase or sell a specific currency at a future date at a price set in the contract. A Fund will not hedge currency exposure to an extent greater than the approximate aggregate market value of the securities held or to be purchased by the Fund (denominated or generally quoted or currently convertible into the currency). The Funds may enter into forward commitment agreements (not as a principal investment strategy), which call for the Fund to purchase or sell a security on a future date at a fixed price. Each of the Funds may also enter into contracts to sell its investments either on demand or at a specific interval. Generally, no Fund may invest in a derivative security unless the reference index or the instrument to which it relates is an eligible investment for the Fund or the reference currency relates to an eligible investment for the Fund. The return on a derivative security may increase or decrease, depending upon changes in the reference index or instrument to which it relates. If a Funds Sub-Advisor hedges market conditions incorrectly or employs a strategy that does not correlate well with the Funds investment, these techniques could result in a loss. These techniques may increase the volatility of a Fund and may involve a small investment of cash relative to the magnitude of the risk assumed. The risks associated with derivative investments include:  the risk that the underlying security, interest rate, market index, or other financial asset will not move in the direction the Sub-Advisor anticipated;  the possibility that there may be no liquid secondary market which may make it difficult or impossible to close out a position when desired;  the risk that adverse price movements in an instrument can result in a loss substantially greater than a Funds initial investment; and  the possibility that the counterparty may fail to perform its obligations. For currency contracts, there is also a risk of government action through exchange controls that would restrict the ability of the Fund to deliver or receive currency. Foreign Investing. The Funds may invest in securities of foreign companies but not as a principal investment strategy. For the purpose of this restriction, foreign companies are:  companies with their principal place of business or principal office outside the U.S. or  companies for which the principal securities trading market is outside the U.S. Foreign companies may not be subject to the same uniform accounting, auditing, and financial reporting practices as are required of U.S. companies. In addition, there may be less publicly available information about a foreign company than about a U.S. company. Securities of many foreign companies are less liquid and more volatile than securities of comparable U.S. companies. Commissions on foreign securities exchanges may be generally higher than those on U.S. exchanges. 15 Foreign markets also have different clearance and settlement procedures than those in U.S. markets. In certain markets there have been times when settlements have been unable to keep pace with the volume of securities transactions, making it difficult to conduct these transactions. Delays in settlement could result in temporary periods when a portion of Fund assets is not invested and earning no return. If a Fund is unable to make intended security purchases due to settlement problems, the Fund may miss attractive investment opportunities. In addition, a Fund may incur a loss as a result of a decline in the value of its portfolio if it is unable to sell a security. With respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political or social instability, or diplomatic developments that could affect a Funds investments in those countries. In addition, a Fund may also suffer losses due to nationalization, expropriation or differing accounting practices and treatments. Investments in foreign securities are subject to laws of the foreign country that may limit the amount and types of foreign investments. Changes of governments or of economic or monetary policies, in the U.S. or abroad, changes in dealings between nations, currency convertibility, or exchange rates could result in investment losses for a Fund. Finally, even though certain currencies may be convertible into U.S. dollars, the conversion rates may be artificial relative to the actual market values and may be unfavorable to Fund investors. To protect against future uncertainties in foreign currency exchange rates, the funds are authorized to enter into certain foreign currency exchange transactions. Foreign securities are often traded with less frequency and volume, and therefore may have greater price volatility, than is the case with many U.S. securities. Brokerage commissions, custodial services, and other costs relating to investment in foreign countries are generally more expensive than in the U.S. Though the Funds intend to acquire the securities of foreign issuers where there are public trading markets, economic or political turmoil in a country in which a Fund has a significant portion of its assets or deterioration of the relationship between the U.S. and a foreign country may negatively impact the liquidity of a Funds portfolio. A Fund may have difficulty meeting a large number of redemption requests. Furthermore, there may be difficulties in obtaining or enforcing judgments against foreign issuers. A Fund may choose to invest in a foreign company by purchasing depositary receipts. Depositary receipts are certificates of ownership of shares in a foreign-based issuer held by a bank or other financial institution. They are alternatives to purchasing the underlying security but are subject to the risks of the foreign securities to which they relate. Investments in companies of developing (also called emerging) countries are subject to higher risks than investments in companies in more developed countries. These risks include:  increased social, political, and economic instability;  a smaller market for these securities and low or nonexistent volume of trading that results in a lack of liquidity and in greater price volatility;  lack of publicly available information, including reports of payments of dividends or interest on outstanding securities;  foreign government policies that may restrict opportunities, including restrictions on investment in issuers or industries deemed sensitive to national interests;  relatively new capital market structure or market-oriented economy;  the possibility that recent favorable economic developments may be slowed or reversed by unanticipated political or social events in these countries;  restrictions that may make it difficult or impossible for the Fund to vote proxies, exercise shareholder rights, pursue legal remedies, and obtain judgments in foreign courts; and  possible losses through the holding of securities in domestic and foreign custodial banks and depositories. In addition, many developing countries have experienced substantial and, in some periods, extremely high rates of inflation for many years. Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of those countries. Repatriation of investment income, capital, and proceeds of sales by foreign investors may require governmental registration and/or approval in some developing countries. A Fund could be adversely affected by delays in or a refusal to grant any required governmental registration or approval for repatriation. Further, the economies of developing countries generally are heavily dependent upon international trade and, accordingly, have been and may continue to be adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values, and other protectionist measures imposed or negotiated by the countries with which they trade. Small Capitalization Companies. The Funds may invest in securities of companies with small market capitalizations as a principal investment strategy. Market capitalization is defined as total current market value of a companys outstanding common stock. Investments in companies with smaller market capitalizations may involve greater risks and price volatility (wide, rapid fluctuations) than investments in larger, more mature companies. Small companies may be less significant within their industries and may be at a competitive disadvantage relative to their larger competitors. While smaller companies may be subject to these additional risks, they may also realize more substantial growth than larger or more established companies. Smaller companies may be less mature than larger companies. At this earlier stage of development, the companies may have limited product lines, reduced market liquidity for their shares, limited financial resources, or less depth in management than larger or more established companies. Unseasoned issuers are companies with a record of less than three years continuous operation, including the operation of predecessors and parents. Unseasoned issuers by their nature have only a limited operating history that can be used for evaluating the companys growth prospects. As a result, these securities may place a greater emphasis on current or planned product lines and the reputation and experience of the companys management and less emphasis on fundamental valuation factors than would be the case for more mature growth companies. Underlying Funds. The Acquired and Acquiring Funds are underlying funds to certain PFI and Principal Variable Contracts Funds, Inc. (PVC) fund of funds. An underlying fund may experience relatively large redemptions or investments as the fund of funds periodically reallocates or 16 rebalances its assets. These transactions may accelerate the realization of taxable income if sales of portfolio securities result in gains, and could increase transaction costs. In addition, when a fund of funds reallocates or redeems significant assets away from an underlying fund, the loss of assets to the underlying fund could result in increased expense ratios for that fund. Principal and the Sub-Advisors for the funds of funds are committed to minimizing the potential impact of underlying fund risk on underlying funds to the extent consistent with pursuing the investment objectives of the fund of funds which it manages. The following table shows the percentage of the outstanding shares of the Acquiring Fund owned by the Principal LifeTime Funds as of October 31, 2009. Principal Principal Principal Principal Principal Principal Principal Principal Principal Principal LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime Fund Fund Fund Fund Fund Fund Fund Fund Fund Fund SmallCap Value Fund I 1.17% 0.62% 4.58% 0.94% 13.38% 0.76% 8.80% 0.33% 4.23% 0.05% Securities Lending Risk. To earn additional income, each Fund may lend portfolio securities to approved financial institutions. Risks of such a practice include the possibility that a financial institution becomes insolvent, increasing the likelihood that the Fund will be unable to recover the loaned security or its value. Further, the cash collateral received by the Fund in connection with such a loan may be invested in a security that subsequently loses value. Temporary Defensive Measures. From time to time, as part of its investment strategy, each Fund may invest without limit in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic or political conditions. To the extent that a Fund is in a defensive position, it may lose the benefit of upswings and limit its ability to meet its investment objective. For this purpose, cash equivalents include: bank notes, bank certificates of deposit, bankers acceptances, repurchase agreements, commercial paper, and commercial paper master notes which are floating rate debt instruments without a fixed maturity. In addition, a Fund may purchase U.S. government securities, preferred stocks, and debt securities, whether or not convertible into or carrying rights for common stock. There is no limit on the extent to which the Funds may take temporary defensive measures. In taking such measures, a Fund may fail to achieve its investment objective. Portfolio Turnover . Portfolio Turnover is the term used in the industry for measuring the amount of trading that occurs in a funds portfolio during the year. For example, a 100% turnover rate means that on average every security in the portfolio has been replaced once during the year. Funds that engage in active trading may have high portfolio turnover rates. Funds with high turnover rates (more than 100%) often have higher transaction costs (that are paid by the Fund) which may lower the Funds performance and may generate short-term capital gains (on which taxes may be imposed even if no shares of the Fund are sold during the year). Turnover rates for each of the other Funds may be found in the Funds Financial Highlights table. Please consider all the factors when you compare the turnover rates of different funds. A fund with consistently higher total returns and higher turnover rates than another fund may actually be achieving better performance precisely because the managers are active traders. You should also be aware that the total return line in the Financial Highlights section reflects portfolio turnover costs. Multiple Classes of Shares The Board of Directors of PFI has adopted an 18f-3 Plan for each of the Funds. Under these plans, the Funds offer the following shares: Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class. The Acquiring Fund also offers Class J shares, however such shares are not offered through this prospectus. The shares are the same except for differences in class expenses, including any Rule 12b-1 fees and any applicable sales charges, excessive trading and other fees. Costs of Investing in the Funds Fees and Expenses of the Funds The fees and expenses of the Funds are described below. Depending on the class of your shares, you may incur one-time or ongoing fees or both. One-time fees include sales or redemption fees. Ongoing fees are the operating expenses of a Fund and include fees paid to the Funds manager, underwriter and others who provide ongoing services to the Fund. The Class R-1, R-2, R-3, R-4, and Class R-5 shares are collectively referred to herein as the "Retirement Class shares." Ongoing fees Ongoing Fees reduce the value of each share. Because they are ongoing, they increase the cost of investing in the Funds. Each Fund pays ongoing fees to PMC and others who provide services to the Fund. These fees include:  Management Fee  Through the Management Agreement with the Fund, PMC has agreed to provide investment advisory services and administrative services to the Fund.  Other Expenses  A portion of expenses that are allocated to all classes of the Fund.  Distribution Fee  Each of the Funds has adopted a distribution plan under Rule 12b-1 of the 1940 Act for its Retirement Class shares. Each Fund pays a distribution fee based on the average daily net asset value (NAV) of the Fund. These fees pay distribution and other expenses for the sale of Fund shares and for services provided to shareholders. Over time, these fees may exceed other types of sales charges. 17  Transfer Agent Fee. Principal Shareholder Services, Inc. (PSS) has entered into a Transfer Agency Agreement with the Fund under which PSS provides transfer agent services to the Funds at cost. Retirement Class Shares Only  Service Fee  PMC has entered into a Services Agreement with PFI under which PMC performs personal services for shareholders.  Administrative Service Fee  PMC has entered into an Administrative Services Agreement with PFI under which PMC provides transfer agent and corporate administrative services to the Fund. In addition, PMC has assumed the responsibility for communications with and recordkeeping services for beneficial owners of Fund shares. Institutional Class shares of the Funds also pay expenses of registering and qualifying shares for sale, the cost of producing and distributing reports and prospectuses to shareholders, and the cost of shareholder meetings held solely for Institutional Class shares respectively. Distribution Plans and Intermediary Compensation Institutional Class Shares Neither Fund has adopted a 12b-1 Plan for Institutional Class shares. Retirement Class Shares PFI has adopted Distribution and Service Plans under Rule 12b-1 under the 1940 Act (a 12b-1 plan) for the Class R-1, R-2, R-3, and R-4 shares of each Fund. Under the 12b-1 plan, the Funds will make payments from their assets attributable to the particular share class to PFD .for distribution-related expenses and for providing services to shareholders of that share class. Payments under the 12b-1 plans will not automatically terminate for funds that are closed to new investors or to additional purchases by existing shareholders. The Board will determine whether to terminate, modify, or leave unchanged the 12b-1 plan for any fund at the time the Board directs the implementation of the closure of the fund. Because Rule 12b-1 fees are ongoing fees, over time they will increase the cost of an investment in the Funds and may cost more than paying other types of sales charges. The maximum annual Rule 12b-1 distribution and/or service fee (as a percentage of average daily net assets) for each of the above classes of the Funds are set forth below: Share Class 12b-1 Fee R-1 0.35% R-2 0.30% R-3 0.25% R-4 0.10% Retirement Plan Services. Each Fund pays a Service Fee and Administrative Services Fee to PMC for providing services to retirement plan shareholders. PMC typically pays some or all of these fees to Principal Life Insurance Company, which has entered into an agreement to provide these services to the retirement plan shareholders. PMC may also enter into agreements with other intermediaries to provide these services, and pay some or all of the Fees to such intermediaries. Plan recordkeepers, who may have affiliated financial intermediaries that sell shares of the funds, may be paid additional amounts. In addition, financial intermediaries may be affiliates of entities that receive compensation from the Distributor for maintaining retirement plan platforms that facilitate trading by affiliated and non-affiliated financial intermediaries and recordkeeping for retirement plans. The amounts paid to plan recordkeepers for recordkeeping services, and their related service requirements may vary across fund groups and share classes. This may create an incentive for financial intermediaries and their Investment Representatives to recommend one fund complex over another or one class of shares over another. Other Payments to Financial Intermediaries If one mutual fund sponsor makes greater payments than another, your Financial Professional and his or her intermediary may have an incentive to recommend one fund complex over another. Similarly, if your Financial Professional or his or her intermediary receives more distribution assistance for one share class versus another, then they may have an incentive to recommend that share class. Financial Professionals who deal with investors on an individual basis are typically associated with an intermediary. Financial Professionals may receive some or all of the amounts paid to the intermediary with which he or she is associated. You can ask your Financial Professional for information about any payments he or she or the intermediary receives from the Distributor, its affiliates or the Fund and any services provided. Please speak with your Financial Professional to learn more about the total amounts paid to your Financial Professional and his or her intermediary by the Funds, the Distributor and its affiliates, and by sponsors of other mutual funds he or she may recommend to you. You should also carefully review disclosures made by your Financial Professional at the time of purchase. Although a Fund may use brokers who sell shares of the Funds to effect portfolio transactions, the sale of shares is not considered as a factor by the Funds Sub-Advisors when selecting brokers to effect portfolio transactions. Your intermediary may charge fees and commissions, including processing fees, in addition to those described in this prospectus. The amount and applicability of any such fee is determined and disclosed separately by the intermediary. You should ask your Financial Professional for information about any fees and/or commissions that are charged. Additionally, the Distributor and its affiliates will, in some cases, provide payments to reimburse directly or indirectly the costs incurred by intermediaries and their associated Financial Professionals in connection with educational seminars and training and marketing efforts related to the 18 Funds for the intermediaries employees and representatives and/or their clients and potential clients. The costs and expenses associated with these efforts may include travel, lodging, entertainment, and meals. The Distributor will also, in some cases, provide payment or reimbursement for expenses associated with qualifying dealers conferences, transactions (ticket) charges, and general marketing expenses. Pricing of Fund Shares Each Funds shares are bought and sold at the current share price. The share price of each class of each Fund is calculated each day the NYSE is open (shares are not priced on the days on which the NYSE is closed for trading, generally New Years Day, Martin Luther King, Jr. Day, Washingtons Birthday/Presidents Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas). The share price is determined as of the close of business of the NYSE (normally 3:00 p.m. Central Time). When an order to buy or sell shares is received, the share price used to fill the order is the next price calculated after the order is received in good order by us at our transaction processing center in Canton, Massachusetts. In order for us to process your purchase order on the day it is received, we must receive the order (with complete information):  on a day that the NYSE is open and  prior to the close of trading on the NYSE (normally 3 p.m. Central Time). Orders received after the close of the NYSE or on days that the NYSE is not open will be processed on the next day that the NYSE is open for normal trading. If we receive an application or purchase request for a new mutual fund account or subsequent purchase into an existing account that is accompanied by a check and the application or purchase request does not contain complete information, we may hold the application (and check) for up to two business days while we attempt to obtain the necessary information. If we receive the necessary information within two business days, we will process the order using the next share price calculated. If we do not receive the information within two business days, the application and check will be returned to you. For all PFI Funds, the share price is calculated by:  taking the current market value of the total assets of the Fund  subtracting liabilities of the Fund  dividing the remainder proportionately into the classes of the Fund  subtracting the liability of each class  dividing the remainder by the total number of shares outstanding for that class. NOTES:  If market quotations are not readily available for a security owned by a Fund, its fair value is determined using a policy adopted by the Directors. Fair valuation pricing is subjective and creates the possibility that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security.  A Funds securities may be traded on foreign securities markets that generally complete trading at various times during the day prior to the close of the NYSE. Generally, the values of foreign securities used in computing a Funds Net Asset Value (NAV) are the market quotations as of the close of the foreign market. Foreign securities and currencies are also converted to U.S. dollars using the exchange rate in effect at the close of the NYSE. Occasionally, events affecting the value of foreign securities occur when the foreign market is closed and the NYSE is open. The Fund has adopted policies and procedures to fair value some or all securities held by a Fund if significant events occur after the close of the market on which the foreign securities are traded but before the Funds NAV is calculated. Significant events can be specific to a single security or can include events that affect a particular foreign market or markets. A significant event can also include a general market movement in the U.S. securities markets. If the Manager believes that the market value of any or all of the foreign securities is materially affected by such an event, the securities will be valued, and the Funds NAV will be calculated, using the policy adopted by the Fund. These fair valuation procedures are intended to discourage shareholders from investing in the Fund for the purpose of engaging in market timing or arbitrage transactions. The trading of foreign securities generally or in a particular country or countries may not take place on all days the NYSE is open, or may trade on days the NYSE is closed. Thus, the value of the foreign securities held by the Fund may change on days when shareholders are unable to purchase or redeem shares.  Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any point in time. These may be referred to as local price and premium price. The premium price is often a negotiated price that may not consistently represent a price at which a specific transaction can be effected. The Fund has a policy to value such securities at a price at which the Sub- Advisor expects the securities may be sold. 19 Purchase of Fund Shares Institutional Class Shares Only eligible purchasers may buy Institutional Class shares of the Funds. At the present time, eligible purchasers include but are not limited to:  retirement and pension plans to which Principal Life Insurance Company (Principal Life) provides recordkeeping services;  separate accounts of Principal Life;  Principal Life or any of its subsidiaries or affiliates;  any fund distributed by Principal Funds Distributor, Inc. if the fund seeks to achieve its investment objective by investing primarily in shares of mutual funds;  clients of Principal Global Investors, LLC.;  sponsors, recordkeepers, or administrators of wrap account or mutual fund asset allocation programs or participants in those programs;  certain pension plans;  certain retirement account investment vehicles administered by foreign or domestic pension plans;  an investor who buys shares through an omnibus account with certain intermediaries, such as a broker-dealer, bank, or other financial institution, pursuant to a written agreement; and  certain institutional clients that have been approved by Principal Life for purposes of providing plan record keeping. PMC reserves the right to broaden or limit the designation of eligible purchasers. Not all of the Funds are offered in every state. Please check with your financial advisor or our home office for state availability. Shares may be purchased from the Distributor. There are no sales charges on Institutional Class shares of the Fund. There are no restrictions on amounts to be invested in Institutional Class shares of the Fund. Shareholder accounts for the Fund are maintained under an open account system. Under this system, an account is opened and maintained for each investor (generally an omnibus account or an institutional investor). Each investment is confirmed by sending the investor a statement of account showing the current purchase or sale and the total number of shares owned. The statement of account is treated by the Fund as evidence of ownership of Fund shares. Share certificates are not issued. The Fund may reject or cancel any purchase orders for any reason. For example, the Fund does not intend to permit market timing because short-term or other excessive trading into and out of the Funds may harm performance by disrupting portfolio management strategies and by increasing expenses. Accordingly, the Fund may reject any purchase orders from market timers or investors that, in PMCs opinion, may be disruptive to the Fund. For these purposes, PMC may consider an investors trading history in the Fund or other Funds sponsored by Principal Life and accounts under common ownership or control. Payments are to be made via personal or financial institution check (for example, a bank or cashier's check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, money orders, travelers' checks, credit card checks, and foreign checks. PMC may recommend to the Board, and the Board may elect, to close certain funds to new and existing investors. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by PFI, a Fund, PMC, any Sub-Advisor, or PFD. Retirement Class Shares The Retirement Class shares may be purchased through retirement plans, though not all plans offer each Fund. Such plans may impose fees in addition to those charged by the Funds. The services or share classes available to you may vary depending upon how you wish to purchase shares of the Fund. Each share class represents investments in the same portfolio of securities, but each class has its own expense structure, allowing you to choose the class that best meets your situation (not all classes are available to all plans). Each investors financial considerations are different. You should speak with your financial professional to help you decide which share class is best for you. Only eligible purchasers may buy Retirement Class shares of the Funds. At the present time, eligible purchasers include but are not limited to:  retirement and pension plans to which Principal Life Insurance Company ("Principal Life") provides recordkeeping services;  separate accounts of Principal Life;  Principal Life or any of its subsidiaries or affiliates;  any fund distributed by Principal Funds Distributor, Inc. if the fund seeks to achieve its investment objective by investing primarily in shares of mutual funds;  clients of Principal Global Investors, LLC.;  certain pension plans;  certain retirement account investment vehicles administered by foreign or domestic pension plans;  an investor who buys shares through an omnibus account with certain intermediaries, such as a broker-dealer, bank, or other financial institution, pursuant to a written agreement; and  certain retirement plan clients that have an approved organization for purposes of providing plan record keeping services. PMC reserves the right to broaden or limit the designation of eligible purchasers. Not all of the Funds are offered in every state. Please check with your financial advisor or our home office for state availability. 20 Shares may be purchased from Principal Funds Distributor, Inc. The Distributor is an affiliate of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group. There are no sales charges on R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund. Shareholder accounts for the Fund are maintained under an open account system. Under this system, an account is opened and maintained for each investor (generally an omnibus account or an plan level account). Each investment is confirmed by sending the investor a statement of account showing the current purchase or sale and the total number of shares owned. The statement of account is treated by the Fund as evidence of ownership of Fund shares. Share certificates are not issued. The Fund may reject or cancel any purchase orders for any reason. For example, the Fund does not intend to permit market timing because short-term or other excessive trading into and out of the Funds may harm performance by disrupting portfolio management strategies and by increasing expenses. Accordingly, the Fund may reject any purchase orders from market timers or investors that, in PMC's opinion, may be disruptive to the Fund. For these purposes, PMC may consider an investor's trading history in the Fund or other Funds sponsored by Principal Life and accounts under common ownership or control. Payments may be made via personal or financial institution check (for example, a bank or cashier's check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, money orders, travelers' checks, credit card checks, and foreign checks. PMC may recommend to the Board, and the Board may elect, to close certain funds to new and existing investors. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by Principal Funds, a Fund, PMC, any Sub-Advisor, or Principal Funds Distributor, Inc. Redemption of Fund Shares Institutional Class Shares Institutional Class Shares of the Funds may be redeemed upon request. There is no charge for the redemption. Shares are redeemed at the NAV per share next computed after the request is received by a Fund in proper and complete form. The Funds generally send payment for shares sold the business day after the sell order is received. Under unusual circumstances, the Funds may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. Retirement Class Shares Subject to any restrictions imposed by a plan, Retirement Class shares may be sold back to the Funds any day the NYSE is open. For more information about how to sell shares of a Fund, including any charges that a plan may impose, please consult the plan. The Funds generally sends payment for shares sold the business day after the sell order is received. Under unusual circumstances, the Funds may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. Distributions in Kind. Payment for shares of the Funds tendered for redemption is ordinarily made by check. However, the Funds may determine that it would be detrimental to the remaining shareholders of a Fund to make payment of a redemption order wholly or partly in cash. Under certain circumstances, therefore, each of the Funds may pay the redemption proceeds in whole or in part by a distribution in kind of securities from the Funds portfolio in lieu of cash. If a Fund pays the redemption proceeds in kind, the redeeming shareholder might incur brokerage or other costs in selling the securities for cash. Each Fund will value securities used to pay redemptions in kind using the same method the Fund uses to value its portfolio securities as described in this prospectus. Redemption fees. The Fund board of directors has determined that it is not necessary to impose a fee upon the redemption of fund shares, because the Fund has adopted transfer restrictions as described in Exchange of Fund Shares. Exchange of Fund Shares An exchange between Funds is a redemption of shares of one Fund and a concurrent purchase of shares in another Fund with the redemption proceeds. A shareholder, including a beneficial owner of shares held in nominee name or a participant in a participant-directed employee benefit plan, may exchange Fund shares under certain circumstances. In addition to any restrictions an intermediary or an employee benefit plan imposes, Fund shares may be exchanged, without charge, for shares of any other Fund of the Principal Funds, provided that:  the shareholder has not exchanged shares of the Fund within 30 days preceding the exchange, unless the shareholder is exchanging into the Money Market Fund,  the share class of such other Fund is available through the plan, and  the share class of such other Fund is available in the shareholders state of residence. All exchanges completed on the same day are considered a single exchange for purposes of this exchange limitation. In addition, the Fund will reject an order to purchase shares of any Fund if the shareholder redeemed shares from that Fund within the preceding 30-day period. The 30-day exchange or purchase restriction does not apply to exchanges or purchases made on a scheduled basis such as scheduled periodic portfolio rebalancing transactions. If Fund shares are purchased through an intermediary that is unable or unwilling to impose the 30-day exchange restriction described above, Fund management may waive this restriction in lieu of the exchange limitation that the intermediary is able to impose if, in managements judgment, such limitation is reasonably likely to prevent excessive trading in Fund shares. In order to prevent excessive exchanges, and under other circumstances where the Fund Board of Directors or the Manager believes it is in the best interests of the Fund, the Fund reserves the right to revise or terminate this exchange privilege, limit the amount or further limit the number of exchanges, reject any exchange or close an account. 21 Frequent Purchases and Redemptions The Funds are not designed for, and do not knowingly accommodate, frequent purchases and redemptions of fund shares by investors. If you intend to trade frequently and/or use market timing investment strategies, you should not purchase these Funds. Frequent purchases and redemptions pose a risk to the Funds because they may:  Disrupt the management of the Funds by:  forcing the Funds to hold short-term (liquid) assets rather than investing for long-term growth, which results in lost investment opportunities for the Fund; and  causing unplanned portfolio turnover;  hurt the portfolio performance of the Funds; and  increase expenses of the Funds due to:  increased broker-dealer commissions and  increased recordkeeping and related costs. The Board of Directors of the Fund has adopted policies and procedures with respect to frequent purchases and redemptions of shares of the Funds. The Funds monitor shareholder trading activity to identify and take action against abuses. While our policies and procedures are designed to identify and protect against abusive trading practices, there can be no certainty that we will identify and prevent abusive trading in all instances. If we are not able to identify such excessive trading practices, the Funds and their shareholders may be harmed. When we do identify abusive trading, we will apply our policies and procedures in a fair and uniform manner. Institutional Class Shares If we, or a Fund, deem abusive trading practices to be occurring, we will take action that may include, but is not limited to:  Rejecting exchange instructions from the shareholder or other person authorized by the shareholder to direct exchanges;  Restricting submission of exchange requests by, for example, allowing exchange requests to be submitted by 1st class U.S. mail only and disallowing requests made by facsimile, overnight courier, telephone or via the internet;  Limiting the number of exchanges during a year;  Requiring a holding period of a minimum of 30 days before permitting exchanges among the Funds where there is evidence of at least one round-trip exchange (exchange or redemption of shares that were purchased within 30 days of the exchange/redemption); and  Taking such other action as directed by the Fund. The Funds have reserved the right to accept or reject, without prior written notice, any exchange requests. In some instances, an exchange may be completed prior to a determination of abusive trading. In those instances, we will reverse the exchange. We will give you notice in writing in this instance. Retirement Class Shares The Funds have adopted an exchange frequency restriction, described above in Exchange of Fund Shares to limit excessive trading in fund shares. Dividends and Distributions Dividends are based on estimates of income, expenses, and shareholder activity for the Fund. Actual income, expenses, and shareholder activity may differ from estimates; consequently, differences, if any, will be included in the calculation of subsequent dividends. The Funds pay their net investment income to shareholders of record on the business day prior to the payment date. The Funds pay out their accumulated declared dividends annually. Net realized capital gains, if any, are distributed annually in December. Payments are made to shareholders of record on the business day prior to the payable date. Capital gains may be taxable at different rates, depending on the length of time that the Fund holds its assets. Dividend and capital gains distributions will be reinvested, without a sales charge, in shares of the Fund from which the distribution is paid. However, you may authorize the distribution to be:  invested in shares of another PFI Fund without a sales charge (distributions of a Fund may be directed only to one receiving Fund); or  paid in cash, if the amount is $10 or more. Generally, for federal income tax purposes, Fund distributions are taxable as ordinary income, except that any distributions of long-term capital gains will be taxed as such regardless of how long Fund shares have been held. Special tax rules apply to Fund distributions to Individual Retirement Accounts and other retirement plans. A tax advisor should be consulted to determine the suitability of the Fund as an investment by such a plan and the tax treatment of distributions by the Fund. A tax advisor can also provide information on the potential impact of possible foreign, state, and local taxes. A Funds investments in foreign securities may be subject to foreign withholding taxes. In that case, the Funds yield on those securities would be decreased. To the extent that distributions the Funds pay are derived from a source other than net income (such as a return of capital), a notice will be included in your quarterly statement pursuant to Section 19(a) of the 1940 Act and Rule 19a-1 disclosing the source of such distributions. Furthermore, such notices shall be posted monthly on our web site at www.principalfunds.com. You may request a copy of all such notices, free of charge, by telephoning 1-800-222-5852. The amounts and sources of distributions included in such notices are estimates only and you should not rely upon them for purposes of reporting income taxes. The Fund will send shareholders a Form 1099-DIV for the calendar year that will tell shareholders how to report these distributions for federal income tax purposes. 22 NOTES:  A Funds payment of income dividends and capital gains has the effect of reducing the share price by the amount of the payment.  Distributions from a Fund, whether received in cash or reinvested in additional shares, may be subject to federal (and state) income tax.  For these reasons, buying shares of a Fund shortly before it makes a distribution may be disadvantageous to you. Tax Considerations Shareholders are responsible for federal income tax (and any other taxes, including state and local income taxes, if applicable) on dividends and capital gains distributions whether such dividends or distributions are paid in cash or reinvested in additional shares. Special tax rules apply to distributions to IRAs and other retirement accounts. You should consult a tax advisor to determine the suitability of the Fund as an investment by such a plan and the tax treatment of Fund distributions. Generally, dividends paid by the Funds from interest, dividends, or net short-term capital gains will be taxed as ordinary income. Distributions properly designated by the Fund as deriving from net gains on securities held for more than one year are taxable as such (generally at a 15% tax rate), regardless of how long you have held your shares. For taxable years beginning before January 1, 2011, distributions of investment income properly designated by the Fund as derived from qualified dividend income will be taxed at the rates applicable to long-term capital gains. A dividend or distribution made shortly after the purchase of shares of a Fund by a shareholder, although in effect a return of capital to that shareholder, would be taxable to that shareholder as described above, subject to a holding period requirement for dividends designated as qualified dividend income. Because of tax law requirements, you must provide the Funds with an accurate and certified taxpayer identification number (for individuals, generally a Social Security number) to avoid back-up withholding, which is currently imposed at a rate of 28%. Early in each calendar year, each Fund will notify you of the amount and tax status of distributions paid to you for the preceding year. Any gain resulting from the sale, redemption, or exchange of your shares will generally also be subject to tax. You should consult your tax advisor for more information on your own tax situation, including possible foreign, state, and local taxes. Investments by a Fund in foreign securities may be subject to foreign withholding taxes. In that case, the Funds yield on those securities would be decreased. Shareholders of the Funds that invest in foreign securities may be entitled to claim a credit or deduction with respect to foreign taxes. In addition, the Funds investments in foreign securities or foreign currencies may increase or accelerate the Funds recognition of ordinary income and may affect the timing or amount of the Funds distributions. Investments by a Fund in certain debt instruments or derivatives may cause the Fund to recognize taxable income in excess of the cash generated by such instruments. As a result, the Fund could be required at times to liquidate other investments in order to satisfy its distribution requirements under the Code. The Funds use of derivatives will also affect the amount, timing, and character of the Funds distributions. The information contained in this Proxy Statement/Prospectus is not a complete description of the federal, state, local, or foreign tax consequences of investing in the Fund. You should consult your tax advisor before investing in the Fund. Portfolio Holdings Information A description of the PFIs policies and procedures with respect to disclosure of the Funds portfolio securities is available in the Statement of Additional Information. VOTING INFORMATION Voting procedures. If you complete and return the enclosed proxy ballot, the persons named as proxies will vote your shares as you indicate or for approval of each matter for which there is no indication. You may revoke your proxy at any time prior to the proxys exercise by: (i) sending written notice to the Secretary of Principal Funds, Inc. at Principal Financial Group, Des Moines, Iowa 50392-2080, prior to the Meeting; (ii) subsequent execution and return of another proxy prior to the Meeting; or (iii) being present and voting in person at the Meeting after giving oral notice of the revocation to the Chairman of the Meeting. Voting rights. Only shareholders of record at the close of business on August 30, 2010 (the Record Date), are entitled to vote. The shareholders of each class of shares of the Acquired Fund will vote together on the proposed Reorganization and on any other matter submitted to such shareholders. You are entitled to one vote on each matter submitted to the shareholders of the Acquired Fund for each share of the Fund that you hold, and fractional votes for fractional shares held. The Proposal requires for approval the affirmative vote of a Majority of the Outstanding Voting Securities, which is a term defined in the 1940 Act to mean, with respect to the Acquired Fund, the affirmative vote of the lesser of (1) 67% or more of the voting securities of the Fund present at the Meeting, if the holders of more than 50% of the outstanding voting securities of the Fund are present in person or by proxy, or (2) more than 50% of the outstanding voting securities of the Fund. The number of votes eligible to be cast at the Meeting as of the Record Date and other share ownership information are set forth below under the heading Outstanding Shares and Share Ownership in this Proxy Statement/Prospectus. Quorum requirements. A quorum must be present at the Meeting for the transaction of business. The presence in person or by proxy of one- third of the shares of the Acquired Fund outstanding at the close of business on the Record Date constitutes a quorum for a meeting of that Fund. Abstentions and broker non-votes (proxies from brokers or nominees indicating that they have not received instructions from the beneficial owners on an item for which the broker or nominee does not have discretionary power) are counted toward a quorum but do not represent votes cast for any issue. Under the 1940 Act, the affirmative vote necessary to approve a Proposal may be determined with reference to a percentage of votes present at the Meeting, which would have the effect of counting abstentions as if they were votes against a Proposal. 23 In the event the necessary quorum to transact business or the vote required to approve a proposal is not obtained at the Meeting, the persons named as proxies or any shareholder present at the Meeting may propose one or more adjournments of the Meeting in accordance with applicable law to permit further solicitation of proxies. Any such adjournment as to the Proposal or any other matter will require the affirmative vote of the holders of a majority of the shares of the Acquired Fund cast at the Meeting. The persons named as proxies and any shareholder present at the Meeting will vote for or against any adjournment in their discretion. Solicitation procedures. PFI intends to solicit proxies by mail. Officers or employees of PFI, PMC or their affiliates may make additional solicitations by telephone, internet, facsimile or personal contact. They will not be specially compensated for these services. Brokerage houses, banks and other fiduciaries may be requested to forward soliciting materials to their principals and to obtain authorization for the execution of proxies. For those services, they will be reimbursed by PMC for their out-of-pocket expenses. Expenses of the Meeting. The expenses of the Meeting will be treated as an expense related to the Reorganization and will be paid by the Acquired Fund. OUTSTANDING SHARES AND SHARE OWNERSHIP SmallCap Value Fund I SmallCap Value Fund II (Acquired Fund) (Acquiring Fund) Shares Shares Share Class Outstanding Share Class Outstanding Institutional 8,094,562.706 Institutional 85,953,527.404 J N/A J 1,288,108.504 R-1 150,093.031 R-1 126,984.369 R-2 421,638.457 R-2 276,870.677 R-3 583,358.581 R-3 1,470,156.216 R-4 478,716.396 R-4 319,436.644 R-5 756,041.268 R-5 871,012.329 As of the August 30, 2010 Record Date, the Directors and Officers of PFI together owned less than 1% of the outstanding shares of any class of shares of the Acquired or Acquiring Fund. As of the August 30, 2010 Record Date, the following persons owned of record, or were known by PFI to own beneficially, 5% or more of the outstanding shares of any class of shares of the Acquired Fund: Percentage Share of Class Name/Address of Shareholder Ownership Institutional PRINCIPAL LIFE INSURANCE CO 98.31% FBO PRINCIPAL FINANCIAL GROUP ATTN: RIS NPIO TRADE DESK , DES MOINES IA 50392-9992 R-1 DELAWARE CHARTER GUARANTEE & TRUST 97.82% FBO VARIOUS QUALIFIED PLANS , DES MOINES IA 50392-0001 R-2 DCGT AS TTEE AND/OR CUST 100.00% FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS ATTN NPIO TRADE DESK , DES MOINES IA 50392-0001 R-4 DCGT AS TTEE AND/OR CUST 97.27% FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS ATTN NPIO TRADE DESK , DES MOINES IA 50392-0001 R-3 DCGT AS TTEE AND/OR CUST 90.78% FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS ATTN NPIO TRADE DESK , DES MOINES IA 50392-0001 R-5 DCGT AS TTEE AND/OR CUST 94.02% FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS ATTN NPIO TRADE DESK , DES MOINES IA 50392-0001 24 As of the August 30, 2010 Record Date, the following persons owned of record, or were known by PFI to own beneficially, 5% or more of the outstanding shares of any class of shares of the Acquiring Fund: Percentage Share of Class Name/Address of Shareholder Ownership Institutional PRINCIPAL LIFE INSURANCE CO 54.70% FBO PRINCIPAL FINANCIAL GROUP ATTN: RIS NPIO TRADE DESK , DES MOINES IA 50392-9992 Institutional LIFETIME 2020 FUND 12.37% ATTN MUTUAL FUND ACCOUNTING-H221 , DES MOINES IA 50392-0001 Institutional LIFETIME 2030 FUND 12.04% ATTN MUTUAL FUND ACCOUNTING- H221 , DES MOINES IA 50392-0001 Institutional LIFETIME 2040 FUND 7.98% ATTN MUTUAL FUND ACCOUNTING-H221 , DES MOINES IA 50392-0001 R-1 DELAWARE CHARTER GUARANTEE & TRUST 99.52% FBO VARIOUS QUALIFIED PLANS , DES MOINES IA 50392-0001 R-2 DELAWARE CHARTER GUARANTEE & TRUST 85.09% FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP ATTN RIS NPIO TRADE DESK , DES MOINES IA 50392-0001 R-2 DELAWARE CHARTER GUARANTEE & TRUST 11.47% FBO VARIOUS NONQUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP ATTN RIS NPIO TRADE DESK , DES MOINES IA 50392-0001 R-3 DELAWARE CHARTER GUARANTEE & TRUST 96.39% FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP ATTN RIS NPIO TRADE DESK , DES MOINES IA 50392-0001 R-4 DCGT AS TTEE AND/OR CUST 97.89% FBO VARIOUS QUALIFIED PLANS ATTN NPIO TRADE DESK , DES MOINES IA 50392-000 R-5 DELAWARE CHARTER GUARANTEE & TRUST 93.57% FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP ATTN RIS NPIO TRADE DESK , DES MOINES IA 50392-0001 FINANCIAL HIGHLIGHTS The financial highlights table for each of the Acquired Fund and the Acquiring Fund is intended to help investors understand the financial performance of each Fund for the past five fiscal years (or since inception in the case of a Fund in operation for less than five years). Certain information reflects financial results for a single share of a Fund. The total returns in the tables represent the rate that an investor would have earned (or lost) on an investment in a particular Fund (assuming reinvestment of all dividends and distributions). Information for the fiscal years ended October 31, 2005, through October 31, 2009, has been audited by Ernst & Young LLP, Independent Registered Public Accounting Firm, whose report, along with each Funds financial statements, is included in PFIs Annual Report to Shareholders for the fiscal year ended October 31, 2009. Copies of this report are available on request as described above. 25 FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): (a) SMALLCAP VALUE FUND I Institutional shares Net Asset Value, Beginning of Period $ 10.82 $ 11.16 $ 18.42 $ 18.99 $ 17.37 $ 15.95 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .04 0.10 0.15 0 .11 0 .10 0.09 Net Realized and Unrealized Gain (Loss) on Investments 3 .03 (0 .30) (5 .93) 0 .46 2 .90 2.26 Total From Investment Operations 3 .07 (0 .20) (5 .78) 0 .57 3 .00 2.35 Less Dividends and Distributions: Dividends from Net Investment Income (0 .12) (0 .14) (0 .12) (0 .09) (0 .07) (0 .03) Distributions from Realized Gains   (1 .36) (1 .05) (1 .31) (0 .90) Total Dividends and Distributions (0 .12) (0 .14) (1 .48) (1 .14) (1 .38) (0 .93) Net Asset Value, End of Period $ Total Return 28 .62% (c) (1 .69)% (33 .76)% 2.97% 18 .31% 15 .04% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 125,783 $ 189,525 $ 280,140 $ 394,734 $ 357,882 $ 202,697 Ratio of Expenses to Average Net Assets 1 .03% (d),(e) 1 .03% (e) 1 .02% 1.00% 1 .00% 1 .00% Ratio of Gross Expenses to Average Net Assets (f) 1 .06% (d)      Ratio of Net Investment Income to Average Net Assets 0 .70% (d) 1 .06% 1 .06% 0.60% 0 .57% 0 .52% Portfolio Turnover Rate 50 .9% (d) 76 .2% 55 .9% 63 .2% 60 .4% 43 .1% (a) SMALLCAP VALUE FUND I R-1 shares Net Asset Value, Beginning of Period $ 10.66 $ 10.94 $ 18.11 $ 18 .75 $ 17 .24 $ 16.04 Income from Investment Operations: Net Investment Income (Loss) (b) (0 .01) 0.01 0.02 (0 .05) (0 .05) (0 .05) Net Realized and Unrealized Gain (Loss) on Investments 3 .00 (0 .29) (5 .83) 0 .46 2 .87 2.17 Total From Investment Operations 2 .99 (0 .28) (5 .81) 0 .41 2 .82 2.12 Less Dividends and Distributions: Dividends from Net Investment Income (0 .04)     (0 .02) Distributions from Realized Gains   (1 .36) (1 .05) (1 .31) (0 .90) Total Dividends and Distributions (0 .04)  (1 .36) (1 .05) (1 .31) (0 .92) Net Asset Value, End of Period $ 18 .11 $ 18 .75 $ Total Return 28 .13% (c) (2 .56)% (34 .37)% 2 .11% 17 .26% 13 .45% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 2,332 $ 1,852 $ 1,509 $ 2,937 $ 2,490 $ 130 Ratio of Expenses to Average Net Assets 1 .91% (d),(e) 1 .89% (e) 1 .90% 1 .88% 1 .88% 1 .88% Ratio of Net Investment Income to Average Net Assets (0 .24)% (d) 0 .15% 0 .17% (0 .28)% (0 .29)% (0 .30)% Portfolio Turnover Rate 50 .9% (d) 76 .2% 55 .9% 63 .2% 60 .4% 43 .1% (a) SMALLCAP VALUE FUND I R-2 shares Net Asset Value, Beginning of Period $ 10.55 $ 10.84 $ 17.94 $ 18.57 $ 17.07 $ 15.78 Income from Investment Operations: Net Investment Income (Loss) (b) (0 .01) 0.03 0.04 (0 .03) (0 .03) (0 .04) Net Realized and Unrealized Gain (Loss) on Investments 2.98 (0 .30) (5 .77) 0 .45 2 .84 2.25 Total From Investment Operations 2 .97 (0 .27) (5 .73) 0 .42 2 .81 2.21 Less Dividends and Distributions: Dividends from Net Investment Income (0 .05) (0 .02) (0 .01)   (0 .02) Distributions from Realized Gains   (1 .36) (1 .05) (1 .31) (0 .90) Total Dividends and Distributions (0 .05) (0 .02) (1 .37) (1 .05) (1 .31) (0 .92) Net Asset Value, End of Period $ Total Return 28 .20% (c) (2 .44)% (34 .25)% 2 .18% 17 .39% 14 .27% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 6,349 $ 5,528 $ 6,494 $ 12,723 $ 19,158 $ 14,395 Ratio of Expenses to Average Net Assets 1 .78% (d),(e) 1 .77% (e) 1 .77% 1 .75% 1 .75% 1 .75% Ratio of Net Investment Income to Average Net Assets (0 .11)% (d) 0 .31% 0 .31% (0 .16)% (0 .19)% (0 .23)% Portfolio Turnover Rate 50 .9% (d) 76 .2% 55 .9% 63 .2% 60 .4% 43 .1% 26 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. (a) SMALLCAP VALUE FUND I R-3 shares Net Asset Value, Beginning of Period $ 10.63 $ 10.95 $ 18.11 $ 18.70 $ 17.15 $ 15.83 Income from Investment Operations: Net Investment Income (Loss) (b)  0.05 0.07 0 .01  (0 .01) Net Realized and Unrealized Gain (Loss) on Investments 3.00 (0 .31) (5 .83) 0 .45 2 .86 2.25 Total From Investment Operations 3 .00 (0 .26) (5 .76) 0 .46 2 .86 2.24 Less Dividends and Distributions: Dividends from Net Investment Income (0 .06) (0 .06) (0 .04)   (0 .02) Distributions from Realized Gains   (1 .36) (1 .05) (1 .31) (0 .90) Total Dividends and Distributions (0 .06) (0 .06) (1 .40) (1 .05) (1 .31) (0 .92) Net Asset Value, End of Period $ Total Return 28 .34% (c) (2 .30)% (34 .15)% 2 .39% 17 .62% 14 .43% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 8,430 $ 8,191 $ 11,309 $ 19,382 $ 22,791 $ 12,127 Ratio of Expenses to Average Net Assets 1 .60% (d),(e) 1 .59% (e) 1 .59% 1 .57% 1 .57% 1 .57% Ratio of Net Investment Income to Average Net Assets 0 .08% (d) 0 .52% 0 .50% 0 .03% 0 .00% (0 .05)% Portfolio Turnover Rate 50 .9% (d) 76 .2% 55 .9% 63 .2% 60 .4% 43 .1% (a) SMALLCAP VALUE FUND I R-4 shares Net Asset Value, Beginning of Period $ 10.75 $ 11.07 $ 18.28 $ 18 .85 $ 17 .25 $ 15.90 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .02 0.06 0.10 0 .04 0 .04 0.03 Net Realized and Unrealized Gain (Loss) on Investments 3 .01 (0 .29) (5 .89) 0 .46 2 .88 2.25 Total From Investment Operations 3 .03 (0 .23) (5 .79) 0 .50 2 .92 2.28 Less Dividends and Distributions: Dividends from Net Investment Income (0 .08) (0 .09) (0 .06) (0 .02) (0 .01) (0 .03) Distributions from Realized Gains   (1 .36) (1 .05) (1 .31) (0 .90) Total Dividends and Distributions (0 .08) (0 .09) (1 .42) (1 .07) (1 .32) (0 .93) Net Asset Value, End of Period $ 18 .28 $ 18 .85 $ Total Return 28 .36% (c) (2 .05)% (33 .99)% 2 .57% 17 .87% 14 .59% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 6,973 $ 6,037 $ 5,929 $ 9,045 $ 4,794 $ 2,269 Ratio of Expenses to Average Net Assets 1 .41% (d),(e) 1 .40% (e) 1 .40% 1 .38% 1 .38% 1 .38% Ratio of Net Investment Income to Average Net Assets 0 .27% (d) 0 .67% 0 .67% 0 .22% 0 .20% 0 .15% Portfolio Turnover Rate 50 .9% (d) 76 .2% 55 .9% 63 .2% 60 .4% 43 .1% (a) SMALLCAP VALUE FUND I R-5 shares Net Asset Value, Beginning of Period $ 10.76 $ 11.10 $ 18.32 $ 18.89 $ 17.29 $ 15.91 Income from Investment Operations: Net Investment Income (Loss) (b) 0.03 0.08 0.11 0 .07 0 .06 0.04 Net Realized and Unrealized Gain (Loss) on Investments 3.03 (0 .32) (5 .89) 0 .45 2 .88 2.27 Total From Investment Operations 3 .06 (0 .24) (5 .78) 0 .52 2 .94 2.31 Less Dividends and Distributions: Dividends from Net Investment Income (0 .10) (0 .10) (0 .08) (0 .04) (0 .03) (0 .03) Distributions from Realized Gains   (1 .36) (1 .05) (1 .31) (0 .90) Total Dividends and Distributions (0 .10) (0 .10) (1 .44) (1 .09) (1 .34) (0 .93) Net Asset Value, End of Period $ Total Return 28 .57% (c) (2 .05)% (33 .89)% 2 .69% 17 .97% 14 .78% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 11,950 $ 14,870 $ 15,237 $ 26,176 $ 19,682 $ 11,704 Ratio of Expenses to Average Net Assets 1 .29% (d),(e) 1 .28% (e) 1 .28% 1 .26% 1 .26% 1 .26% Ratio of Net Investment Income to Average Net Assets 0 .42% (d) 0 .78% 0 .79% 0 .35% 0 .31% 0 .26% Portfolio Turnover Rate 50 .9% (d) 76 .2% 55 .9% 63 .2% 60 .4% 43 .1% (a) Six months ended April 30, 2010 (unaudited) . (b) Calculated based on average shares outstanding during the period. (c) Total return amounts have not been annualized. (d) Computed on an annualized basis. (e) Reflects Manager's contractual expense limit. (f) Excludes expense reimbursement from Manager. 27 FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): (a) (b) SMALLCAP VALUE FUND II Class J shares Net Asset Value, Beginning of Period $ 6.84 $ 4.14 Income from Investment Operations: Net Investment Income (Loss) (c) (0 .02) (0 .02) Net Realized and Unrealized Gain (Loss) on Investments 2 .15 2.72 Total From Investment Operations 2 .13 2.70 Net Asset Value, End of Period $ 8.97 $ 6.84 Total Return (d) 31 .14% (e) 65 .22% (e) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 12,153 $ 7,791 Ratio of Expenses to Average Net Assets 1 .93% (f),(g) 1 .93% (f),(g) Ratio of Gross Expenses to Average Net Assets (h) 2 .03% (f) 2 .61% (f) Ratio of Net Investment Income to Average Net Assets (0 .58)% (f) (0 .52)% (f) Portfolio Turnover Rate 49 .2% (f) 79 .1% (f) (a) SMALLCAP VALUE FUND II Institutional shares Net Asset Value, Beginning of Period $ 6.87 $ 6.97 $ 13.07 $ 13.98 $ 12.12 $ 10.35 Income from Investment Operations: Net Investment Income (Loss) (c) 0 .01 0.03 0.05 0 .04 0 .06  Net Realized and Unrealized Gain (Loss) on Investments 2 .17 0.50 (4 .36) 0 .42 2 .36 1.81 Total From Investment Operations 2 .18 0.53 (4 .31) 0 .46 2 .42 1.81 Less Dividends and Distributions: Dividends from Net Investment Income (0 .03) (0 .05) (0 .03) (0 .07)   Distributions from Realized Gains  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Total Dividends and Distributions (0 .03) (0 .63) (1 .79) (1 .37) (0 .56) (0 .04) Net Asset Value, End of Period $ 9.02 $ 6.87 $ 6.97 $ $ $ Total Return 31 .75% (e) 10 .02% (37 .60)% 3.28% 20 .61% 17 .55% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 723,454 $ 319,448 $ 160,758 $ 343,408 $ 359,928 $ 293,375 Ratio of Expenses to Average Net Assets 0 .99% (f),(g) 1 .01% (g) 1 .02% 1.00% 1 .00% 1 .00% Ratio of Gross Expenses to Average Net Assets (i) 1 .02% (f) 1 .03%     Ratio of Net Investment Income to Average Net Assets 0 .32% (f) 0 .43% 0 .57% 0.27% 0 .49% (0 .03)% Portfolio Turnover Rate 49 .2% (f) 79 .1% 61 .6% 58 .7% 40 .4% 50 .8% (a) SMALLCAP VALUE FUND II R-1 shares Net Asset Value, Beginning of Period $ 6.64 $ 6.75 $ 12.78 $ 13 .75 $ 12 .02 $ 10.40 Income from Investment Operations: Net Investment Income (Loss) (c) (0 .02) (0 .03) (0 .03) (0 .09) (0 .04) (0 .10) Net Realized and Unrealized Gain (Loss) on Investments 2 .08 0.50 (4 .24) 0 .42 2 .33 1.76 Total From Investment Operations 2 .06 0.47 (4 .27) 0 .33 2 .29 1.66 Less Dividends and Distributions: Distributions from Realized Gains  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Total Dividends and Distributions  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Net Asset Value, End of Period $ 8.70 $ $ $ 12 .78 $ 13 .75 $ Total Return 31 .02% (e) 9 .18% (38 .13)% 2 .32% 19 .67% 15 .97% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 1,307 $ 741 $ 229 $ 321 $ 129 $ 12 Ratio of Expenses to Average Net Assets 1 .87% (f),(g) 1 .88% (g) 1 .90% 1 .88% 1 .88% 1 .88% Ratio of Net Investment Income to Average Net Assets (0 .53)% (f) (0 .45)% (0 .33)% (0 .72)% (0 .34)% (0 .85)% Portfolio Turnover Rate 49 .2% (f) 79 .1% 61 .6% 58 .7% 40 .4% 50 .8% 28 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. (a) SMALLCAP VALUE FUND II R-2 shares Net Asset Value, Beginning of Period $ 6.65 $ 6.76 $ 12.77 $ 13 .72 $ 11 .99 $ 10.32 Income from Investment Operations: Net Investment Income (Loss) (c) (0 .01) (0 .02) (0 .02) (0 .07) (0 .03) (0 .09) Net Realized and Unrealized Gain (Loss) on Investments 2 .09 0.49 (4 .23) 0 .42 2 .32 1.80 Total From Investment Operations 2 .08 0.47 (4 .25) 0 .35 2 .29 1.71 Less Dividends and Distributions: Distributions from Realized Gains  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Total Dividends and Distributions  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Net Asset Value, End of Period $ 8.73 $ $ $ 12 .77 $ 13 .72 $ Total Return 31 .28% (e) 9 .16% (37 .99)% 2 .49% 19 .72% 16 .58% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 2,211 $ 2,226 $ 857 $ 1,721 $ 705 $ 503 Ratio of Expenses to Average Net Assets 1 .74% (f),(g) 1 .75% (g) 1 .77% 1 .75% 1 .75% 1 .75% Ratio of Net Investment Income to Average Net Assets (0 .38)% (f) (0 .31)% (0 .18)% (0 .56)% (0 .27)% (0 .75)% Portfolio Turnover Rate 49 .2% (f) 79 .1% 61 .6% 58 .7% 40 .4% 50 .8% (a) SMALLCAP VALUE FUND II R-3 shares Net Asset Value, Beginning of Period $ 6.74 $ 6.83 $ 12.87 $ 13.79 $ 12 .03 $ 10.33 Income from Investment Operations: Net Investment Income (Loss) (c) (0 .01) (0 .01)  (0 .08) (0 .01) (0 .07) Net Realized and Unrealized Gain (Loss) on Investments 2 .12 0.50 (4 .28) 0 .46 2 .33 1.81 Total From Investment Operations 2 .11 0.49 (4 .28) 0 .38 2 .32 1.74 Less Dividends and Distributions: Dividends from Net Investment Income       Distributions from Realized Gains  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Total Dividends and Distributions  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Net Asset Value, End of Period $ 8.85 $ 13 .79 $ Total Return 31 .31% (e) 9 .42% (37 .92)% 2 .71% 19 .91% 16 .85% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 13,809 $ 10,045 $ 5,552 $ 12,654 $ 3,772 $ 3,235 Ratio of Expenses to Average Net Assets 1 .56% (f),(g) 1 .57% (g) 1 .59% 1 .57% 1 .57% 1 .57% Ratio of Net Investment Income to Average Net Assets (0 .19)% (f) (0 .13)% 0 .00% (0 .60)% (0 .10)% (0 .62)% Portfolio Turnover Rate 49 .2% (f) 79 .1% 61 .6% 58 .7% 40 .4% 50 .8% (a) SMALLCAP VALUE FUND II R-4 shares Net Asset Value, Beginning of Period $ 6.78 $ 6.88 $ 12.94 $ 13 .85 $ 12 .05 $ 10.34 Income from Investment Operations: Net Investment Income (Loss) (c)   0.02 (0 .02) 0 .01 (0 .06) Net Realized and Unrealized Gain (Loss) on Investments 2 .13 0.51 (4 .32) 0 .42 2 .35 1.81 Total From Investment Operations 2 .13 0.51 (4 .30) 0 .40 2 .36 1.75 Less Dividends and Distributions: Dividends from Net Investment Income  (0 .03)  (0 .01)   Distributions from Realized Gains  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Total Dividends and Distributions  (0 .61) (1 .76) (1 .31) (0 .56) (0 .04) Net Asset Value, End of Period $ 8.91 $ $ $ 12 .94 $ 13 .85 $ Total Return 31 .49% (e) 9 .71% (37 .85)% 2 .89% 20 .22% 16 .95% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 2,888 $ 2,456 $ 1,973 $ 1,993 $ 1,231 $ 669 Ratio of Expenses to Average Net Assets 1 .37% (f),(g) 1 .38% (g) 1 .40% 1 .38% 1 .38% 1 .38% Ratio of Net Investment Income to Average Net Assets 0 .03% (f) 0 .08% 0 .18% (0 .15)% 0 .10% (0 .56)% Portfolio Turnover Rate 49 .2% (f) 79 .1% 61 .6% 58 .7% 40 .4% 50 .8% 29 FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. (a) SMALLCAP VALUE FUND II R-5 shares Net Asset Value, Beginning of Period $ 6.82 $ 6.92 $ 12.99 $ 13 .90 $ 12 .08 $ 10.34 Income from Investment Operations: Net Investment Income (Loss) (c)  0.01 0.03 (0 .02) 0 .03 (0 .03) Net Realized and Unrealized Gain (Loss) on Investments 2 .15 0.51 (4 .33) 0 .44 2 .35 1.81 Total From Investment Operations 2 .15 0.52 (4 .30) 0 .42 2 .38 1.78 Less Dividends and Distributions: Dividends from Net Investment Income (0 .01) (0 .04) (0 .01) (0 .03)   Distributions from Realized Gains  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Total Dividends and Distributions (0 .01) (0 .62) (1 .77) (1 .33) (0 .56) (0 .04) Net Asset Value, End of Period $ 8.96 $ $ $ 12 .99 $ 13 .90 $ Total Return 31 .60% (e) 9 .76% (37 .75)% 3 .02% 20 .34% 17 .25% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 9,218 $ 7,404 $ 4,026 $ 3,703 $ 1,170 $ 123 Ratio of Expenses to Average Net Assets 1 .25% (f),(g) 1 .26% (g) 1 .28% 1 .26% 1 .26% 1 .26% Ratio of Net Investment Income to Average Net Assets 0 .11% (f) 0 .19% 0 .28% (0 .18)% 0 .23% (0 .28)% Portfolio Turnover Rate 49 .2% (f) 79 .1% 61 .6% 58 .7% 40 .4% 50 .8% (a) Six months ended April 30, 2010 (unaudited) . (b) Period from March 2, 2009, date operations commenced, through October 31, 2009. (c) Calculated based on average shares outstanding during the period. (d) Total return is calculated without the contingent deferred sales charge. (e) Total return amounts have not been annualized. (f) Computed on an annualized basis. (g) Reflects Manager's contractual expense limit. (h) Excludes expense reimbursement from Manager and/or Underwriter. (i) Excludes expense reimbursement from Manager. 30 FINANCIAL STATEMENTS The financial statements and the financial highlights of the Acquired and Acquiring Funds included in PFIs Annual Report to Shareholders for the fiscal year ended October 31, 2009 are incorporated by reference into the Statement of Additional Information and have been so incorporated by reference in reliance on the report of Ernst & Young LLP, Independent Registered Public Accounting Firm. The unaudited financial statements of the Acquiring Fund and the Acquired Fund included in PFIs Semi-Annual Report to Shareholders for the six-month period ended April 30, 2010 have also been incorporated by reference into the Statement of Additional Information. Copies of the Annual and Semi-Annual Reports are available upon request as described above. LEGAL MATTERS Certain matters concerning the issuance of shares of the Acquiring Fund will be passed upon by Michael D. Roughton, Esq., Counsel to PFI. Certain tax consequences of the Reorganization will be passed upon for the Acquiring Fund by Randy Lee Bergstrom, Esq., Assistant Tax Counsel to PFI, and for the Acquired Fund by Carolyn F. Kolks, Esq., Assistant Tax Counsel to PFI. OTHER INFORMATION PFI is not required to hold annual meetings of shareholders and, therefore, it cannot be determined when the next meeting of shareholders will be held. Shareholder proposals to be presented at any future meeting of shareholders of any PFI Fund must be received by PFI a reasonable time before its solicitation of proxies for that meeting in order for such proposals to be considered for inclusion in the proxy materials related to that meeting. BY ORDER OF THE BOARD OF DIRECTORS September 17, 2010 Des Moines, Iowa 31 Appendix A FORM OF PLAN OF ACQUISITION SmallCap Value Fund I and SmallCap Value Fund II The Board of Directors of Principal Funds, Inc., a Maryland corporation (the Fund), deems it advisable that SmallCap Value Fund II series of the Fund (SmallCap Value II) acquire all of the assets of SmallCap Value Fund I series of the Fund (SmallCap Value I) in exchange for the assumption by SmallCap Value II of all of the liabilities of SmallCap Value I and shares issued by SmallCap Value II which are thereafter to be distributed by SmallCap Value I pro rata to its shareholders in complete liquidation and termination of SmallCap Value I and in exchange for all of SmallCap Value Is outstanding shares. SmallCap Value I will transfer to SmallCap Value II, and SmallCap Value II will acquire from SmallCap Value I, all of the assets of SmallCap Value I on the Closing Date and will assume from SmallCap Value I all of the liabilities of SmallCap Value I in exchange for the issuance of the number of shares of SmallCap Value II determined as provided in the following paragraphs, which shares will be subsequently distributed pro rata to the shareholders of SmallCap Value I in complete liquidation and termination of SmallCap Value I and in exchange for all of SmallCap Value Is outstanding shares. SmallCap Value I will not issue, sell or transfer any of its shares after the Closing Date, and only redemption requests received by SmallCap Value I in proper form prior to the Closing Date shall be fulfilled by SmallCap Value I. Redemption requests received by SmallCap Value I thereafter will be treated as requests for redemption of those shares of SmallCap Value II allocable to the shareholder in question. SmallCap Value I will declare, and SmallCap Value II may declare, to its shareholders of record on or prior to the Closing Date a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to its shareholders all of its income (computed without regard to any deduction for dividends paid) and all of its net realized capital gains, if any, as of the Closing Date. On the Closing Date, SmallCap Value II will issue to SmallCap Value I a number of full and fractional shares of SmallCap Value II, taken at their then net asset value, having an aggregate net asset value equal to the aggregate value of the net assets of SmallCap Value I. The aggregate value of the net assets of SmallCap Value I and SmallCap Value II shall be determined in accordance with the then current Prospectus of the Fund as of close of regularly scheduled trading on the New York Stock Exchange on the Closing Date. The closing of the transactions contemplated in this Plan (the Closing) shall be held at the offices of Principal Management Corporation, at 3:00 p.m. Central Time on , 2010, or on such earlier or later date as fund management may determine. The date on which the Closing is to be held as provided in this Plan shall be known as the Closing Date. In the event that on the Closing Date (a) the New York Stock Exchange is closed for other than customary weekend and holiday closings or (b) trading on said Exchange is restricted or (c) an emergency exists as a result of which it is not reasonably practicable for SmallCap Value II or SmallCap Value I to fairly determine the value of its assets, the Closing Date shall be postponed until the first business day after the day on which trading shall have been fully resumed. As soon as practicable after the Closing, SmallCap Value I shall (a) distribute on a pro rata basis to the shareholders of record of SmallCap Value I at the close of business on the Closing Date the shares of SmallCap Value II received by SmallCap Value I at the Closing in exchange for all of SmallCap Value Is outstanding shares, and (b) be liquidated in accordance with applicable law and the Funds Articles of Incorporation. For purposes of the distribution of shares of SmallCap Value II to shareholders of SmallCap Value I , SmallCap Value II shall credit its books an appropriate number its shares to the Fund of each shareholder of SmallCap Value I . No certificates will be issued for shares of SmallCap Value II. After the Closing Date and until surrendered, each outstanding certificate, if any, which, prior to the Closing Date, represented shares of SmallCap Value I, shall be deemed for all A-1 purposes of the Funds Articles of Incorporation and Bylaws to evidence the appropriate number of shares of SmallCap Value II to be credited on the books of SmallCap Value II in respect of such shares of SmallCap Value I as provided above. Prior to the Closing Date, SmallCap Value I shall deliver to SmallCap Value II a list setting forth the assets to be assigned, delivered and transferred to SmallCap Value II, including the securities then owned by SmallCap Value I and the respective federal income tax bases (on an identified cost basis) thereof, and the liabilities to be assumed by SmallCap Value II pursuant to this Plan. All of SmallCap Value Is portfolio securities shall be delivered by SmallCap Value Is custodian on the Closing Date to SmallCap Value II or its custodian, either endorsed in proper form for transfer in such condition as to constitute good delivery thereof in accordance with the practice of brokers or, if such securities are held in a securities depository within the meaning of Rule 17f-4 under the Investment Company Act of 1940, transferred to a Fund in the name of SmallCap Value II or its custodian with said depository. All cash to be delivered pursuant to this Plan shall be transferred from SmallCap Value I at its custodian to SmallCap Value II at its custodian. If on the Closing Date SmallCap Value I is unable to make good delivery to SmallCap Value IIs custodian of any of SmallCap Value Is portfolio securities because such securities have not yet been delivered to SmallCap Value Is custodian by its brokers or by the transfer agent for such securities, then the delivery requirement with respect to such securities shall be waived, and SmallCap Value I shall deliver to SmallCap Value IIs custodian on or by said Closing Date with respect to said undelivered securities executed copies of an agreement of assignment in a form satisfactory to SmallCap Value II, and a due bill or due bills in form and substance satisfactory to the custodian, together with such other documents including brokers confirmations, as may be reasonably required by SmallCap Value II. This Plan may be abandoned and terminated, whether before or after action thereon by the shareholders of SmallCap Value I and notwithstanding favorable action by such shareholders, if the Board of Directors believe that the consummation of the transactions contemplated hereunder would not be in the best interests of the shareholders of either Fund. This Plan may be amended by the Board of Directors at any time, except that after approval by the shareholders of SmallCap Value I no amendment may be made with respect to the Plan which in the opinion of the Board of Directors materially adversely affects the interests of the shareholders of SmallCap Value I. Except as expressly provided otherwise in this Plan, SmallCap Value I will pay or cause to be paid a total of $22,455 representing a portion the out-of-pocket fees and expenses incurred in connection with the transactions contemplated under this Plan, including, but not limited to, accountants fees, legal fees, registration fees, printing expenses, transfer taxes (if any) and the fees of banks and transfer agents. Principal Management Corporation will be responsible for any remaining out-of-pocket fees. IN WITNESS WHEREOF , each of the parties hereto has caused this Plan to be executed by its President or its Executive Vice President as of the th day of , 2010. PRINCIPAL FUNDS, INC. on behalf of the following Acquired Fund: SmallCap Value Fund I By: Nora M. Everett, President PRINCIPAL FUNDS, INC. on behalf of the following Acquiring Fund: SmallCap Value Fund II By: Michael J. Beer, Executive Vice President Agreed and accepted PRINCIPAL MANAGEMENT CORPORATION By: A-2 Appendix B DESCRIPTION OF INDEX The performance tables included in this Information Statement/Prospectus provide performance information of the following index. This index is described in this Appendix. An investment cannot be made directly in the index. The index's performance figures do not include any commissions or sales charges that would be paid by investors purchasing the securities represented by the index. Russell 2000 Value Index is a market-weighted total return index that measures the performance of companies within the Russell 2000 Index having lower price-to-book ratios and lower forecasted growth values. B-1 PART B INFORMATION REQUIRED IN A STATEMENT OF ADDITIONAL INFORMATION PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 STATEMENT OF ADDITIONAL INFORMATION Dated: September 17, 2010 This Statement of Additional Information is available to the shareholders of the SmallCap Value Fund I (the "Acquired Fund"), in connection with the proposed reorganization of the Acquired Fund into the SmallCap Value Fund II (the "Acquiring Fund") (the "Reorganization"). Each of the Acquired and Acquiring Funds is a separate series of Principal Funds, Inc. ("PFI"). This Statement of Additional Information is not a prospectus and should be read in conjunction with the Proxy Statement/Prospectus dated September 17, 2010, relating to the Special Meeting of Shareholders of the Acquired Fund to be held on November 4, 2010. The Proxy Statement/Prospectus, which describes the proposed Reorganization, may be obtained without charge by writing to Principal Management Corporation, 680 8th Street, Des Moines, Iowa 50392-2080, or by calling toll free at 1-800-222-5852. TABLE OF CONTENTS (1) Statement of Additional Information of PFI dated March 1, 2010, as supplemented on March 17, 2010, May 3, 2010, May 19, 2010, May 27, 2010, June 16, 2010, July 12, 2010. (2) Audited Financial Statements of the Acquired Fund and the Acquiring Fund included in PFI's Annual Report to Shareholders for the fiscal year ended October 31, 2009. (3) Pro Forma Financial Statements INFORMATION INCORPORATED BY REFERENCE This Statement of Additional Information incorporates by reference the following documents (or designated portions thereof) that have been filed with the Securities and Exchange Commission (File Nos. 33- 59474; and 811-07572). (1) The Statement of Additional Information of Principal Funds, Inc. ("PFI") dated March 1, 2010, (including Supplements dated March 17, 2010, May 3, 2010, May 19, 2010, May 27, 2010, June 16, 2010, July 12, 2010, and also filed via EDGAR on those dates). (2) The financial statements of the Acquired Fund and the Acquiring Fund included in PFI's Semi-Annual Report to Shareholders for the semi-annual report period ended April 30, 2010, as filed on N-CSRS on July 2, 2010, and Annual Report to Shareholders for the fiscal year ended October 31, 2009, which have been audited by Ernst & Young LLP, Independent Registered Public Accounting Firm, as filed on Form N-CSR on December 30, 2009. The Annual and Semi-Annual Reports to Shareholders of PFI are available upon request and without charge by calling toll-free at 1-800-222-5852. PRO FORMA FINANCIAL STATEMENTS On June 14, 2010 the Board of Directors of PFI approved a Plan of Acquisition whereby, the SmallCap Value Fund II (the "Acquiring Fund") will acquire all the assets of the SmallCap Value Fund I (the "Acquired Fund"), subject to the liabilities of the Acquired Fund, in exchange for a number of shares equal in value to the pro rata net assets of shares of the Acquired Fund (the "Reorganization"). Shown below are unaudited pro forma financial statements for the combined Acquiring Fund, assuming the Reorganization had been consummated as of April 30, 2010. The first table presents pro forma Statements of Assets and Liabilities for the combined Acquiring Fund. The second table presents pro forma Statements of Operations for the combined Acquiring Fund. The third table presents a pro forma Schedule of Investments for the combined Acquiring Fund. Please see the accompanying notes for additional information about the pro forma financial statements. The pro forma schedules of investments and statements of assets and liabilities and operations should be read in conjunction with the historical financial statements of the Acquired Fund and the Acquiring Fund incorporated by reference in the Statement of Additional Information. Statements of Assets and Liabilities Principal Funds, Inc. April 30, 2010 (unaudited) Amounts in thousands SmallCap SmallCap Pro Forma Pro Forma SmallCap Value Fund I Value Fund II Adjustments Value Fund II Investment in securitiesat cost $ 132,995 $ 680,810 $ - $ 813,805 Assets Investment in securitiesat value $ 161,191 $ 757,712 $ - $ 918,903 Cash 1,487 6,321 - 7,808 Receivables: Dividends and interest 111 291 - 402 Expense reimbursement from Manager 5 14 - 19 Expense reimbursement from Underwriter - 1 - 1 Fund shares sold 134 1,824 1,958 Investment securities sold 323 2,935 - 3,258 Prepaid expenses - 4 - 4 Total Assets 163,251 769,102 - 932,353 Liabilities Accrued management and investment advisory fees 130 602 - 732 Accrued administrative service fees 4 3 - 7 Accrued distribution fees 5 8 - 13 Accrued service fees 5 4 - 9 Accrued directors' expenses 1 - - 1 Accrued other expenses 19 - - 19 Payables: Fund shares redeemed 594 261 - 855 Investment securities purchased 349 1,339 - 1,688 Reorganization costs - - 22 (b) 22 Variation margin on futures contracts 327 1,845 - 2,172 Total Liabilities 1,434 4,062 22 5,518 Net Assets Applicable to Outstanding Shares $ 161,817 $ 765,040 $ (22) $ 926,835 Net Assets Consist of: Capital Shares and additional paid-in-capital $ 262,758 $ 785,027 $ - $ 1,047,785 Accumulated undistributed (overdistributed) net investment income (loss) 84 108 (22) (b) 170 Accumulated undistributed (overdistributed) net realized gain (loss) (129,507) (99,108) - (228,615) Net unrealized appreciation (depreciation) of investments 28,482 79,013 - 107,495 Total Net Assets $ 161,817 $ 765,040 $ (22) $ 926,835 Capital Stock (par value: $.01 a share): Shares authorized 265,000 305,000 - 305,000 Net Asset Value Per Share: Class J: Net Assets N/A $ 12,153 $ - $ 12,153 Shares issued and outstanding 1,355 - 1,355 Net asset value per share $ 8.97 (a) $ 8.97 Institutional: Net Assets $ 125,783 $ 723,454 $ (17) $ 849,220 Shares issued and outstanding 9,133 80,193 4,810 (c) 94,136 Net asset value per share $ 13.77 $ 9.02 $ 9.02 R-1: Net Assets $ 2,332 $ 1,307 $ (1) $ 3,638 Shares issued and outstanding 171 150 97 (c) 418 Net asset value per share $ 13.61 $ 8.70 $ 8.70 R-2: Net Assets $ 6,349 $ 2,211 $ (1) $ 8,559 Shares issued and outstanding 471 253 256 (c) 980 Net asset value per share $ 13.47 $ 8.73 $ 8.73 R-3: Net Assets $ 8,430 $ 13,809 $ - $ 22,239 Shares issued and outstanding 621 1,560 332 (c) 2,513 Net asset value per share $ 13.57 $ 8.85 $ 8.85 R-4: Net Assets $ 6,973 $ 2,888 $ (1) $ 9,860 Shares issued and outstanding 509 324 274 (c) 1,107 Net asset value per share $ 13.70 $ 8.91 $ 8.91 R-5: Net Assets $ 11,950 $ 9,218 $ (2) $ 21,166 Shares issued and outstanding 871 1,029 462 (c) 2,362 Net asset value per share $ 13.72 $ 8.96 $ 8.96 (a) Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. (b) Reduction in net assets to reflect the estimated expenses of the Reorganization. (c) Reflects new shares issued, net of retired shares of SmallCap Value Fund I See accompanying notes STATEMENT OF OPERATIONS Principal Funds, Inc. Twelve Months Ended April 30, 2010 (unaudited) Pro Forma SmallCap Value SmallCap Value Pro Forma SmallCap Value Amounts in thousands Fund I Fund II Adjustments Fund II Net Investment Income (Loss) Income: Dividends $ 3,809 $ 5,384 $ - $ 9,193 Interest 10 28 - 38 Total Income 3,819 5,412 - 9,231 Expenses: Management and investment advisory fees 2,352 4,012 (13) (b) 6,351 Distribution Fees - Class J N/A 38 - 38 Distribution Fees - R-1 6 3 - 9 Distribution Fees - R-2 18 6 - 24 Distribution Fees - R-3 21 26 - 47 Distribution Fees - R-4 6 2 - 8 Administrative service fees - R-1 5 2 - 7 Administrative service fees - R-2 12 4 - 16 Administrative service fees - R-3 13 16 - 29 Administrative service fees - R-4 8 4 - 12 Administrative service fees - R-5 15 7 - 22 Registration fees - Class J N/A 30 - 30 Registration fees - Institutional 22 23 (22) (a) 23 Service Fees - R-1 5 2 - 7 Service Fees - R-2 14 4 - 18 Service Fees - R-3 15 18 - 33 Service Fees - R-4 9 4 - 13 Service Fees - R-5 21 11 - 32 Shareholder reports - Class J N/A 3 - 3 Transfer agent fees - Class J N/A 34 - 34 Transfer agent fees - Institutional 2 1 - 3 Custodian fees 46 66 - 112 Directors' expenses 4 6 - 10 Interest expense and fees 15 - - 15 Professional fees 1 (8) - (7) Other expenses 5 1 - 6 Total Gross Expenses 2,615 4,315 (35) 6,895 Less: Reimbursement from Manager 39 88 - 127 Less: Reimbursement from Manager - Class J N/A 20 - 20 Less: Reimbursement from Manager - Institutional 6 (2) - 4 Less: Reimbursement from Underwriter - Class J N/A 4 - 4 Total Net Expenses 2,570 4,205 (35) 6,740 Net Investment Income (Loss) 1,249 1,207 35 2,491 Net Realized and Unrealized Gain (Loss) on Investments and Futures Net realized gain (loss) from: Investment transactions (41,357) (26,523) - (67,880) Futures contracts 4,854 4,384 - 9,238 Change in unrealized appreciation/depreciation of: Investments 130,205 206,323 336,528 Futures contracts (3,024) 2,111 - (913) Net Realized and Unrealized Gain (Loss) on Investments and Futures 90,678 186,295 - 276,973 Net Increase (Decrease) in Net Assets Resulting from Operations $ 91,927 $ 187,502 $ 35 $ 279,464 (a) To adjust expenses to reflect the Combined Fund's estimated fees and expenses, based on elimination of duplicate services. (b) Management and investment advisory fees decreased to reflect annual percentage rate of Acquiring Fund. See accompanying notes Schedule of Investments April 30, 2010 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Pro Forma Pro Forma Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS - 91.66% Held (000's) Held (000's) Held (000's) Advertising - 0.07% Harte-Hanks Inc 3,890 $ 56 25,476 $ 367 29,366 $ 423 inVentiv Health Inc (a),* 2,230 51 5,403 125 7,633 176 Marchex Inc   4,450 23 4,450 23 Valuevision Media Inc (a)   16,521 51 16,521 51 $ 107 $ 566 $ 673 Aerospace AAR Corp & (a) Defense - 1.36% 3,606 88 47,957 1,169 51,563 1,257 Allied Defense Group Inc/The (a)   2,055 11 2,055 11 Arotech Corp (a)   9,039 16 9,039 16 Astronics Corp (a),* 237 3 487 7 724 10 BE Aerospace Inc (a)   9,000 267 9,000 267 CPI Aerostructures Inc (a)   328 3 328 3 Cubic Corp* 2,100 78 4,974 185 7,074 263 Curtiss-Wright Corp* 9,140 326 10,996 392 20,136 718 Ducommun Inc* 5,412 124 18,232 417 23,644 541 Esterline Technologies Corp (a) 6,298 351 40,576 2,264 46,874 2,615 GenCorp Inc (a)   34,634 216 34,634 216 HEICO Corp* 1,601 69   1,601 69 Herley Industries Inc (a) 2,087 31 19,184 281 21,271 312 Kaman Corp 568 16 10,504 288 11,072 304 LMI Aerospace Inc (a) 1,554 27 8,053 139 9,607 166 Moog Inc (a) 5,950 221 30,613 1,138 36,563 1,359 Orbital Sciences Corp (a),* 3,300 61   3,300 61 SIFCO Industries Inc   769 11 769 11 Teledyne Technologies Inc (a),* 2,466 108 5,978 261 8,444 369 TransDigm Group Inc   31,782 1,756 31,782 1,756 Triumph Group Inc* 6,994 542 22,484 1,744 29,478 2,286 $ 2,045 $ 10,565 $ 12,610 Agriculture - 0.42% Alliance One International Inc (a) 4,484 23 63,667 324 68,151 347 Andersons Inc/The* 14,729 532 13,283 480 28,012 1,012 Griffin Land & Nurseries Inc   472 14 472 14 MGP Ingredients Inc (a)   9,186 71 9,186 71 Universal Corp/VA 2,373 123 35,522 1,839 37,895 1,962 Vector Group Ltd   29,579 485 29,579 485 $ 678 $ 3,213 $ 3,891 Airlines - 0.87% AirTran Holdings Inc (a) 5,413 28 20,213 107 25,626 135 Alaska Air Group Inc (a),* 11,348 470 25,633 1,061 36,981 1,531 Allegiant Travel Co (a),* 1,200 62   1,200 62 ExpressJet Holdings Inc (a)   14,284 57 14,284 57 Hawaiian Holdings Inc (a),* 31,262 222   31,262 222 JetBlue Airways Corp (a) 28,182 157 356,908 1,995 385,090 2,152 MAIR Holdings Inc (a),(b),(c)   16,800  16,800  Pinnacle Airlines Corp (a)   6,410 47 6,410 47 Republic Airways Holdings Inc (a)* 30,026 188 46,325 291 76,351 479 Skywest Inc* 31,052 465 112,201 1,681 143,253 2,146 UAL Corp (a),* 12,917 279 14,491 312 27,408 591 US Airways Group Inc (a) 14,235 101 79,219 560 93,454 661 $ 1,972 $ 6,111 $ 8,083 Apparel - 2.23% Carter's Inc (a) 5,218 168 90,450 2,914 95,668 3,082 Columbia Sportswear Co 1,186 66 7,006 389 8,192 455 CROCS Inc (a),* 5,504 53 13,338 129 18,842 182 Deckers Outdoor Corp (a),* 1,584 222   1,584 222 Delta Apparel Inc (a)   5,194 87 5,194 87 G-III Apparel Group Ltd (a),* 5,970 171 4,796 137 10,766 308 Hanesbrands Inc (a)   136,682 3,891 136,682 3,891 Iconix Brand Group Inc (a),* 19,807 342 57,792 998 77,599 1,340 Jones Apparel Group Inc 22,178 483 119,108 2,592 141,286 3,075 K-Swiss Inc (a)   9,415 117 9,415 117 Lacrosse Footwear Inc   986 18 986 18 Lakeland Industries Inc (a)   4,532 40 4,532 40 Maidenform Brands Inc (a),* 7,068 161   7,068 161 Oxford Industries Inc* 12,808 277 9,331 202 22,139 479 Perry Ellis International Inc (a),* 22,170 535 17,651 426 39,821 961 Quiksilver Inc (a) 11,340 60 130,369 695 141,709 755 Rocky Brands Inc (a)   3,672 36 3,672 36 Skechers U.S.A. Inc (a),* 6,510 250 26,755 1,025 33,265 1,275 Superior Uniform Group Inc   3,314 34 3,314 34 Tandy Brands Accessories Inc (a)   5,373 22 5,373 22 Timberland Co/The (a) 1,613 35 3,910 84 5,523 119 True Religion Apparel Inc (a),* 3,557 111   3,557 111 Unifi Inc (a) 6,927 26 101,828 390 108,755 416 Warnaco Group Inc/The (a),* 3,190 153   3,190 153 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Wolverine World Wide Inc  $  108,719 $ 3,328 108,719 $ 3,328 $ 3,113 $ 17,554 $ 20,667 Automobile Manufacturers - 0.07% Force Protection Inc (a),* 19,200 103   19,200 103 Oshkosh Corp (a)   12,672 489 12,672 489 Wabash National Corp (a)   8,600 84 8,600 84 $ 103 $ 573 $ 676 Automobile Parts & Equipment - 1.71% American Axle & Manufacturing Holdings Inc (a) 4,934 53 33,443 361 38,377 414 ArvinMeritor Inc (a) 7,453 114 47,285 724 54,738 838 ATC Technology Corp/IL (a),* 13,636 279 1,945 40 15,581 319 Autoliv Inc (a)   55,759 3,053 55,759 3,053 Commercial Vehicle Group Inc (a)   15,940 149 15,940 149 Cooper Tire & Rubber Co* 9,200 195   9,200 195 Dana Holding Corp (a) 12,289 164 225,633 3,015 237,922 3,179 Dorman Products Inc (a) 1,470 37 10,101 256 11,571 293 Exide Technologies (a)   35,626 212 35,626 212 Federal Mogul Corp (a)   33,485 637 33,485 637 Miller Industries Inc/TN 1,561 22 15,995 229 17,556 251 Modine Manufacturing Co (a) 4,128 58 50,822 712 54,950 770 Motorcar Parts of America Inc (a)   5,963 37 5,963 37 Spartan Motors Inc* 18,130 112 37,788 233 55,918 345 Standard Motor Products Inc* 20,428 218 16,051 171 36,479 389 Superior Industries International Inc 2,040 34 40,375 680 42,415 714 Supreme Industries Inc (a)   4,647 13 4,647 13 Tenneco Inc (a) 6,120 158 101,107 2,605 107,227 2,763 Titan International Inc 3,114 39 62,556 776 65,670 815 TRW Automotive Holdings Corp (a)   15,761 508 15,761 508 $ 1,483 $ 14,411 $ 15,894 Banks - 7.68% 1st Source Corp 3,908 74 27,781 531 31,689 605 1st United Bancorp Inc/Boca Raton (a),* 8,700 78   8,700 78 Alliance Financial Corp/NY* 1,316 39 1,488 45 2,804 84 American National Bankshares Inc* 956 21 2,287 50 3,243 71 Ameris Bancorp* 3,583 40 11,051 123 14,634 163 AmeriServ Financial Inc (a)   22,099 49 22,099 49 Ames National Corp* 554 11 1,370 26 1,924 37 Arrow Financial Corp* 568 16 1,370 38 1,938 54 Associated Banc-Corp   181,375 2,635 181,375 2,635 Auburn National Bancorporation Inc* 379 8 780 16 1,159 24 Bancfirst Corp* 3,092 136 2,413 106 5,505 242 Banco Latinoamericano de Comercio Exterior SA* 7,970 113 6,783 96 14,753 209 Bancorp Inc/DE (a) * 4,508 40 18,894 168 23,402 208 Bancorp Rhode Island Inc* 568 16 1,370 39 1,938 55 BancTrust Financial Group Inc   8,602 53 8,602 53 Bank Mutual Corp 7,231 51 51,971 370 59,202 421 Bank of Florida Corp (a)   6,269 7 6,269 7 Bank of Florida Corp - Rights (a),(c)   18,807 4 18,807 4 Bank of Granite Corp (a)   4,030 7 4,030 7 Bank of Hawaii Corp   39,350 2,081 39,350 2,081 Bank of Kentucky Financial Corp* 474 9 979 19 1,453 28 Bank of Marin Bancorp* 189 6 387 13 576 19 Bank of the Ozarks Inc* 3,419 131 2,975 114 6,394 245 Banner Corp 1,500 8 40,522 230 42,022 238 Bar Harbor Bankshares* 568 17 1,379 41 1,947 58 Boston Private Financial Holdings Inc* 41,350 328 117,129 929 158,479 1,257 Bridge Bancorp Inc* 189 4 389 9 578 13 Bryn Mawr Bank Corp* 905 17 2,173 40 3,078 57 Cadence Financial Corp (a)   5,692 17 5,692 17 Camden National Corp* 1,186 42 2,874 103 4,060 145 Capital City Bank Group Inc   4,273 75 4,273 75 CapitalSource Inc   153,700 918 153,700 918 Capitol Bancorp Ltd (a)   11,611 28 11,611 28 Cardinal Financial Corp 2,325 25 13,064 143 15,389 168 Cascade Financial Corp (a)   1,365 3 1,365 3 Cathay General Bancorp 12,705 158 82,565 1,022 95,270 1,180 Center Bancorp Inc* 1,897 16 5,774 48 7,671 64 Center Financial Corp (a)   17,689 119 17,689 119 Central Bancorp Inc/MA   538 5 538 5 Central Pacific Financial Corp (a)   22,639 49 22,639 49 Century Bancorp Inc/MA* 553 11 1,379 27 1,932 38 Chemical Financial Corp* 5,625 134 23,449 556 29,074 690 Citizens Holding Co* 474 12 1,141 29 1,615 41 Citizens Republic Bancorp Inc (a),* 66,324 83 203,424 255 269,748 338 City Holding Co* 8,647 302 3,563 125 12,210 427 CNB Financial Corp/PA* 704 11 1,714 27 2,418 38 CoBiz Financial Inc   8,240 59 8,240 59 Columbia Banking System Inc* 9,669 217 13,915 313 23,584 530 Community Bank System Inc* 12,066 298 25,594 631 37,660 929 Community Trust Bancorp Inc* 9,998 300 3,678 110 13,676 410 Crescent Financial Corp (a)   3,633 13 3,633 13 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) CVB Financial Corp* 63,320 $ 697 48,980 $ 539 112,300 $ 1,236 Dearborn Bancorp Inc (a)   3,950 12 3,950 12 Eagle Bancorp Inc (a),* 2,367 30 5,749 72 8,116 102 East West Bancorp Inc* 30,716 601 95,481 1,870 126,197 2,471 Encore Bancshares Inc (a)   2,036 21 2,036 21 Enterprise Bancorp Inc/MA* 854 11 2,061 26 2,915 37 Enterprise Financial Services Corp   236 2 236 2 Farmers Capital Bank Corp* 1,196 10 627 5 1,823 15 Fidelity Southern Corp (a)   3,458 31 3,458 31 Financial Institutions Inc* 3,864 62 6,334 101 10,198 163 First Bancorp Inc/ME* 1,360 22 3,333 53 4,693 75 First BanCorp/Puerto Rico 5,387 11 149,261 316 154,648 327 First Bancorp/Troy NC* 5,260 86 12,151 199 17,411 285 First Busey Corp   13,181 67 13,181 67 First Commonwealth Financial Corp 8,636 57 119,153 780 127,789 837 First Community Bancshares Inc/VA * 8,289 138 8,399 140 16,688 278 First Financial Bancorp* 23,043 440 26,802 512 49,845 952 First Financial Bankshares Inc* 3,129 168 7,815 418 10,944 586 First Financial Corp/IN* 1,186 35 2,862 83 4,048 118 First Interstate Bancsystem Inc* 4,400 71   4,400 71 First Mariner Bancorp Inc (a)   2,150 4 2,150 4 First Merchants Corp* 3,283 29 10,749 94 14,032 123 First Midwest Bancorp Inc/IL 6,500 99 85,107 1,293 91,607 1,392 First of Long Island Corp/The* 704 18 1,714 44 2,418 62 First Regional Bancorp/Los Angeles CA (a)   4,482  4,482  First Security Group Inc/TN   4,926 14 4,926 14 First South Bancorp Inc/Washington NC* 2,471 35 3,103 43 5,574 78 First State Bancorporation/NM (a)   7,881 6 7,881 6 FirstMerit Corp 17,544 412 135,469 3,183 153,013 3,595 FNB Corp/PA* 55,724 519 156,850 1,461 212,574 1,980 FNB United Corp   4,030 7 4,030 7 Fulton Financial Corp 5,400 57 26,181 275 31,581 332 German American Bancorp Inc* 1,707 27 4,975 80 6,682 107 Glacier Bancorp Inc 7,231 134 42,722 790 49,953 924 Great Southern Bancorp Inc* 1,186 29 2,862 70 4,048 99 Green Bankshares Inc (a)   4,448 56 4,448 56 Guaranty Bancorp (a) 4,766 7 41,548 65 46,314 72 Hampton Roads Bankshares Inc   6,402 18 6,402 18 Hancock Holding Co 2,514 103 16,339 668 18,853 771 Hanmi Financial Corp (a)   31,901 95 31,901 95 Heartland Financial USA Inc* 1,487 28 1,371 26 2,858 54 Heritage Commerce Corp (a)   4,926 27 4,926 27 Home Bancshares Inc/AR* 1,802 51 4,369 123 6,171 174 Horizon Financial Corp (a)   2,100  2,100  Hudson Valley Holding Corp* 1,610 40   1,610 40 Iberiabank Corp* 9,111 561 6,437 397 15,548 958 Independent Bank Corp/MI   9,045 10 9,045 10 Independent Bank Corp/Rockland MA * 8,989 233 5,639 146 14,628 379 Integra Bank Corp   9,851 12 9,851 12 International Bancshares Corp* 18,213 440 55,852 1,349 74,065 1,789 Intervest Bancshares Corp (a)   1,852 12 1,852 12 Lakeland Bancorp Inc* 8,088 85 12,379 130 20,467 215 Lakeland Financial Corp* 5,577 116 6,022 126 11,599 242 LNB Bancorp Inc   1,971 11 1,971 11 M&T Bank Corp   2,147 188 2,147 188 Macatawa Bank Corp (a)   7,447 15 7,447 15 MainSource Financial Group Inc   13,169 107 13,169 107 MB Financial Inc 5,124 126 47,812 1,171 52,936 1,297 MBT Financial Corp   6,090 18 6,090 18 Merchants Bancshares Inc* 756 18 1,828 43 2,584 61 Midsouth Bancorp Inc* 1,043 17 2,529 41 3,572 58 Nara Bancorp Inc (a),* 20,648 186 15,136 137 35,784 323 National Bankshares Inc* 1,092 30 2,643 72 3,735 102 National Penn Bancshares Inc 28,504 209 219,908 1,610 248,412 1,819 NBT Bancorp Inc* 9,451 232 19,665 481 29,116 713 NewBridge Bancorp (a)   7,854 37 7,854 37 North Valley Bancorp (a)   700 2 700 2 Northeast Bancorp   806 10 806 10 Northrim BanCorp Inc* 1,007 17 2,399 41 3,406 58 Norwood Financial Corp* 284 8 584 16 868 24 Ohio Valley Banc Corp* 604 13 1,488 31 2,092 44 Old National Bancorp/IN 8,807 118 42,668 572 51,475 690 Old Point Financial Corp* 332 5 680 10 1,012 15 Old Second Bancorp Inc 800 5 15,048 86 15,848 91 OmniAmerican Bancorp Inc (a),* 1,613 19 3,889 46 5,502 65 Oriental Financial Group Inc* 7,700 129 23,896 400 31,596 529 Orrstown Financial Services Inc* 426 11 1,025 26 1,451 37 Pacific Capital Bancorp NA (a),* 12,117 21 5,417 9 17,534 30 Pacific Continental Corp* 2,026 23 4,905 57 6,931 80 Pacific Mercantile Bancorp (a)   3,550 18 3,550 18 PacWest Bancorp* 4,866 117 5,749 138 10,615 255 Park National Corp* 2,544 174 2,529 173 5,073 347 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Patriot National Bancorp Inc (a)  $  2,329 $ 5 2,329 $ 5 Penns Woods Bancorp Inc* 237 8 490 16 727 24 Peoples Bancorp Inc/OH* 5,420 94 11,232 194 16,652 288 Peoples Financial Corp/MS* 568 9 1,178 19 1,746 28 Pinnacle Financial Partners Inc (a) 2,894 44 28,633 437 31,527 481 Porter Bancorp Inc* 762 11 880 12 1,642 23 Preferred Bank/Los Angeles CA (a)   2,491 5 2,491 5 Premier Financial Bancorp Inc   627 6 627 6 PrivateBancorp Inc   7,169 103 7,169 103 Prosperity Bancshares Inc 12,651 496 75,932 2,978 88,583 3,474 Renasant Corp* 9,783 161 18,424 304 28,207 465 Republic Bancorp Inc/KY* 5,772 139 3,201 77 8,973 216 Republic First Bancorp Inc (a)   247 1 247 1 S&T Bancorp Inc* 5,855 141 21,075 507 26,930 648 Sandy Spring Bancorp Inc 2,569 45 14,937 260 17,506 305 Santander BanCorp (a),* 3,000 36   3,000 36 SCBT Financial Corp* 1,138 45 2,760 110 3,898 155 Seacoast Banking Corp of Florida (a)   8,866 19 8,866 19 Shore Bancshares Inc* 1,907 26 3,219 45 5,126 71 Sierra Bancorp* 3,744 47 3,966 50 7,710 97 Signature Bank/New York NY (a),* 5,933 240 2,988 121 8,921 361 Simmons First National Corp* 3,795 107 7,359 206 11,154 313 South Financial Group Inc/The* 72,200 56 24,249 19 96,449 75 Southern Community Financial Corp/NC (a)   13,075 36 13,075 36 Southern Connecticut Bancorp Inc (a)   896 6 896 6 Southside Bancshares Inc* 6,017 129 3,963 86 9,980 215 Southwest Bancorp Inc/Stillwater OK* 6,228 91 15,785 231 22,013 322 State Bancorp Inc/NY* 2,317 23 6,218 62 8,535 85 StellarOne Corp* 3,577 53 8,691 130 12,268 183 Sterling Bancorp/NY* 7,803 83 18,060 193 25,863 276 Sterling Bancshares Inc/TX* 20,509 120 48,166 283 68,675 403 Sterling Financial Corp/WA (a)   27,497 24 27,497 24 Suffolk Bancorp* 1,762 55 1,146 36 2,908 91 Sun Bancorp Inc/NJ (a)   22,902 124 22,902 124 Superior Bancorp (a)   7,009 25 7,009 25 Susquehanna Bancshares Inc 30,847 337 169,495 1,848 200,342 2,185 SVB Financial Group (a),* 14,032 691 15,688 772 29,720 1,463 SY Bancorp Inc* 1,058 25 2,516 60 3,574 85 Synovus Financial Corp   90,000 271 90,000 271 Taylor Capital Group Inc (a)   10,825 148 10,825 148 Texas Capital Bancshares Inc (a),* 3,273 65 7,933 158 11,206 223 TIB Financial Corp (a)   1,393 1 1,393 1 Tompkins Financial Corp* 901 37 2,184 89 3,085 126 Tower Bancorp Inc* 756 19 1,838 47 2,594 66 TowneBank/Portsmouth VA* 2,125 34 6,841 109 8,966 143 Trico Bancshares* 5,255 100 5,289 101 10,544 201 Trustco Bank Corp NY* 24,042 160 67,248 447 91,290 607 Trustmark Corp* 12,169 298 27,689 678 39,858 976 UMB Financial Corp* 7,490 316 12,033 507 19,523 823 Umpqua Holdings Corp 15,344 229 157,099 2,347 172,443 2,576 Union First Market Bankshares Corp* 5,371 90 11,912 200 17,283 290 United Bankshares Inc* 5,974 174 20,051 582 26,025 756 United Community Banks Inc/GA (a) 14,123 82 71,037 415 85,160 497 United Security Bancshares/Thomasville AL* 956 15 2,287 36 3,243 51 Univest Corp of Pennsylvania* 1,661 32 4,006 78 5,667 110 Virginia Commerce Bancorp Inc (a)   2,918 21 2,918 21 Washington Banking Co* 2,373 34 6,810 98 9,183 132 Washington Trust Bancorp Inc* 4,872 89 5,289 96 10,161 185 Webster Financial Corp 6,025 125 113,849 2,360 119,874 2,485 WesBanco Inc* 5,999 116 18,992 366 24,991 482 West Bancorporation Inc (a),* 5,904 48 5,864 48 11,768 96 West Coast Bancorp/OR   1,915 7 1,915 7 Westamerica Bancorporation 1,281 75 9,248 543 10,529 618 Western Alliance Bancorp (a)   65,356 569 65,356 569 Whitney Holding Corp/LA   32,137 440 32,137 440 Wilber Corp* 901 6 1,856 13 2,757 19 Wilmington Trust Corp   17,703 307 17,703 307 Wilshire Bancorp Inc* 10,749 117 11,770 128 22,519 245 Wintrust Financial Corp* 9,659 360 24,095 899 33,754 1,259 Yadkin Valley Financial Corp   5,606 26 5,606 26 $ 15,645 $ 55,496 $ 71,141 Beverages - 0.02% Craft Brewers Alliance Inc (a)   9,552 24 9,552 24 Heckmann Corp (a),* 7,829 47 18,974 114 26,803 161 National Beverage Corp* 855 10 1,767 20 2,622 30 $ 57 $ 158 $ 215 Biotechnology - 0.29% American Oriental Bioengineering Inc (a),* 6,198 25 14,834 60 21,032 85 Ariad Pharmaceuticals Inc (a),* 10,900 38   10,900 38 Cambrex Corp (a),* 332 1 686 3 1,018 4 Celera Corp (a) 8,137 61 88,817 664 96,954 725 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Celldex Therapeutics Inc (a)  $  2,493 $ 20 2,493 $ 20 Cubist Pharmaceuticals Inc (a),* 5,900 132   5,900 132 Emergent Biosolutions Inc (a),* 3,988 65   3,988 65 Halozyme Therapeutics Inc (a),* 2,300 20   2,300 20 Harvard Bioscience Inc (a),* 254 1 392 2 646 3 Human Genome Sciences Inc (a)   7,600 210 7,600 210 Incyte Corp (a),* 5,800 78   5,800 78 Lexicon Pharmaceuticals Inc (a),* 76,649 123 18,053 29 94,702 152 Martek Biosciences Corp (a) 2,705 60 26,864 592 29,569 652 Maxygen Inc (a)   600 4 600 4 Medicines Co/The (a) 2,419 18 11,164 82 13,583 100 PDL BioPharma Inc* 8,372 49   8,372 49 Protalix BioTherapeutics Inc (a),* 4,474 30   4,474 30 RTI Biologics Inc (a)   33,216 127 33,216 127 Seattle Genetics Inc (a),* 2,788 35   2,788 35 SuperGen Inc (a),* 3,324 10 8,049 24 11,373 34 Tengion Inc (a),* 7,900 37   7,900 37 United Therapeutics Corp (a),* 1,200 68   1,200 68 XOMA Ltd (a),* 23,400 16   23,400 16 $ 867 $ 1,817 $ 2,684 Building Materials - 1.23% Apogee Enterprises Inc 6,643 91 36,138 497 42,781 588 Armstrong World Industries Inc (a)   9,184 400 9,184 400 Builders FirstSource Inc (a)   14,172 54 14,172 54 Comfort Systems USA Inc* 23,285 328 9,543 135 32,828 463 Drew Industries Inc (a),* 1,138 29 2,742 70 3,880 99 Gibraltar Industries Inc (a),* 17,470 262 40,691 611 58,161 873 Interline Brands Inc (a),* 12,821 267 38,974 812 51,795 1,079 KSW Inc   100  100  Louisiana-Pacific Corp (a) 11,102 131 306,830 3,608 317,932 3,739 LSI Industries Inc   12,667 89 12,667 89 NCI Building Systems Inc (a),* 3,582 50 6,553 90 10,135 140 PGT Inc (a)   8,844 27 8,844 27 Quanex Building Products Corp* 8,278 157 5,896 112 14,174 269 Texas Industries Inc 2,086 79 15,528 588 17,614 667 Trex Co Inc (a),* 986 24   986 24 Universal Forest Products Inc* 5,127 216 13,688 576 18,815 792 USG Corp (a)   89,620 2,115 89,620 2,115 $ 1,634 $ 9,784 $ 11,418 Chemicals - 2.58% A Schulman Inc* 12,090 315 25,578 665 37,668 980 Aceto Corp* 8,973 60 3,781 25 12,754 85 American Pacific Corp (a)   4,299 26 4,299 26 Arch Chemicals Inc 1,850 63 11,845 402 13,695 465 Cabot Corp   8,239 268 8,239 268 Cytec Industries Inc   8,878 427 8,878 427 Ferro Corp (a) 7,565 83 50,905 556 58,470 639 Georgia Gulf Corp (a)   15,566 320 15,566 320 Hawkins Inc* 1,594 43 196 5 1,790 48 HB Fuller Co* 15,330 359 33,806 793 49,136 1,152 Huntsman Corp   24,200 276 24,200 276 ICO Inc* 4,271 37 12,708 109 16,979 146 Innophos Holdings Inc* 12,634 360 4,483 128 17,117 488 Innospec Inc (a),* 7,916 106 21,487 286 29,403 392 Kraton Performance Polymers Inc (a)   76,050 1,442 76,050 1,442 Minerals Technologies Inc* 3,778 218 8,570 495 12,348 713 NewMarket Corp* 2,434 268 4,205 463 6,639 731 Olin Corp 8,999 188 39,772 835 48,771 1,023 OM Group Inc (a) 7,810 295 51,388 1,940 59,198 2,235 Omnova Solutions Inc (a),* 10,100 77   10,100 77 Penford Corp (a)   5,082 47 5,082 47 PolyOne Corp (a),* 32,317 365 109,566 1,239 141,883 1,604 Quaker Chemical Corp* 1,113 35 2,683 84 3,796 119 Rockwood Holdings Inc (a),* 9,844 295 24,466 733 34,310 1,028 Sensient Technologies Corp 4,318 136 119,013 3,752 123,331 3,888 ShengdaTech Inc (a),* 4,403 30 10,664 73 15,067 103 Solutia Inc (a),* 24,521 431 45,074 793 69,595 1,224 Spartech Corp (a),* 31,686 451 39,742 566 71,428 1,017 Stepan Co* 1,694 128 192 14 1,886 142 Westlake Chemical Corp 1,734 49 49,472 1,389 51,206 1,438 WR Grace & Co (a) 5,409 156 35,940 1,039 41,349 1,195 Zoltek Cos Inc (a)   14,384 142 14,384 142 $ 4,548 $ 19,332 $ 23,880 Coal - 0.30% Cloud Peak Energy Inc (a),* 9,397 150 15,575 249 24,972 399 International Coal Group Inc (a) 11,792 62 216,939 1,143 228,731 1,205 Patriot Coal Corp (a) 7,498 148 47,433 934 54,931 1,082 Westmoreland Coal Co (a),* 1,223 17 2,950 42 4,173 59 $ 377 $ 2,368 $ 2,745 Commercial Services - 4.04% Aaron's Inc   121,895 2,751 121,895 2,751 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) ABM Industries Inc* 6,206 $ 133 8,740 $ 188 14,946 $ 321 Advance America Cash Advance Centers Inc* 15,821 90 1,472 9 17,293 99 Albany Molecular Research Inc (a) 3,678 29 26,956 216 30,634 245 American Reprographics Co (a)   21,145 211 21,145 211 Asset Acceptance Capital Corp (a)   3,448 25 3,448 25 Avalon Holdings Corp (a)   3,917 12 3,917 12 Avis Budget Group Inc (a) 15,618 236 151,490 2,290 167,108 2,526 Barrett Business Services Inc   3,695 57 3,695 57 Cardtronics Inc (a),* 522 7 1,073 15 1,595 22 Carriage Services Inc (a)   21,003 104 21,003 104 CDI Corp   25,384 442 25,384 442 Cenveo Inc (a)   45,788 392 45,788 392 Champion Industries Inc/WV (a)   10,371 18 10,371 18 Collectors Universe   3,010 42 3,010 42 Consolidated Graphics Inc (a),* 2,796 117 6,794 285 9,590 402 Convergys Corp (a) 12,500 158 125,152 1,582 137,652 1,740 Corinthian Colleges Inc (a),* 7,400 116   7,400 116 Cornell Cos Inc (a) 1,713 47 23,059 634 24,772 681 Corrections Corp of America (a)   108,025 2,238 108,025 2,238 CRA International Inc (a)   5,472 127 5,472 127 Cross Country Healthcare Inc (a) 4,364 44 41,533 416 45,897 460 Deluxe Corp* 37,806 793 22,711 477 60,517 1,270 Diamond Management & Technology Consultants Inc* 237 2 490 4 727 6 Dollar Financial Corp (a),* 11,592 271 1,379 32 12,971 303 Dollar Thrifty Automotive Group Inc (a),* 12,494 550 34,318 1,509 46,812 2,059 DynCorp International Inc (a),* 22,435 385 5,231 90 27,666 475 Edgewater Technology Inc (a)   10,657 34 10,657 34 Electro Rent Corp 2,821 40 28,415 406 31,236 446 Euronet Worldwide Inc (a)   2,253 36 2,253 36 Franklin Covey Co (a)   5,272 42 5,272 42 Gartner Inc (a),* 6,666 160   6,666 160 Geo Group Inc/The (a),* 1,561 33 3,793 81 5,354 114 Global Cash Access Holdings Inc (a),* 6,264 55 1,079 9 7,343 64 Great Lakes Dredge & Dock Corp 7,127 39 42,785 232 49,912 271 H&E Equipment Services Inc (a)   17,905 212 17,905 212 Hackett Group Inc/The (a)   17,496 49 17,496 49 Heidrick & Struggles International Inc* 1,517 40 3,678 97 5,195 137 Hill International Inc (a),* 427 3 883 6 1,310 9 Hudson Highland Group Inc (a)   4,585 26 4,585 26 Intersections Inc (a)   12,290 65 12,290 65 Jackson Hewitt Tax Service Inc (a)   13,600 23 13,600 23 Kelly Services Inc (a) 2,087 34 41,599 669 43,686 703 Kendle International Inc (a) 2,802 47 13,733 227 16,535 274 Kforce Inc (a),* 5,379 75 11,564 160 16,943 235 Korn/Ferry International (a),* 3,701 60 8,970 146 12,671 206 LECG Corp (a)   10,097 34 10,097 34 Live Nation Entertainment Inc (a) 8,548 134 79,410 1,246 87,958 1,380 Mace Security International Inc (a)   10,657 9 10,657 9 Mac-Gray Corp 1,461 17 17,066 199 18,527 216 Manpower Inc* 709 40 1,716 96 2,425 136 MAXIMUS Inc* 237 15 573 35 810 50 McGrath Rentcorp 1,803 47 9,024 235 10,827 282 MedQuist Inc* 1,461 14 3,431 32 4,892 46 MoneyGram International Inc (a) 1,850 6 52,765 161 54,615 167 Multi-Color Corp 142 2 1,018 13 1,160 15 On Assignment Inc (a) 5,030 35 40,822 287 45,852 322 PDI Inc (a)   14,813 134 14,813 134 Perceptron Inc (a)   1,181 6 1,181 6 PHH Corp (a),* 34,943 793 69,356 1,574 104,299 2,367 Prospect Medical Holdings Inc (a)   1,746 12 1,746 12 Providence Service Corp/The (a),* 3,000 50   3,000 50 RCM Technologies Inc (a)   10,898 45 10,898 45 Rent-A-Center Inc/TX (a),* 37,227 961 71,340 1,843 108,567 2,804 Service Corp International/US   33,013 297 33,013 297 SFN Group Inc (a) 16,845 144 87,897 751 104,742 895 Spectrum Group International Inc (a)   8,050 16 8,050 16 Standard Parking Corp (a),* 956 16 2,287 39 3,243 55 StarTek Inc (a) 1,554 10 14,688 99 16,242 109 Steiner Leisure Ltd (a),* 759 36 1,830 86 2,589 122 Stewart Enterprises Inc* 30,292 205 75,213 510 105,505 715 Team Health Holdings Inc (a),* 4,400 69   4,400 69 Team Inc (a),* 150 3 290 5 440 8 TeleTech Holdings Inc (a),* 7,650 127   7,650 127 TNS Inc (a),* 1,700 44   1,700 44 Towers Watson & Co 3,998 192 79,342 3,809 83,340 4,001 Track Data Corp (a)   1,120 4 1,120 4 Tree.com Inc (a)   5,670 52 5,670 52 TrueBlue Inc (a),* 3,890 61 9,429 149 13,319 210 Tufco Technologies Inc (a)   1,165 5 1,165 5 United Rentals Inc (a) 6,121 88 63,587 913 69,708 1,001 Valassis Communications Inc (a),* 6,066 198 3,333 109 9,399 307 Viad Corp 1,612 38 31,676 741 33,288 779 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Volt Information Sciences Inc (a) 1,891 $ 23 24,139 $303 26,030 $ 326 $ 6,932 $ 30,535 $ 37,467 Computers - 1.99% 3D Systems Corp (a),* 755 12 1,828 28 2,583 40 Acorn Energy Inc (a)   448 2 448 2 Agilysys Inc 2,973 32 25,125 273 28,098 305 Astro-Med Inc   7,443 57 7,443 57 CACI International Inc (a) 2,614 124 78,946 3,745 81,560 3,869 Ciber Inc (a) 31,263 124 174,104 691 205,367 815 Cogo Group Inc (a),* 3,627 25 8,739 62 12,366 87 Computer Task Group Inc (a) 806 8 3,615 34 4,421 42 Cray Inc (a),* 11,411 77 3,028 20 14,439 97 Datalink Corp (a)   300 1 300 1 Dataram Corp (a)   3,977 10 3,977 10 Dynamics Research Corp (a),* 4,089 58 5,851 84 9,940 142 Electronics for Imaging Inc (a) 4,554 59 63,134 811 67,688 870 Fortinet Inc (a),* 2,403 43 1,073 19 3,476 62 Hutchinson Technology Inc (a)   25,275 154 25,275 154 Imation Corp (a) 4,171 45 79,223 859 83,394 904 Insight Enterprises Inc (a),* 17,687 266 64,648 971 82,335 1,237 Integral Systems Inc/MD (a)   2,219 19 2,219 19 Key Tronic Corp (a)   13,791 88 13,791 88 Mentor Graphics Corp (a),* 7,640 69 18,513 166 26,153 235 Mercury Computer Systems Inc (a),* 8,822 113 13,428 173 22,250 286 MICROS Systems Inc (a)   97,316 3,616 97,316 3,616 MTS Systems Corp* 1,565 47 3,793 113 5,358 160 Ness Technologies Inc (a),* 6,026 39 14,604 94 20,630 133 Netscout Systems Inc (a),* 2,979 43   2,979 43 PAR Technology Corp (a) 379 3 9,780 69 10,159 72 Planar Systems Inc (a)   19,739 51 19,739 51 Qualstar Corp   4,617 9 4,617 9 Quantum Corp (a),* 34,459 100 38,310 111 72,769 211 Radisys Corp (a),* 2,199 22 4,364 43 6,563 65 Rimage Corp (a),* 1,461 26 3,563 62 5,024 88 SCM Microsystems Inc (a)   9,851 15 9,851 15 Silicon Graphics International Corp (a)   7,084 70 7,084 70 SMART Modular Technologies WWH Inc (a),* 13,094 92 33,521 235 46,615 327 SRA International Inc (a) 2,989 69 122,447 2,826 125,436 2,895 STEC Inc (a),* 9,200 128   9,200 128 Super Micro Computer Inc (a),* 1,158 16 2,747 39 3,905 55 SYKES Enterprises Inc (a),* 4,079 93 2,510 57 6,589 150 Synaptics Inc (a),* 800 24   800 24 TechTeam Global Inc (a)   4,320 27 4,320 27 Tier Technologies Inc (a)   6,179 52 6,179 52 Tripos Inc (a),(b),(c)   100  100  Unisys Corp (a),* 10,085 283 23,375 655 33,460 938 Virtusa Corp (a),* 1,918 19 1,075 11 2,993 30 $ 2,059 $ 16,422 $ 18,481 Consumer Products - 1.27% ACCO Brands Corp (a),* 16,352 150 46,157 421 62,509 571 American Greetings Corp* 26,519 651 59,331 1,457 85,850 2,108 AT Cross Co (a)   1,100 5 1,100 5 Blyth Inc 856 49 4,616 266 5,472 315 Central Garden and Pet Co (a),* 4,150 47   4,150 47 Central Garden and Pet Co - A Shares (a),* 23,188 239 30,395 314 53,583 553 CSS Industries Inc 1,185 24 12,891 258 14,076 282 Ennis Inc 6,518 120 30,925 572 37,443 692 Helen of Troy Ltd (a),* 14,532 392 17,987 486 32,519 878 Jarden Corp 1,371 44 20,003 642 21,374 686 Kid Brands Inc (a)   22,120 220 22,120 220 Oil-Dri Corp of America* 805 17 1,940 40 2,745 57 Prestige Brands Holdings Inc (a) 23,155 226 115,510 1,125 138,665 1,351 Scotts Miracle-Gro Co/The   74,813 3,625 74,813 3,625 Tupperware Brands Corp   6,300 322 6,300 322 WD-40 Co* 759 27 1,832 65 2,591 92 $ 1,986 $ 9,818 $ 11,804 Cosmetics & Personal Care - 0.08% CCA Industries Inc   400 2 400 2 Elizabeth Arden Inc (a) 2,134 39 22,503 410 24,637 449 Inter Parfums Inc* 1,813 31 4,369 76 6,182 107 Parlux Fragrances Inc (a)   12,179 25 12,179 25 Physicians Formula Holdings Inc (a)   348 1 348 1 Revlon Inc (a) 1,612 28 8,909 156 10,521 184 $ 98 $ 670 $ 768 Distribution & Wholesale - 1.00% Beacon Roofing Supply Inc (a),* 1,191 27 2,884 64 4,075 91 BlueLinx Holdings Inc (a)   8,269 41 8,269 41 BMP Sunstone Corp (a) 451 2 2,414 13 2,865 15 Brightpoint Inc (a) 4,373 35 25,733 208 30,106 243 Chindex International Inc (a),* 188 2 387 5 575 7 Core-Mark Holding Co Inc (a) 1,092 33 14,637 447 15,729 480 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) GTSI Corp (a)  $  6,697 43 6,697 $ 43 Houston Wire & Cable Co* 1,800 24   1,800 24 Navarre Corp (a)   16,478 35 16,478 35 Owens & Minor Inc 1,684 53 21,070 663 22,754 716 Pool Corp* 2,276 56 5,518 135 7,794 191 Scansource Inc (a) 2,228 62 13,366 373 15,594 435 School Specialty Inc (a) 1,897 45 32,081 752 33,978 797 Titan Machinery Inc (a)   7,539 108 7,539 108 United Stationers Inc (a),* 4,807 294 5,864 359 10,671 653 WESCO International Inc (a) 4,700 191 128,201 5,208 132,901 5,399 $ 824 $ 8,454 $ 9,278 Diversified Financial Services - 1.79% AmeriCredit Corp (a)   48,818 1,169 48,818 1,169 Artio Global Investors Inc* 2,324 53 9,733 223 12,057 276 Asta Funding Inc   7,334 57 7,334 57 BGC Partners Inc* 24,472 160 9,151 60 33,623 220 Calamos Asset Management Inc* 5,099 64 13,824 172 18,923 236 California First National Bancorp 301 4 1,570 21 1,871 25 CompuCredit Holdings Corp 5,043 30 40,050 240 45,093 270 Credit Acceptance Corp (a),* 94 4 192 8 286 12 Delta Financial Corp (a),(c)   18,200  18,200  Diamond Hill Investment Group Inc* 47 4 97 8 144 12 Doral Financial Corp (a),* 7,100 38 22,810 123 29,910 161 E*Trade Financial Corp (a) 139,174 234 938,143 1,576 1,077,317 1,810 Encore Capital Group Inc (a),* 10,768 247 7,916 182 18,684 429 Epoch Holding Corp* 237 3 490 6 727 9 Evercore Partners Inc - Class A* 1,044 37 2,529 91 3,573 128 Federal Agricultural Mortgage Corp   8,015 180 8,015 180 Financial Engines Inc (a),* 2,600 41   2,600 41 First Marblehead Corp/The (a)   40,107 141 40,107 141 Firstcity Financial Corp (a)   7,911 58 7,911 58 GAMCO Investors Inc* 474 22 1,148 53 1,622 75 GFI Group Inc* 13,100 90   13,100 90 International Assets Holding Corp (a),* 1,334 22 4,678 76 6,012 98 Investment Technology Group Inc (a),* 4,900 85   4,900 85 JMP Group Inc* 2,065 16 6,621 51 8,686 67 KBW Inc (a),* 1,661 50 4,024 120 5,685 170 Knight Capital Group Inc (a),* 31,508 490 11,384 177 42,892 667 Marlin Business Services Corp (a) 1,500 17 9,232 106 10,732 123 MF Global Holdings Ltd (a) 6,025 56 480,103 4,427 486,128 4,483 MicroFinancial Inc   5,351 21 5,351 21 National Financial Partners Corp (a),* 15,723 242 36,138 556 51,861 798 Nelnet Inc* 18,558 371 27,147 542 45,705 913 NewStar Financial Inc (a)   24,173 185 24,173 185 Ocwen Financial Corp (a),* 21,237 245 18,196 210 39,433 455 Oppenheimer Holdings Inc* 2,970 87 3,563 104 6,533 191 optionsXpress Holdings Inc (a),* 9,422 167   9,422 167 Penson Worldwide Inc (a),* 10,587 99 4,565 43 15,152 142 Piper Jaffray Cos (a),* 6,315 248 11,636 458 17,951 706 Sanders Morris Harris Group Inc   12,111 72 12,111 72 Stifel Financial Corp (a),* 2,625 150   2,625 150 Student Loan Corp   7,350 207 7,350 207 SWS Group Inc* 9,110 101 24,239 267 33,349 368 Thomas Weisel Partners Group Inc (a)   10,006 79 10,006 79 TradeStation Group Inc (a),* 11,000 92   11,000 92 United PanAm Financial Corp (a)   6,985 23 6,985 23 US Global Investors Inc* 251 2 490 4 741 6 Virtus Investment Partners Inc (a) 160 4 5,286 128 5,446 132 Westwood Holdings Group Inc* 94 4 196 8 290 12 World Acceptance Corp (a),* 17,498 618 4,024 142 21,522 760 $ 4,197 $ 12,374 $ 16,571 Electric - 1.41% Allete Inc 2,609 95 14,104 515 16,713 610 Avista Corp* 18,234 394 21,375 462 39,609 856 Black Hills Corp* 6,927 228 23,765 782 30,692 1,010 Central Vermont Public Service Corp* 3,702 80 4,369 95 8,071 175 CH Energy Group Inc* 1,399 58 3,388 140 4,787 198 Cleco Corp* 12,484 342 12,923 354 25,407 696 El Paso Electric Co (a),* 19,674 419 12,075 257 31,749 676 Empire District Electric Co/The 3,179 62 19,441 379 22,620 441 IDACORP Inc* 17,319 625 37,187 1,341 54,506 1,966 Maine & Maritimes Corp   1,756 76 1,756 76 MGE Energy Inc* 5,240 193 4,943 182 10,183 375 NorthWestern Corp 3,171 96 21,766 658 24,937 754 Otter Tail Corp 3,131 70 15,107 336 18,238 406 PNM Resources Inc* 21,939 298 61,018 830 82,957 1,128 Portland General Electric Co* 33,179 659 28,076 558 61,255 1,217 UIL Holdings Corp* 6,570 191 19,603 569 26,173 760 Unisource Energy Corp* 18,856 628 15,849 528 34,705 1,156 Unitil Corp   5,812 128 5,812 128 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Westar Energy Inc* 17,277 $ 409  $  17,277 $ 409 $ 4,847 $ 8,190 $ 13,037 Electrical Components & Equipment - 0.80% Advanced Energy Industries Inc (a)   8,982 132 8,982 132 Belden Inc* 7,133 196 28,597 786 35,730 982 C&D Technologies Inc (a)   4,488 7 4,488 7 Encore Wire Corp 1,613 36 9,473 211 11,086 247 EnerSys (a),* 23,729 614 53,462 1,383 77,191 1,997 Espey Manufacturing & Electronics Corp   53 1 53 1 Evergreen Solar Inc (a)   5,700 6 5,700 6 Fushi Copperweld Inc (a),* 7,769 86 5,978 66 13,747 152 Generac Holdings Inc (a),* 1,668 25 4,023 61 5,691 86 General Cable Corp (a),* 1,700 48   1,700 48 GrafTech International Ltd (a),* 29,401 496 124,657 2,102 154,058 2,598 Graham Corp* 522 9 1,075 19 1,597 28 Insteel Industries Inc   12,836 157 12,836 157 Lihua International Inc (a),* 188 2 392 3 580 5 Littelfuse Inc (a),* 1,897 80 4,599 194 6,496 274 Magnetek Inc (a)   5,063 10 5,063 10 Molex Inc* 1,173 26   1,173 26 Orion Energy Systems Inc (a)   7,600 41 7,600 41 Powell Industries Inc (a),* 1,100 37   1,100 37 Power-One Inc (a) 7,120 56 37,366 294 44,486 350 PowerSecure International Inc (a),* 4,916 55 14,499 163 19,415 218 Ultralife Corp (a)   900 4 900 4 $ 1,766 $ 5,640 $ 7,406 Electronics - 1.89% Allied Motion Technologies Inc (a)   200 1 200 1 Analogic Corp* 723 35 1,743 83 2,466 118 Ballantyne Strong Inc (a)   12,093 93 12,093 93 Bel Fuse Inc 1,612 38 11,234 262 12,846 300 Benchmark Electronics Inc (a) 14,588 316 80,801 1,748 95,389 2,064 Blonder Tongue Laboratories (a)   1,523 2 1,523 2 Brady Corp 4,887 168 23,247 799 28,134 967 Checkpoint Systems Inc (a),* 7,125 161 25,875 584 33,000 745 China Security & Surveillance Technology Inc (a),* 8,859 53 2,734 16 11,593 69 Coherent Inc (a) 1,898 71 18,748 705 20,646 776 CTS Corp 11,681 122 68,442 719 80,123 841 Cyberoptics Corp (a)   7,092 79 7,092 79 Cymer Inc (a),* 2,610 89 9,924 339 12,534 428 Daktronics Inc* 664 6 1,368 11 2,032 17 DDi Corp* 2,814 24 11,156 95 13,970 119 Electro Scientific Industries Inc (a) 2,419 33 29,311 403 31,730 436 FEI Co (a),* 5,104 115 1,148 26 6,252 141 Frequency Electronics Inc (a)   11,821 66 11,821 66 ICx Technologies Inc (a)   17  17  IntriCon Corp (a)   448 2 448 2 Keithley Instruments Inc   1,056 9 1,056 9 L-1 Identity Solutions Inc (a) 2,514 22 80,908 702 83,422 724 LaBarge Inc (a),* 427 5 880 11 1,307 16 LeCroy Corp (a)   9,544 56 9,544 56 LoJack Corp (a)   580 2 580 2 Measurement Specialties Inc (a) 2,231 37 13,002 214 15,233 251 MEMSIC Inc (a),* 2,230 7 8,814 29 11,044 36 Methode Electronics Inc 3,463 38 55,046 611 58,509 649 Multi-Fineline Electronix Inc (a),* 3,200 83   3,200 83 Newport Corp (a) 3,748 45 56,591 670 60,339 715 NU Horizons Electronics Corp (a)   16,385 59 16,385 59 OI Corp   1,523 14 1,523 14 OSI Systems Inc (a),* 1,221 32 1,256 33 2,477 65 Park Electrochemical Corp* 1,186 36 2,862 87 4,048 123 Plexus Corp (a),* 4,593 170 6,553 243 11,146 413 Rofin-Sinar Technologies Inc (a),* 1,660 44 4,005 106 5,665 150 Rogers Corp (a) 1,092 37 8,619 288 9,711 325 Sanmina-SCI Corp (a),* 3,300 59 11,000 196 14,300 255 Sparton Corp (a)   9,794 57 9,794 57 Spectrum Control Inc (a) 2,865 40 18,928 263 21,793 303 Stoneridge Inc (a)   1,017 11 1,017 11 Sypris Solutions Inc (a)   37,541 169 37,541 169 Tech Data Corp (a)   11,486 493 11,486 493 Technitrol Inc 6,619 35 36,309 196 42,928 231 Technology Research Corp   4,162 22 4,162 22 TTM Technologies Inc (a),* 19,519 212 30,116 327 49,635 539 Varian Inc (a),* 2,230 115 5,403 280 7,633 395 Vicon Industries Inc (a)   1,971 10 1,971 10 Vishay Intertechnology Inc (a) 12,100 126 189,488 1,973 201,588 2,099 Watts Water Technologies Inc 7,290 259 41,682 1,479 48,972 1,738 Woodward Governor Co* 1,185 38 2,874 92 4,059 130 X-Rite Inc (a),* 4,080 13 13,472 44 17,552 57 Zygo Corp (a)   8,148 77 8,148 77 $ 2,684 $ 14,856 $ 17,540 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Energy Green Plains - Alternate Renewable Sources Energy - 0.10% Inc (a) 1,423 $ 20 10,824 $ 149 12,247 $ 169 Headwaters Inc (a)   92,672 556 92,672 556 Hoku Corp (a)   2,484 7 2,484 7 Ocean Power Technologies Inc (a)   7,027 48 7,027 48 Pacific Ethanol Inc (a)   27,002 29 27,002 29 Rex Stores Corp (a) * 1,112 19 3,041 52 4,153 71 $ 39 $ 841 $ 880 Engineering & Contruction - 0.73% Dycom Industries Inc (a) 3,986 42 30,947 329 34,933 371 EMCOR Group Inc (a),* 37,242 1,063 23,152 661 60,394 1,724 Granite Construction Inc* 4,843 163 6,400 215 11,243 378 Insituform Technologies Inc (a),* 3,939 94 9,545 229 13,484 323 Integrated Electrical Services Inc (a)   827 5 827 5 Layne Christensen Co (a),* 4,992 137 20,466 560 25,458 697 MYR Group Inc/Delaware (a)   60,375 1,083 60,375 1,083 National Technical Systems Inc   5,105 27 5,105 27 Servidyne Inc   471 1 471 1 Sterling Construction Co Inc (a),* 5,679 99 5,519 97 11,198 196 Tutor Perini Corp (a) 12,415 301 67,023 1,626 79,438 1,927 VSE Corp* 142 6 290 12 432 18 $ 1,905 $ 4,845 $ 6,750 Entertainment - 0.76% Ascent Media Corp (a) 1,233 36 7,875 233 9,108 269 Bluegreen Corp (a)   29,731 181 29,731 181 Carmike Cinemas Inc (a)   5,640 94 5,640 94 Churchill Downs Inc 856 33 9,418 361 10,274 394 Cinemark Holdings Inc* 474 8 975 18 1,449 26 Dover Motorsports Inc   3,447 8 3,447 8 Great Wolf Resorts Inc (a)   39,582 127 39,582 127 International Speedway Corp   30,800 941 30,800 941 Isle of Capri Casinos Inc (a),* 3,986 43   3,986 43 Lakes Entertainment Inc (a)   14,149 32 14,149 32 National CineMedia Inc 4,033 77 24,791 472 28,824 549 Pinnacle Entertainment Inc (a)   47,989 649 47,989 649 Regal Entertainment Group   155,617 2,658 155,617 2,658 Rick's Cabaret International Inc (a)   9,878 122 9,878 122 Speedway Motorsports Inc   34,603 562 34,603 562 Vail Resorts Inc (a),* 2,591 118 6,273 286 8,864 404 $ 315 $ 6,744 $ 7,059 Environmental Control - 0.56% Casella Waste Systems Inc (a)   3,414 18 3,414 18 Ceco Environmental Corp (a)   700 4 700 4 EnergySolutions Inc 6,975 51 36,456 264 43,431 315 Metalico Inc (a),* 28,900 191   28,900 191 Met-Pro Corp* 474 5 981 10 1,455 15 Mine Safety Appliances Co   9,646 284 9,646 284 TRC Cos Inc (a)   14,328 44 14,328 44 Waste Connections Inc (a)   113,641 4,067 113,641 4,067 Waste Services Inc (a) 3,969 45 20,844 234 24,813 279 WCA Waste Corp (a)   3,678 18 3,678 18 $ 292 $ 4,943 $ 5,235 Food - 1.42% American Italian Pasta Co (a),* 23,356 917 2,299 90 25,655 1,007 B&G Foods Inc* 10,663 110 7,904 82 18,567 192 Cal-Maine Foods Inc* 2,100 70 4,176 139 6,276 209 Chiquita Brands International Inc (a) 16,270 245 78,554 1,182 94,824 1,427 Del Monte Foods Co   22,396 334 22,396 334 Diamond Foods Inc* 568 24 1,370 58 1,938 82 Dole Food Co Inc (a),* 14,164 160 4,713 53 18,877 213 Flowers Foods Inc   7,502 198 7,502 198 Fresh Del Monte Produce Inc (a) 12,048 251 59,448 1,241 71,496 1,492 Great Atlantic & Pacific Tea Co (a)   29,044 234 29,044 234 Hain Celestial Group Inc (a) 2,656 53 49,514 979 52,170 1,032 Imperial Sugar Co   17,841 286 17,841 286 Ingles Markets Inc 1,992 32 9,552 153 11,544 185 John B. Sanfilippo & Son Inc (a)   17,710 266 17,710 266 M&F Worldwide Corp (a) 4,491 137 21,024 645 25,515 782 Nash Finch Co* 3,728 131 16,095 564 19,823 695 Ruddick Corp 3,606 127 22,287 788 25,893 915 Sanderson Farms Inc* 3,600 204   3,600 204 Seaboard Corp* 55 80 134 196 189 276 Seneca Foods Corp (a),* 1,461 48 6,065 199 7,526 247 Smart Balance Inc (a)   19,985 133 19,985 133 Spartan Stores Inc* 18,698 282 35,096 529 53,794 811 Tasty Baking Co   2,060 15 2,060 15 TreeHouse Foods Inc (a),* 4,918 208 7,818 331 12,736 539 Village Super Market Inc* 46 1 97 3 143 4 Weis Markets Inc* 901 34 2,185 81 3,086 115 Winn-Dixie Stores Inc (a) 13,892 175 85,041 1,072 98,933 1,247 $ 3,289 $ 9,851 $ 13,140 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Forest Products & Paper - 0.95% Boise Inc (a),* 48,017 $ 332 113,621 $ 782 161,638 $ 1,114 Buckeye Technologies Inc (a),* 27,967 395 51,389 726 79,356 1,121 Cellu Tissue Holdings Inc (a),* 7,000 73   7,000 73 Clearwater Paper Corp (a),* 1,091 69 2,643 168 3,734 237 Domtar Corp* 8,584 608 25,123 1,781 33,707 2,389 KapStone Paper and Packaging Corp (a),* 14,611 188 60,899 786 75,510 974 Mercer International Inc (a)   25,961 143 25,961 143 Neenah Paper Inc* 2,277 40 9,436 165 11,713 205 PH Glatfelter Co 4,839 71 77,642 1,140 82,481 1,211 Potlatch Corp 1,661 62 8,925 334 10,586 396 Schweitzer-Mauduit International Inc* 8,277 471 5,204 296 13,481 767 Wausau Paper Corp (a),* 4,222 37 10,234 91 14,456 128 $ 2,346 $ 6,412 $ 8,758 Gas - 0.78% Chesapeake Utilities Corp* 1,500 45   1,500 45 Laclede Group Inc/The* 2,466 84 5,980 204 8,446 288 New Jersey Resources Corp* 14,795 558 12,987 490 27,782 1,048 Nicor Inc* 8,877 386 19,751 860 28,628 1,246 Northwest Natural Gas Co* 4,312 204 5,634 267 9,946 471 Piedmont Natural Gas Co Inc* 7,719 212 30,723 845 38,442 1,057 South Jersey Industries Inc* 6,502 294 5,633 254 12,135 548 Southwest Gas Corp* 23,299 725 18,791 584 42,090 1,309 WGL Holdings Inc* 16,985 607 17,614 629 34,599 1,236 $ 3,115 $ 4,133 $ 7,248 Hand & Machine Tools - 0.73% Baldor Electric Co 3,322 128 59,996 2,305 63,318 2,433 Franklin Electric Co Inc* 2,372 83 5,749 201 8,121 284 Hardinge Inc   7,522 75 7,522 75 Lincoln Electric Holdings Inc   40,387 2,421 40,387 2,421 LS Starrett Co   180 2 180 2 QEP Co Inc (a)   359 5 359 5 Regal-Beloit Corp* 10,624 672 13,523 855 24,147 1,527 $ 883 $ 5,864 $ 6,747 Healthcare - Products - 1.29% Allied Healthcare Products (a)   5,732 22 5,732 22 Angiodynamics Inc (a) 2,745 44 37,852 606 40,597 650 Caliper Life Sciences Inc (a)   23,702 95 23,702 95 Cantel Medical Corp* 6,422 128 1,259 25 7,681 153 Cardiac Science Corp (a)   20,597 32 20,597 32 CardioNet Inc (a)   700 7 700 7 Conmed Corp (a) 6,029 134 38,907 865 44,936 999 Cooper Cos Inc/The   51,021 1,984 51,021 1,984 CryoLife Inc (a),* 379 2 785 5 1,164 7 Cutera Inc (a),* 7,570 88 10,642 123 18,212 211 Cynosure Inc (a)   7,100 90 7,100 90 Digirad Corp (a)   10,755 24 10,755 24 ev3 Inc (a),* 7,449 142 18,053 346 25,502 488 Greatbatch Inc (a) 1,043 23 15,632 350 16,675 373 Hanger Orthopedic Group Inc (a),* 2,040 38 4,943 92 6,983 130 HealthTronics Inc (a)   36,613 130 36,613 130 Invacare Corp 3,010 80 33,696 890 36,706 970 Iridex Corp (a)   996 4 996 4 LeMaitre Vascular Inc (a)   3,493 17 3,493 17 Medical Action Industries Inc (a),* 474 6 1,194 14 1,668 20 Merge Healthcare Inc (a)   12,054 30 12,054 30 Misonix Inc (a)   11,445 26 11,445 26 Natus Medical Inc (a),* 1,157 20 2,759 47 3,916 67 Osteotech Inc (a)   24,298 103 24,298 103 Solta Medical Inc (a)   500 1 500 1 SRI/Surgical Express Inc (a)   3,941 20 3,941 20 STERIS Corp* 2,490 83   2,490 83 Symmetry Medical Inc (a),* 4,319 50 17,123 198 21,442 248 Teleflex Inc   54,878 3,365 54,878 3,365 TomoTherapy Inc (a) 3,828 15 27,431 107 31,259 122 Urologix Inc (a)   6,896 9 6,896 9 Vital Images Inc (a),* 3,100 49 4,709 74 7,809 123 West Pharmaceutical Services Inc   31,176 1,305 31,176 1,305 Young Innovations Inc* 237 6 487 12 724 18 $ 908 $ 11,018 $ 11,926 Healthcare - Services - 1.94% Alliance HealthCare Services Inc (a)* 331 2 686 4 1,017 6 Allied Healthcare International Inc (a) 5,896 17 75,937 214 81,833 231 Amedisys Inc (a),* 4,559 263 626 36 5,185 299 American Dental Partners Inc (a) 1,554 20 14,477 186 16,031 206 American Shared Hospital Services (a)   1,075 3 1,075 3 Amsurg Corp (a) 5,783 120 31,961 662 37,744 782 Assisted Living Concepts Inc (a) 901 31 12,070 424 12,971 455 Brookdale Senior Living Inc (a)   303 6 303 6 Capital Senior Living Corp (a) 3,526 19 28,235 149 31,761 168 Centene Corp (a) 2,230 51 14,640 336 16,870 387 SmallCap Value b Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Continucare Corp (a),* 3,864 $ 13 1,374 $ 5 5,238 $ 18 Dynacq Healthcare Inc (a)   172  172  Five Star Quality Care Inc (a)   16,556 49 16,556 49 Gentiva Health Services Inc (a),* 10,336 296 15,354 441 25,690 737 Healthsouth Corp (a),* 16,038 328 9,956 204 25,994 532 Healthspring Inc (a),* 29,306 516 107,115 1,885 136,421 2,401 Healthways Inc (a),* 3,179 52 7,703 126 10,882 178 Kindred Healthcare Inc (a) 11,890 212 57,263 1,021 69,153 1,233 LifePoint Hospitals Inc (a)   34,304 1,310 34,304 1,310 Magellan Health Services Inc (a),* 6,598 278 16,138 681 22,736 959 Medcath Corp (a) 2,391 24 26,567 263 28,958 287 Mednax Inc (a)   52,955 2,909 52,955 2,909 Molina Healthcare Inc (a) 1,327 39 25,358 739 26,685 778 National Healthcare Corp* 725 26 1,755 62 2,480 88 Nighthawk Radiology Holdings Inc (a),* 22,473 83 9,020 33 31,493 116 NovaMed Inc (a) 1,233 4 19,749 64 20,982 68 OCA Inc (a),(b),(c)   1,600  1,600  Odyssey HealthCare Inc (a),* 26,258 547 6,168 128 32,426 675 Orchid Cellmark Inc (a)   5,015 10 5,015 10 Psychiatric Solutions Inc (a),* 1,612 52 3,909 126 5,521 178 RadNet Inc (a),* 379 1 780 3 1,159 4 RehabCare Group Inc (a),* 3,897 111 2,500 71 6,397 182 Res-Care Inc (a),* 6,488 75 12,574 146 19,062 221 Select Medical Holdings Corp (a),* 3,654 32 8,809 77 12,463 109 Skilled Healthcare Group Inc (a),* 3,100 21 3,851 26 6,951 47 Sun Healthcare Group Inc (a) 4,364 39 39,753 356 44,117 395 SunLink Health Systems Inc (a)   4,000 11 4,000 11 Sunrise Senior Living Inc (a),* 7,104 39 22,438 125 29,542 164 Triple-S Management Corp (a),* 11,244 204 24,227 441 35,471 645 US Physical Therapy Inc (a),* 1,007 18 2,413 42 3,420 60 WellCare Health Plans Inc (a),* 11,922 342 25,702 736 37,624 1,078 $ 3,875 $ 14,110 $ 17,985 Holding Companies - Diversified - 0.08% Compass Diversified Holdings 2,086 30 33,734 490 35,820 520 Harbinger Group Inc (a)   20,139 135 20,139 135 Resource America Inc   8,955 53 8,955 53 $ 30 $ 678 $ 708 Home Beazer Builders Homes USA - 0.44% Inc (a) 5,451 36 94,763 622 100,214 658 Brookfield Homes Corp (a) 2,200 25 18,049 202 20,249 227 Cavco Industries Inc (a)   2,686 105 2,686 105 Hovnanian Enterprises Inc (a)   18,524 132 18,524 132 M/I Homes Inc (a)   14,215 222 14,215 222 Meritage Homes Corp (a),* 3,652 86 13,350 318 17,002 404 Orleans Homebuilders Inc (a)   7,702 2 7,702 2 Palm Harbor Homes Inc (a)   8,236 24 8,236 24 Ryland Group Inc* 10,503 239 36,162 824 46,665 1,063 Skyline Corp   324 8 324 8 Standard Pacific Corp (a),* 31,991 206 136,886 877 168,877 1,083 Winnebago Industries Inc (a),* 2,230 37 5,378 89 7,608 126 $ 629 $ 3,425 $ 4,054 Home Furnishings - 0.42% Audiovox Corp (a) 2,656 25 17,902 167 20,558 192 Bassett Furniture Industries Inc (a)   6,600 40 6,600 40 Cobra Electronics Corp (a)   6,755 19 6,755 19 Emerson Radio Corp   7,733 16 7,733 16 Ethan Allen Interiors Inc 2,182 44 17,265 348 19,447 392 Flexsteel Industries   2,117 30 2,117 30 Furniture Brands International Inc (a)   85,788 710 85,788 710 Hooker Furniture Corp 2,060 32 12,035 190 14,095 222 Kimball International Inc 4,950 40 41,251 332 46,201 372 La-Z-Boy Inc (a),* 40,967 535 73,000 952 113,967 1,487 Sealy Corp (a) 5,883 22 41,230 154 47,113 176 Stanley Furniture Co Inc (a)   4,691 46 4,691 46 Tempur-Pedic International Inc (a),* 3,386 114   3,386 114 Universal Electronics Inc (a),* 522 11 1,259 27 1,781 38 $ 823 $ 3,031 $ 3,854 Housewares Lifetime Brands - 0.02% Inc (a)   10,457 152 10,457 152 Insurance - 6.74% 21st Century Holding Co   3,672 13 3,672 13 Affirmative Insurance Holdings Inc (a)   6,896 32 6,896 32 Ambac Financial Group Inc (a),* 25,197 38 60,751 92 85,948 130 American Equity Investment Life Holding Co* 43,367 456 101,134 1,064 144,501 1,520 American Physicians Capital Inc* 4,528 151 3,333 111 7,861 262 American Physicians Service Group Inc* 1,007 23 2,399 56 3,406 79 American Safety Insurance Holdings Ltd (a) 1,908 30 9,877 160 11,785 190 Amerisafe Inc (a),* 21,204 362 6,973 119 28,177 481 Amtrust Financial Services Inc* 11,129 152 7,358 100 18,487 252 Argo Group International Holdings Ltd* 9,298 307 29,212 964 38,510 1,271 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Aspen Insurance Holdings Ltd 12,697 $ 342 68,988 $ 1,861 81,685 $ 2,203 Assured Guaranty Ltd 30,096 649 219,059 4,720 249,155 5,369 Baldwin & Lyons Inc 1,281 32 13,864 348 15,145 380 CNA Surety Corp (a) 2,614 44 39,888 669 42,502 713 Conseco Inc (a) 53,741 317 876,060 5,169 929,801 5,486 Delphi Financial Group Inc* 27,366 752 60,804 1,672 88,170 2,424 Donegal Group Inc 1,813 26 19,068 275 20,881 301 Eastern Insurance Holdings Inc 1,233 13 7,589 78 8,822 91 EMC Insurance Group Inc 756 18 11,747 285 12,503 303 Employers Holdings Inc* 4,554 75 11,038 182 15,592 257 Enstar Group Ltd (a),* 569 38 1,379 91 1,948 129 FBL Financial Group Inc 1,185 31 30,731 794 31,916 825 First Acceptance Corp (a)   19,254 38 19,254 38 First Mercury Financial Corp 1,158 15 13,161 173 14,319 188 Flagstone Reinsurance Holdings Ltd 9,732 109 59,729 666 69,461 775 FPIC Insurance Group Inc (a),* 3,869 106 9,329 254 13,198 360 Greenlight Capital Re Ltd (a),* 2,894 74 7,512 193 10,406 267 Hallmark Financial Services (a) 4,898 57 22,346 262 27,244 319 Hanover Insurance Group Inc/The   107,404 4,839 107,404 4,839 Harleysville Group Inc* 2,068 66 3,333 107 5,401 173 HCC Insurance Holdings Inc   113,498 3,086 113,498 3,086 Horace Mann Educators Corp 10,294 177 72,943 1,255 83,237 1,432 Independence Holding Co   8,879 71 8,879 71 Infinity Property & Casualty Corp 1,423 66 11,519 531 12,942 597 Investors Title Co   627 20 627 20 Maiden Holdings Ltd 5,125 38 39,419 295 44,544 333 Max Capital Group Ltd* 14,191 317 47,183 1,052 61,374 1,369 MBIA Inc (a)   169,726 1,626 169,726 1,626 Meadowbrook Insurance Group Inc 13,799 109 60,531 478 74,330 587 Mercer Insurance Group Inc 856 16 6,897 127 7,753 143 MGIC Investment Corp (a) 22,756 237 99,518 1,038 122,274 1,275 Montpelier Re Holdings Ltd ADR 15,487 257 130,297 2,163 145,784 2,420 National Interstate Corp* 956 20 2,287 48 3,243 68 National Security Group Inc   269 4 269 4 National Western Life Insurance Co* 237 45 573 109 810 154 Navigators Group Inc/The (a),* 2,677 107 4,803 193 7,480 300 NYMAGIC Inc 2,055 46 9,619 214 11,674 260 OneBeacon Insurance Group Ltd   10,631 172 10,631 172 Phoenix Cos Inc/The (a)   228,595 738 228,595 738 Platinum Underwriters Holdings Ltd* 22,528 838 28,856 1,074 51,384 1,912 PMA Capital Corp (a),* 12,730 88 47,686 328 60,416 416 PMI Group Inc/The (a) 6,396 33 93,846 489 100,242 522 Presidential Life Corp   27,317 322 27,317 322 Primerica Inc (a),* 2,700 64   2,700 64 ProAssurance Corp (a),* 4,710 287 10,122 617 14,832 904 Protective Life Corp 6,300 152 88,266 2,125 94,566 2,277 Radian Group Inc* 37,659 535 124,283 1,764 161,942 2,299 RLI Corp* 946 55 2,280 132 3,226 187 Safety Insurance Group Inc 1,186 44 20,828 776 22,014 820 SeaBright Insurance Holdings Inc 3,369 37 35,800 390 39,169 427 Selective Insurance Group Inc* 14,705 246 46,552 778 61,257 1,024 State Auto Financial Corp   27,297 488 27,297 488 Stewart Information Services Corp   9,821 112 9,821 112 Symetra Financial Corp* 4,500 61   4,500 61 Tower Group Inc 7,099 164 41,953 967 49,052 1,131 Unico American Corp   5,796 55 5,796 55 United America Indemnity Ltd (a) 3,264 31 27,159 258 30,423 289 United Fire & Casualty Co 1,944 44 29,938 684 31,882 728 Unitrin Inc 2,700 79 50,694 1,483 53,394 1,562 Universal American Corp/NY (a) 2,704 42 81,510 1,251 84,214 1,293 Universal Insurance Holdings Inc* 759 4 1,570 8 2,329 12 Validus Holdings Ltd   15,887 406 15,887 406 Zenith National Insurance Corp 3,321 126 18,433 697 21,754 823 $ 8,648 $ 53,811 $ 62,459 Internet - 0.83% 1-800-Flowers.com Inc (a),* 3,369 10 8,036 23 11,405 33 ActivIdentity Corp (a)   27,949 82 27,949 82 Alloy Inc (a)   10,833 84 10,833 84 Ancestry.com Inc (a),* 301 6 589 12 890 18 Arbinet Corp (a)   7,394 15 7,394 15 Atrinsic Inc (a)   6,388 6 6,388 6 Digital River Inc (a),* 1,138 32 2,747 77 3,885 109 Earthlink Inc 19,099 172 113,092 1,020 132,191 1,192 ePlus Inc (a)   8,662 161 8,662 161 Hollywood Media Corp (a)   3,985 5 3,985 5 Infospace Inc (a) 2,372 25 27,789 291 30,161 316 Internap Network Services Corp (a),* 7,877 45 32,621 188 40,498 233 Internet Brands Inc (a) 2,015 21 33,348 345 35,363 366 Internet Capital Group Inc (a)   27,403 271 27,403 271 Ipass Inc (a)   29,910 43 29,910 43 j2 Global Communications Inc (a),* 554 13 1,372 33 1,926 46 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Keynote Systems Inc  $  7,030 $ 77 7,030 $ 77 Lionbridge Technologies Inc (a)   9,359 51 9,359 51 Looksmart Ltd (a)   14,346 20 14,346 20 ModusLink Global Solutions Inc (a) 9,718 87 61,847 552 71,565 639 Online Resources Corp (a),* 1,328 6 4,757 22 6,085 28 Openwave Systems Inc (a)   24,293 54 24,293 54 PC-Tel Inc (a),* 2,569 17 6,256 41 8,825 58 Perficient Inc (a),* 3,226 40 7,778 97 11,004 137 QuinStreet Inc (a),* 1,300 22   1,300 22 RealNetworks Inc (a)   104,186 432 104,186 432 Reis Inc (a)   11,680 70 11,680 70 Safeguard Scientifics Inc (a)   9,728 134 9,728 134 Shutterfly Inc (a),* 1,803 42 4,350 102 6,153 144 SonicWALL Inc (a) 8,467 86 39,579 401 48,046 487 SPS Commerce Inc (a),* 1,600 22   1,600 22 support.com Inc (a)   34,712 151 34,712 151 TechTarget Inc (a), * 1,813 9 5,239 25 7,052 34 TheStreet.com Inc   17,638 67 17,638 67 TIBCO Software Inc (a),* 15,480 176 51,639 589 67,119 765 United Online Inc* 28,487 227 98,571 785 127,058 1,012 US Auto Parts Network Inc (a),* 1,360 13 3,333 31 4,693 44 ValueClick Inc (a)   15,303 157 15,303 157 VASCO Data Security International Inc (a),* 901 6 1,858 12 2,759 18 Vitacost.com Inc (a),* 932 8 2,258 20 3,190 28 Web.com Group Inc (a),* 4,131 20 17,563 85 21,694 105 $ 1,105 $ 6,631 $ 7,736 Investment American Capital Companies Ltd (a) - 1.81% 60,721 373 305,370 1,876 366,091 2,249 ante4 Inc (a)   6,777 22 6,777 22 Apollo Investment Corp 17,873 217 346,073 4,208 363,946 4,425 Ares Capital Corp 24,254 385 298,986 4,742 323,240 5,127 BlackRock Kelso Capital Corp* 6,881 73 4,713 50 11,594 123 Fifth Street Finance Corp 11,585 148 182,171 2,323 193,756 2,471 Gladstone Capital Corp* 4,600 62   4,600 62 Gladstone Investment Corp* 3,393 22 8,180 53 11,573 75 Harris & Harris Group Inc (a)   4,489 22 4,489 22 Hercules Technology Growth Capital Inc* 9,256 100 8,813 96 18,069 196 Main Street Capital Corp* 575 9 1,178 19 1,753 28 MCG Capital Corp (a),* 37,098 246 93,172 617 130,270 863 Medallion Financial Corp   21,116 169 21,116 169 PennantPark Investment Corp* 3,939 43 9,543 104 13,482 147 Prospect Capital Corp* 25,918 301 29,969 348 55,887 649 Solar Capital Ltd* 723 17 1,743 41 2,466 58 TICC Capital Corp* 8,219 59 10,004 71 18,223 130 $ 2,055 $ 14,761 $ 16,816 Iron & Steel - 0.04% Friedman Industries   3,177 19 3,177 19 Metals USA Holdings Corp (a),* 6,400 115   6,400 115 Shiloh Industries Inc (a)   17,081 139 17,081 139 Universal Stainless & Alloy (a)   5,117 119 5,117 119 $ 115 $ 277 $ 392 Leisure Products & Services - 0.39% Aldila Inc (a)   1,259 8 1,259 8 Arctic Cat Inc (a)   9,317 137 9,317 137 Brunswick Corp/DE 7,781 163 80,029 1,672 87,810 1,835 Callaway Golf Co 5,693 53 87,698 823 93,391 876 Cybex International Inc (a)   4,747 7 4,747 7 GameTech International Inc (a)   627 1 627 1 Interval Leisure Group Inc (a),* 379 5 784 12 1,163 17 Johnson Outdoors Inc (a)   5,821 74 5,821 74 Life Time Fitness Inc (a),* 3,795 140 9,198 338 12,993 478 Multimedia Games Inc (a) 3,036 14 17,783 82 20,819 96 Nautilus Inc (a)   22,836 78 22,836 78 Universal Travel Group (a),* 189 2 392 3 581 5 $ 377 $ 3,235 $ 3,612 Lodging - 0.63% Ameristar Casinos Inc   6,900 130 6,900 130 Boyd Gaming Corp (a)   59,193 752 59,193 752 Gaylord Entertainment Co (a) 3,505 118 70,809 2,390 74,314 2,508 Marcus Corp   11,527 148 11,527 148 Monarch Casino & Resort Inc (a)   1,913 22 1,913 22 MTR Gaming Group Inc (a)   14,706 30 14,706 30 Orient-Express Hotels Ltd (a) 8,030 110 138,059 1,885 146,089 1,995 Red Lion Hotels Corp (a)   31,701 242 31,701 242 $ 228 $ 5,599 $ 5,827 Machinery - Construction & Mining - 0.02% Astec Industries Inc (a),* 1,612 53 3,909 129 5,521 182 Machinery - Diversified - 1.26% Alamo Group Inc 1,185 28 14,450 340 15,635 368 Albany International Corp 2,751 70 19,876 507 22,627 577 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Altra Holdings Inc (a),* 7,937 $ 120 5,633 $ 85 13,570 $ 205 Applied Industrial Technologies Inc* 23,391 720 42,485 1,308 65,876 2,028 Briggs & Stratton Corp 13,361 317 74,680 1,773 88,041 2,090 Cascade Corp* 595 21   595 21 Chart Industries Inc (a),* 10,812 249 8,043 185 18,855 434 Cognex Corp 2,847 60 14,480 303 17,327 363 Columbus McKinnon Corp/NY (a),* 3,597 65 15,490 280 19,087 345 Duoyuan Printing Inc (a),* 8,254 71 1,768 15 10,022 86 DXP Enterprises Inc (a) 1,208 20 12,295 203 13,503 223 Gencor Industries Inc (a)   717 6 717 6 Gerber Scientific Inc (a)   26,505 191 26,505 191 Gorman-Rupp Co/The* 834 23 2,011 56 2,845 79 Hurco Cos Inc (a)   3,096 60 3,096 60 Intevac Inc (a)   2,150 30 2,150 30 Kadant Inc (a) 1,914 38 17,362 347 19,276 385 Key Technology Inc (a)   1,321 18 1,321 18 Manitowoc Co Inc/The* 10,500 147 10,400 146 20,900 293 NACCO Industries Inc 570 49 5,767 501 6,337 550 Nordson Corp 2,276 163 28,541 2,050 30,817 2,213 Robbins & Myers Inc* 2,182 57 5,290 137 7,472 194 Tecumseh Products Co (a) 2,901 37 21,019 269 23,920 306 Tennant Co* 700 24   700 24 Twin Disc Inc   7,789 110 7,789 110 Wabtec Corp/DE* 9,435 449   9,435 449 $ 2,728 $ 8,920 $ 11,648 Media - 1.26% 4Kids Entertainment Inc (a)   10,120 11 10,120 11 AH Belo Corp (a),* 7,034 60 18,717 159 25,751 219 Beasley Broadcasting Group Inc (a)   5,597 33 5,597 33 Belo Corp 7,877 68 89,910 780 97,787 848 Courier Corp* 1,565 27 4,795 83 6,360 110 Cumulus Media Inc (a)   15,248 74 15,248 74 Entercom Communications Corp (a),* 7,058 103   7,058 103 EW Scripps Co (a) 11,772 129 51,065 559 62,837 688 Fisher Communications Inc (a)   4,828 73 4,828 73 Gray Television Inc (a)   22,200 83 22,200 83 Here Media Inc (a),(b),(c)   3,700  3,700  Here Media Inc - Special Shares (a),(b),(c)   3,700  3,700  John Wiley & Sons Inc   57,712 2,439 57,712 2,439 Journal Communications Inc (a),* 35,139 199 39,121 222 74,260 421 Lee Enterprises Inc (a)   21,200 80 21,200 80 Liberty Media Corp - Capital Series A (a)   56,686 2,510 56,686 2,510 LIN TV Corp (a),* 22,854 165 71,201 514 94,055 679 LodgeNet Interactive Corp (a),* 21,896 145 2,052 14 23,948 159 McClatchy Co/The (a)   35,200 192 35,200 192 Media General Inc (a)   14,963 189 14,963 189 Mediacom Communications Corp (a),* 3,989 26 9,659 64 13,648 90 New Frontier Media Inc (a)   917 2 917 2 Outdoor Channel Holdings Inc (a)   1,508 10 1,508 10 Primedia Inc* 5,500 19   5,500 19 Radio One Inc (a)   27,800 140 27,800 140 RHI Entertainment Inc (a)   898  898  Saga Communications Inc (a)   3,426 94 3,426 94 Salem Communications Corp (a)   5,196 24 5,196 24 Scholastic Corp* 16,124 435 38,220 1,032 54,344 1,467 Sinclair Broadcast Group Inc (a),* 51,972 359 60,355 416 112,327 775 World Wrestling Entertainment Inc* 6,056 111 1,830 33 7,886 144 $ 1,846 $ 9,830 $ 11,676 Metal AM Castle Fabrication & Co (a) & Hardware - 1.25%   32,517 446 32,517 446 Ampco-Pittsburgh Corp* 1,763 45 1,609 41 3,372 86 Chicago Rivet & Machine Co   269 4 269 4 CIRCOR International Inc* 4,388 152 5,256 181 9,644 333 Eastern Co/The* 956 16 2,837 46 3,793 62 Hawk Corp (a),* 704 16 1,713 40 2,417 56 Haynes International Inc 1,281 46 5,604 201 6,885 247 Kaydon Corp 2,954 123 47,454 1,976 50,408 2,099 Ladish Co Inc (a) 1,612 44 13,834 380 15,446 424 LB Foster Co (a),* 1,557 46 4,093 121 5,650 167 Mueller Industries Inc 5,468 162 45,701 1,356 51,169 1,518 Mueller Water Products Inc - Class A 13,570 76 190,770 1,068 204,340 1,144 NN Inc (a)   12,179 88 12,179 88 Northwest Pipe Co (a)   6,000 145 6,000 145 Olympic Steel Inc* 3,700 118 4,871 155 8,571 273 RTI International Metals Inc (a) 2,656 72 48,396 1,309 51,052 1,381 Valmont Industries Inc   30,180 2,514 30,180 2,514 Worthington Industries Inc* 26,631 425 12,303 196 38,934 621 $ 1,341 $ 10,267 $ 11,608 Mining - 1.16% AMCOL International Corp* 1,612 46 3,909 112 5,521 158 Brush Engineered Materials Inc (a) 1,802 53 20,747 616 22,549 669 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Century Aluminum Co (a) 5,840 $ 79 127,886 $ 1,723 133,726 $ 1,802 Coeur d'Alene Mines Corp (a) 12,342 221 128,153 2,297 140,495 2,518 Compass Minerals International Inc* 3,179 239 1,820 137 4,999 376 Hecla Mining Co (a),* 29,001 173 86,805 518 115,806 691 Horsehead Holding Corp (a),* 3,843 46 10,988 131 14,831 177 Kaiser Aluminum Corp 1,375 55 26,786 1,077 28,161 1,132 Royal Gold Inc* 2,372 121   2,372 121 Stillwater Mining Co (a),* 18,648 315 9,083 154 27,731 469 Thompson Creek Metals Co Inc (a)   114,740 1,471 114,740 1,471 US Gold Corp (a)   29,929 102 29,929 102 USEC Inc (a) 15,858 95 163,336 980 179,194 1,075 $ 1,443 $ 9,318 $ 10,761 Miscellaneous Manufacturing - 2.46% Actuant Corp 7,689 176 171,769 3,939 179,458 4,115 Acuity Brands Inc* 7,180 325 6,277 284 13,457 609 American Biltrite Inc (a)   1  1  American Railcar Industries Inc   9,416 154 9,416 154 Ameron International Corp* 5,104 355 6,770 469 11,874 824 AO Smith Corp 10,416 538 47,264 2,440 57,680 2,978 AZZ Inc* 4,115 167   4,115 167 Barnes Group Inc* 18,591 386 10,039 209 28,630 595 Blount International Inc (a),* 4,041 45 9,786 110 13,827 155 Ceradyne Inc (a) 5,550 124 26,061 579 31,611 703 Chase Corp* 806 11 1,659 22 2,465 33 CLARCOR Inc* 3,226 122 11,083 419 14,309 541 Colfax Corp (a),* 2,609 34 6,293 82 8,902 116 Core Molding Technologies Inc (a)   344 2 344 2 Eastman Kodak Co (a) 23,724 145 154,154 943 177,878 1,088 EnPro Industries Inc (a),* 13,943 440 10,913 345 24,856 785 Federal Signal Corp 4,318 35 35,623 287 39,941 322 FreightCar America Inc   11,360 325 11,360 325 GP Strategies Corp (a),* 2,401 19 5,070 41 7,471 60 Griffon Corp (a) 9,744 137 70,766 997 80,510 1,134 Hexcel Corp (a)   134,160 2,173 134,160 2,173 John Bean Technologies Corp* 2,800 52 6,783 124 9,583 176 Koppers Holdings Inc 3,678 103 19,733 556 23,411 659 LSB Industries Inc (a),* 1,900 34   1,900 34 Lydall Inc (a)   16,753 135 16,753 135 MFRI Inc (a)   5,284 36 5,284 36 Movado Group Inc (a)   12,491 155 12,491 155 Myers Industries Inc 7,484 81 39,372 428 46,856 509 NL Industries Inc   5,178 44 5,178 44 Park-Ohio Holdings Corp (a)   3,764 48 3,764 48 Polypore International Inc (a) 2,417 43 18,823 333 21,240 376 Portec Rail Products Inc* 922 11 1,073 13 1,995 24 Standex International Corp* 3,581 86 12,149 290 15,730 376 STR Holdings Inc (a),* 667 15 1,609 37 2,276 52 Sturm Ruger & Co Inc* 5,389 90 392 7 5,781 97 Synalloy Corp   580 6 580 6 Tredegar Corp 2,990 51 34,701 592 37,691 643 Trimas Corp (a),* 1,596 16 2,061 21 3,657 37 Trinity Industries Inc   99,988 2,489 99,988 2,489 $ 3,641 $ 19,134 $ 22,775 Office Furnishings - 0.08% HNI Corp* 1,233 38 2,975 92 4,208 130 Kewaunee Scientific Corp   627 8 627 8 Knoll Inc* 7,892 110   7,892 110 Steelcase Inc 6,310 52 51,448 423 57,758 475 Virco Manufacturing   4,847 17 4,847 17 $ 200 $ 540 $ 740 Oil & Gas - 3.10% Alon USA Energy Inc   15,396 112 15,396 112 Approach Resources Inc (a) 1,233 11 16,227 146 17,460 157 Atlas Energy Inc (a) 3,512 127 15,341 554 18,853 681 ATP Oil & Gas Corp (a) 7,879 144 44,989 822 52,868 966 Berry Petroleum Co* 10,725 347 19,326 626 30,051 973 Bill Barrett Corp (a) 3,891 133 63,802 2,174 67,693 2,307 Brigham Exploration Co (a),* 10,385 203 9,658 188 20,043 391 Bronco Drilling Co Inc (a)   52,383 251 52,383 251 Clayton Williams Energy Inc (a)   2,745 127 2,745 127 Concho Resources Inc/Midland TX (a)   54,051 3,071 54,051 3,071 Contango Oil & Gas Co (a),* 94 5 196 11 290 16 CVR Energy Inc (a),* 14,622 124 32,515 276 47,137 400 Delek US Holdings Inc   25,261 177 25,261 177 Double Eagle Petroleum Co (a)   4,400 21 4,400 21 Energy Partners Ltd (a)   23,331 319 23,331 319 EXCO Resources Inc* 24,094 447   24,094 447 Frontier Oil Corp   83,762 1,273 83,762 1,273 GeoMet Inc (a)   16,119 22 16,119 22 Georesources Inc (a),* 1,376 24 3,314 57 4,690 81 Goodrich Petroleum Corp (a),* 2,183 37 5,290 90 7,473 127 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Gran Tierra Energy Inc (a),* 20,642 $ 125 50,024 $ 303 70,666 $ 428 Gulfport Energy Corp (a),* 39,700 496   39,700 496 Harvest Natural Resources Inc (a)   30,861 272 30,861 272 Hercules Offshore Inc (a) 9,063 36 189,205 749 198,268 785 HKN Inc (a)   4,891 15 4,891 15 Mariner Energy Inc (a)   66 2 66 2 Parker Drilling Co (a) 11,768 65 151,528 838 163,296 903 Penn Virginia Corp 4,602 117 74,863 1,911 79,465 2,028 Petroleum Development Corp (a) 1,945 45 24,059 563 26,004 608 Petroquest Energy Inc (a),* 29,600 175 16,800 99 46,400 274 Pioneer Drilling Co (a) 5,647 41 99,652 731 105,299 772 Resolute Energy Corp (a)   132,750 1,776 132,750 1,776 Rex Energy Corp (a) 1,279 17 11,037 147 12,316 164 Rosetta Resources Inc (a),* 12,769 318 31,824 792 44,593 1,110 Seahawk Drilling Inc (a)   2,900 48 2,900 48 Stone Energy Corp (a),* 25,400 414 20,020 326 45,420 740 Swift Energy Co (a),* 7,847 284 30,794 1,114 38,641 1,398 Unit Corp (a)   86,940 4,153 86,940 4,153 Vaalco Energy Inc (a),* 19,664 110   19,664 110 Vantage Drilling Co (a) 12,014 22 107,611 194 119,625 216 Venoco Inc (a),* 1,916 29 5,268 78 7,184 107 Western Refining Inc (a),* 26,100 140 56,218 302 82,318 442 $ 4,036 $ 24,730 $ 28,766 Oil Allis-Chalmers & Gas Services Energy - 2.18% Inc (a) 9,158 37 134,814 543 143,972 580 Basic Energy Services Inc (a)   58,143 594 58,143 594 Bolt Technology Corp (a),* 3,705 41 1,856 20 5,561 61 Boots & Coots Inc (a),* 12,296 36 29,438 86 41,734 122 Cal Dive International Inc (a),* 45,292 297 22,294 146 67,586 443 Complete Production Services Inc (a) 12,753 193 118,021 1,781 130,774 1,974 Dawson Geophysical Co (a) 1,233 36 8,474 248 9,707 284 Exterran Holdings Inc (a)   87,503 2,551 87,503 2,551 Geokinetics Inc (a) 427 4 2,463 22 2,890 26 Global Geophysical Services Inc (a),* 6,800 79   6,800 79 Global Industries Ltd (a) 25,407 171 130,326 873 155,733 1,044 Gulf Island Fabrication Inc 1,813 44 16,332 392 18,145 436 Helix Energy Solutions Group Inc (a)   126,143 1,839 126,143 1,839 Hornbeck Offshore Services Inc (a) 2,324 57 34,344 841 36,668 898 ION Geophysical Corp (a),* 48,282 290 37,943 228 86,225 518 Key Energy Services Inc (a) 12,527 136 110,752 1,203 123,279 1,339 Lufkin Industries Inc* 1,580 134 689 59 2,269 193 Matrix Service Co (a),* 9,846 104 6,864 73 16,710 177 Mitcham Industries Inc (a)   4,681 34 4,681 34 Natural Gas Services Group Inc (a) 1,713 31 17,176 308 18,889 339 Newpark Resources Inc (a) 8,969 60 95,125 635 104,094 695 Oil States International Inc (a)   58,332 2,818 58,332 2,818 Omni Energy Services Corp (a)   90  90  OYO Geospace Corp (a),* 616 31 1,488 74 2,104 105 RPC Inc* 3,655 50   3,655 50 SEACOR Holdings Inc (a)   13,464 1,133 13,464 1,133 Superior Energy Services Inc (a)   10,500 284 10,500 284 Superior Well Services Inc (a)   20,111 292 20,111 292 T-3 Energy Services Inc (a),* 4,081 121 14,198 422 18,279 543 Tetra Technologies Inc (a),* 12,459 153 19,483 240 31,942 393 TGC Industries Inc (a) 498 2 2,654 11 3,152 13 Trico Marine Services Inc/United States (a)   18,426 60 18,426 60 Union Drilling Inc (a)   11,117 74 11,117 74 Willbros Group Inc (a)   15,900 200 15,900 200 $ 2,107 $ 18,084 $ 20,191 Packaging & Containers - 1.11% AEP Industries Inc (a),* 1,500 41   1,500 41 BWAY Holding Co (a),* 1,058 21 2,669 53 3,727 74 Graham Packaging Co Inc (a),* 10,401 125 3,620 44 14,021 169 Graphic Packaging Holding Co (a) 11,861 44 256,512 947 268,373 991 Mod-Pac Corp (a)   1,250 7 1,250 7 Packaging Corp of America   142,193 3,516 142,193 3,516 Rock-Tenn Co* 11,334 585 1,838 95 13,172 680 Silgan Holdings Inc 5,322 321 69,135 4,171 74,457 4,492 Temple-Inland Inc   14,295 333 14,295 333 $ 1,137 $ 9,166 $ 10,303 Pharmaceuticals - 0.49% Anika Therapeutics Inc (a)   6,003 42 6,003 42 Animal Health International Inc (a)   100  100  Cadence Pharmaceuticals Inc (a),* 2,200 22   2,200 22 Caraco Pharmaceutical Laboratories Ltd (a),* 996 6 2,052 13 3,048 19 Cumberland Pharmaceuticals Inc (a),* 237 3 489 5 726 8 Curative Health Services Inc (a),(b),(c)   4,500  4,500  Cypress Bioscience Inc (a),* 1,986 10   1,986 10 Hi-Tech Pharmacal Co Inc (a),* 9,257 225 10,689 260 19,946 485 Infinity Pharmaceuticals Inc (a)   1,990 14 1,990 14 KV Pharmaceutical Co (a) 2,771 4 42,495 66 45,266 70 Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Lannett Co Inc (a)  $  4,209 $ 20 4,209 $ 20 Matrixx Initiatives Inc (a)   3,062 16 3,062 16 Medicis Pharmaceutical Corp 5,076 129 26,300 667 31,376 796 Nabi Biopharmaceuticals (a),* 2,182 12 5,289 30 7,471 42 Natural Alternatives International Inc (a)   1,459 11 1,459 11 Nutraceutical International Corp (a),* 4,365 67 5,532 85 9,897 152 Omega Protein Corp (a)   16,027 86 16,027 86 Par Pharmaceutical Cos Inc (a),* 20,555 558 18,098 491 38,653 1,049 Pharmasset Inc (a),* 1,071 35   1,071 35 Schiff Nutrition International Inc* 1,511 11 3,657 26 5,168 37 Theragenics Corp (a)   34,889 54 34,889 54 Vanda Pharmaceuticals Inc (a),* 11,500 96   11,500 96 Viropharma Inc (a) 6,168 78 107,860 1,372 114,028 1,450 XenoPort Inc (a),* 1,100 11   1,100 11 $ 1,267 $ 3,258 $ 4,525 Pipelines - 0.06% Crosstex Energy Inc (a) 4,080 37 60,525 547 64,605 584 Publicly Traded Investment Fund - 0.00% Kayne Anderson Energy Development Co* 2,848 46   2,848 46 Real Avatar Estate Holdings - 0.16% Inc (a)   6,000 143 6,000 143 California Coastal Communities Inc (a)   9,672 11 9,672 11 Forest City Enterprises Inc (a)   22,373 346 22,373 346 Forestar Group Inc (a),* 3,653 83 8,852 200 12,505 283 Hilltop Holdings Inc (a) 3,512 41 38,607 453 42,119 494 Stratus Properties Inc (a)   538 6 538 6 Terreno Realty Corp (a),* 1,223 23 2,950 55 4,173 78 Thomas Properties Group Inc   11,437 52 11,437 52 United Capital Corp (a)   1,702 42 1,702 42 $ 147 $ 1,308 $ 1,455 REITS - 5.43% Acadia Realty Trust* 4,866 93 7,589 145 12,455 238 Agree Realty Corp* 1,092 28 2,631 67 3,723 95 American Campus Communities Inc* 8,090 228 12,878 363 20,968 591 American Capital Agency Corp* 1,660 46 4,024 111 5,684 157 Anworth Mortgage Asset Corp* 26,841 180 51,382 345 78,223 525 Ashford Hospitality Trust Inc (a),* 32,563 303 56,169 522 88,732 825 Associated Estates Realty Corp* 12,842 180 6,398 90 19,240 270 BioMed Realty Trust Inc* 34,939 647 42,177 781 77,116 1,428 Brandywine Realty Trust* 4,600 59   4,600 59 CapLease Inc* 11,900 69   11,900 69 Capstead Mortgage Corp 6,120 69 35,146 398 41,266 467 CBL & Associates Properties Inc* 45,392 663 57,296 837 102,688 1,500 Cedar Shopping Centers Inc* 5,855 46 11,668 93 17,523 139 Chesapeake Lodging Trust (a),* 1,056 20 2,548 48 3,604 68 Colonial Properties Trust* 17,354 274 31,351 494 48,705 768 Corporate Office Properties Trust SBI MD* 3,763 152   3,763 152 Cousins Properties Inc* 6,551 53 15,872 128 22,423 181 DCT Industrial Trust Inc* 50,965 268 88,615 466 139,580 734 Developers Diversified Realty Corp* 32,984 406 87,009 1,069 119,993 1,475 DiamondRock Hospitality Co 27,757 305 290,061 3,188 317,818 3,493 Douglas Emmett Inc* 1,784 30   1,784 30 DuPont Fabros Technology Inc* 8,745 194 4,715 105 13,460 299 Dynex Capital Inc* 1,865 17 4,516 42 6,381 59 EastGroup Properties Inc* 4,296 176 2,403 98 6,699 274 Education Realty Trust Inc* 14,558 103 14,028 99 28,586 202 Entertainment Properties Trust* 13,773 602 18,478 807 32,251 1,409 Equity Lifestyle Properties Inc* 6,547 363 2,413 134 8,960 497 Equity One Inc 3,321 64 39,504 767 42,825 831 Extra Space Storage Inc* 14,504 218 32,322 485 46,826 703 FelCor Lodging Trust Inc (a) 5,673 46 41,847 340 47,520 386 First Industrial Realty Trust Inc (a),* 59,862 478 40,317 322 100,179 800 First Potomac Realty Trust* 11,105 180 20,524 333 31,629 513 Franklin Street Properties Corp 6,841 101 32,173 474 39,014 575 Gladstone Commercial Corp* 1,327 22 3,201 52 4,528 74 Glimcher Realty Trust* 32,856 224 15,934 108 48,790 332 Government Properties Income Trust 1,566 42 71,144 1,929 72,710 1,971 Gramercy Capital Corp/New York (a)   33,400 84 33,400 84 Hatteras Financial Corp 3,213 86 35,347 942 38,560 1,028 Healthcare Realty Trust Inc* 6,118 148 14,751 356 20,869 504 Hersha Hospitality Trust* 13,123 75 20,699 119 33,822 194 Highwoods Properties Inc* 8,514 272 25,977 831 34,491 1,103 Home Properties Inc,* 5,165 257 11,767 585 16,932 842 HRPT Properties Trust* 25,400 199   25,400 199 Inland Real Estate Corp* 15,778 149 46,085 435 61,863 584 Invesco Mortgage Capital Inc* 6,375 131 3,333 69 9,708 200 Investors Real Estate Trust 6,074 53 31,535 276 37,609 329 iStar Financial Inc (a),* 32,025 215 80,265 538 112,290 753 Kilroy Realty Corp* 4,412 155 10,693 375 15,105 530 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Kite Realty Group Trust  $  17,946 $ 97 17,946 $ 97 LaSalle Hotel Properties 25,700 677 126,214 3,325 151,914 4,002 Lexington Realty Trust* 70,637 499 54,796 388 125,433 887 LTC Properties Inc* 10,088 282 14,058 392 24,146 674 Medical Properties Trust Inc* 25,108 252 54,075 544 79,183 796 MFA Mortgage Investments Inc * 80,586 573 154,960 1,102 235,546 1,675 Mid-America Apartment Communities Inc* 4,823 266 3,449 191 8,272 457 Mission West Properties Inc* 2,771 20 6,668 48 9,439 68 Monmouth Real Estate Investment Corp* 3,369 26 8,125 63 11,494 89 National Health Investors Inc* 4,514 183 6,093 247 10,607 430 National Retail Properties Inc* 35,782 842 48,444 1,140 84,226 1,982 NorthStar Realty Finance Corp* 29,793 141 74,188 350 103,981 491 Omega Healthcare Investors Inc* 26,573 532 34,340 688 60,913 1,220 Parkway Properties Inc/Md* 17,478 344 12,986 255 30,464 599 Pennsylvania Real Estate Investment Trust* 28,098 443 28,289 447 56,387 890 Post Properties Inc* 4,270 110 10,348 266 14,618 376 PS Business Parks Inc* 6,229 374 2,988 179 9,217 553 RAIT Financial Trust (a)   56,799 231 56,799 231 Ramco-Gershenson Properties Trust* 6,900 86   6,900 86 Redwood Trust Inc 5,978 100 53,442 892 59,420 992 Resource Capital Corp* 11,789 84   11,789 84 Saul Centers Inc* 3,069 121 913 36 3,982 157 Senior Housing Properties Trust* 21,194 476 13,882 312 35,076 788 Sovran Self Storage Inc 2,800 103 16,345 603 19,145 706 Starwood Property Trust Inc* 3,748 71 9,083 172 12,831 243 Strategic Hotels & Resorts Inc (a),* 73,463 472 15,824 102 89,287 574 Sun Communities Inc* 7,175 208 4,138 120 11,313 328 Sunstone Hotel Investors Inc (a),* 21,248 271 21,043 268 42,291 539 Tanger Factory Outlet Centers* 1,944 81 4,713 196 6,657 277 UMH Properties Inc* 1,091 10 2,244 21 3,335 31 Universal Health Realty Income Trust* 806 27 1,954 65 2,760 92 Urstadt Biddle Properties Inc* 4,865 82 11,933 201 16,798 283 U-Store-It Trust* 21,913 189 19,663 170 41,576 359 Walter Investment Management Corp* 2,040 37 4,921 89 6,961 126 Washington Real Estate Investment Trust* 5,313 167 12,878 405 18,191 572 $ 16,838 $ 33,455 $ 50,293 Retail - 6.19% 99 Cents Only Stores (a),* 854 13 2,061 32 2,915 45 AC Moore Arts & Crafts Inc (a)   7,543 31 7,543 31 AFC Enterprises Inc (a),* 3,559 39 8,623 94 12,182 133 America's Car-Mart Inc (a),* 616 16 1,488 38 2,104 54 AnnTaylor Stores Corp (a),* 6,025 131 20,704 449 26,729 580 Asbury Automotive Group Inc (a),* 16,272 253 15,882 247 32,154 500 Barnes & Noble Inc   36,564 806 36,564 806 Benihana Inc (a)   400 3 400 3 Benihana Inc (a)   269 2 269 2 Biglari Holdings Inc (a) 104 41 1,258 492 1,362 533 Bob Evans Farms Inc 3,131 97 17,459 540 20,590 637 Bon-Ton Stores Inc/The (a),* 3,300 57 2,508 43 5,808 100 Books-A-Million Inc 996 7 5,163 38 6,159 45 Borders Group Inc (a)   13,466 34 13,466 34 Brown Shoe Co Inc 9,438 178 58,393 1,098 67,831 1,276 Buckle Inc/The* 331 12 796 29 1,127 41 Build-A-Bear Workshop Inc (a)   15,531 149 15,531 149 Cabela's Inc (a) 16,681 303 72,754 1,321 89,435 1,624 Cache Inc (a)   11,189 76 11,189 76 Casey's General Stores Inc 2,040 79 13,831 535 15,871 614 Cash America International Inc* 20,039 743 7,358 273 27,397 1,016 Casual Male Retail Group Inc (a)   2,520 10 2,520 10 Cato Corp/The 3,328 79 16,006 380 19,334 459 CEC Entertainment Inc (a),* 6,071 237   6,071 237 Charming Shoppes Inc (a) 11,056 63 137,683 778 148,739 841 Childrens Place Retail Stores Inc/The (a)   2,193 100 2,193 100 Christopher & Banks Corp   26,118 255 26,118 255 Coast Distribution System/CA (a)   2,597 11 2,597 11 Collective Brands Inc (a),* 10,888 256 20,345 477 31,233 733 Conn's Inc (a)   6,056 58 6,056 58 Cost Plus Inc (a)   8,418 46 8,418 46 Cracker Barrel Old Country Store Inc 901 45 10,250 506 11,151 551 dELiA*s Inc (a)   5,815 10 5,815 10 Denny's Corp (a)   68,055 227 68,055 227 Destination Maternity Corp (a)   2,150 68 2,150 68 Dillard's Inc* 34,566 971 118,161 3,317 152,727 4,288 DineEquity Inc (a)   16,529 680 16,529 680 Domino's Pizza Inc (a),* 27,715 427 8,279 127 35,994 554 Dress Barn Inc (a),* 14,147 391 31,384 869 45,531 1,260 DSW Inc (a),* 9,161 277 4,265 129 13,426 406 Duckwall-ALCO Stores Inc (a)   5,911 99 5,911 99 Einstein Noah Restaurant Group Inc (a),* 66 1 97 1 163 2 Finish Line Inc/The* 24,400 393 24,497 395 48,897 788 First Cash Financial Services Inc (a)   98,551 2,174 98,551 2,174 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Foot Locker Inc  $  18,431 $ 283 18,431 $ 283 Fred's Inc 2,837 40 23,429 325 26,266 365 Frisch's Restaurants Inc* 284 6 1,032 23 1,316 29 Gaiam Inc* 2,503 23 9,828 89 12,331 112 Genesco Inc (a) 5,824 194 41,947 1,397 47,771 1,591 Golfsmith International Holdings Inc (a)   1,321 6 1,321 6 Group 1 Automotive Inc (a) 2,466 77 34,256 1,064 36,722 1,141 Gymboree Corp (a) 3,227 158 101,722 4,998 104,949 5,156 Hastings Entertainment Inc/United States (a)   1,165 7 1,165 7 Haverty Furniture Cos Inc 2,771 45 18,981 309 21,752 354 HOT Topic Inc* 2,771 21 6,668 51 9,439 72 J Alexander's Corp (a)   4,747 22 4,747 22 Jo-Ann Stores Inc (a),* 10,703 472 13,814 610 24,517 1,082 JOS A Bank Clothiers Inc (a),* 4,589 279   4,589 279 Kenneth Cole Productions Inc (a)   8,609 107 8,609 107 Kirkland's Inc (a)   10,497 234 10,497 234 Landry's Restaurants Inc (a)   4,388 101 4,388 101 Lazare Kaplan International Inc (a),(c)   8,585 21 8,585 21 Lithia Motors Inc (a),* 11,900 95 17,599 140 29,499 235 Liz Claiborne Inc (a)   20,084 176 20,084 176 Luby's Inc (a)   21,761 89 21,761 89 MarineMax Inc (a)   20,042 224 20,042 224 McCormick & Schmick's Seafood Restaurants Inc (a) 2,058 20 9,880 98 11,938 118 Men's Wearhouse Inc 5,076 120 64,845 1,533 69,921 1,653 Morton's Restaurant Group Inc (a)   10,804 65 10,804 65 New York & Co Inc (a)   24,601 151 24,601 151 O'Charleys Inc (a) 5,121 49 24,374 232 29,495 281 Office Depot Inc (a)   50,538 347 50,538 347 OfficeMax Inc (a) 3,281 62 22,222 422 25,503 484 Pacific Sunwear Of California (a) 5,789 29 73,596 372 79,385 401 Pantry Inc/The (a)   5,821 92 5,821 92 Papa John's International Inc (a),* 616 17 1,488 41 2,104 58 PC Connection Inc (a) 1,461 10 32,196 222 33,657 232 PC Mall Inc (a) 1,186 6 8,515 44 9,701 50 Penske Auto Group Inc (a)   20,678 310 20,678 310 PEP Boys-Manny Moe & Jack 4,318 54 86,704 1,087 91,022 1,141 Phillips-Van Heusen Corp   65,658 4,137 65,658 4,137 Pier 1 Imports Inc (a),* 11,815 98 44,275 366 56,090 464 Red Robin Gourmet Burgers Inc (a)   10,800 264 10,800 264 Regis Corp 5,883 112 176,021 3,366 181,904 3,478 Retail Ventures Inc (a) 3,891 42 20,981 227 24,872 269 Ruby Tuesday Inc (a),* 27,529 308 55,163 617 82,692 925 Rue21 Inc (a),* 569 18 1,370 43 1,939 61 Rush Enterprises Inc - Class A (a) 4,582 74 33,779 548 38,361 622 Rush Enterprises Inc - Class B (a)   11,163 153 11,163 153 Ruth's Hospitality Group Inc (a),* 6,587 36 1,767 10 8,354 46 Saks Inc (a) 41,337 403 242,508 2,364 283,845 2,767 Sally Beauty Holdings Inc (a),* 7,259 69 17,594 168 24,853 237 Shoe Carnival Inc (a) 1,375 38 16,399 454 17,774 492 Sonic Automotive Inc (a),* 27,759 296 16,507 176 44,266 472 Sonic Corp (a),* 806 9 1,659 19 2,465 28 Sport Chalet Inc - Class A (a)   5,105 16 5,105 16 Sport Chalet Inc - Class B (a)   717 2 717 2 Sport Supply Group Inc* 2,957 40 11,150 150 14,107 190 Stage Stores Inc 9,790 149 64,292 981 74,082 1,130 Stein Mart Inc (a),* 6,137 58 1,264 12 7,401 70 Steinway Musical Instruments Inc (a) 1,036 20 8,608 165 9,644 185 Susser Holdings Corp (a)   300 3 300 3 Syms Corp (a)   5,642 51 5,642 51 Systemax Inc 1,108 26 9,063 210 10,171 236 Tuesday Morning Corp (a) 4,650 26 58,117 329 62,767 355 Vitamin Shoppe Inc (a),* 759 19 1,828 45 2,587 64 Wendy's/Arby's Group Inc   32,707 174 32,707 174 West Marine Inc (a) 2,266 27 28,750 344 31,016 371 World Fuel Services Corp* 8,454 240 14,020 399 22,474 639 Zale Corp (a)   68,681 224 68,681 224 $ 8,994 $ 48,356 $ 57,350 Savings & Loans - 2.32% Abington Bancorp Inc   11,711 111 11,711 111 Ameriana Bancorp   2,687 14 2,687 14 Anchor Bancorp Wisconsin Inc (a)   8,597 9 8,597 9 Astoria Financial Corp 8,682 140 92,558 1,494 101,240 1,634 Atlantic Coast Federal Corp/Waycross GA (a)   1,072 3 1,072 3 B of I Holding Inc (a)   3,672 65 3,672 65 BankAtlantic Bancorp Inc (a)   27,973 73 27,973 73 BankFinancial Corp 3,322 32 24,310 235 27,632 267 Berkshire Hills Bancorp Inc* 2,093 44 6,090 128 8,183 172 Brookline Bancorp Inc* 22,205 244 27,238 299 49,443 543 Brooklyn Federal Bancorp Inc* 237 2 487 4 724 6 Camco Financial Corp (a)   7,465 25 7,465 25 Cape Bancorp Inc (a)   600 4 600 4 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Carver Bancorp Inc  $  359 $ 3 359 $ 3 CFS Bancorp Inc   11,190 56 11,190 56 Cheviot Financial Corp* 332 3 683 6 1,015 9 Citizens Community Bancorp Inc/WI   2,150 9 2,150 9 Citizens South Banking Corp   7,821 54 7,821 54 Clifton Savings Bancorp Inc* 1,309 13 3,086 30 4,395 43 Cooperative Bankshares Inc (a),(c)   26  26  Danvers Bancorp Inc 3,160 52 79,588 1,301 82,748 1,353 Dime Community Bancshares* 11,936 152 15,205 194 27,141 346 ESB Financial Corp* 1,423 20 3,431 49 4,854 69 ESSA Bancorp Inc 2,367 30 10,505 133 12,872 163 First Defiance Financial Corp* 2,560 34 9,909 134 12,469 168 First Federal Bancshares of Arkansas Inc   448 2 448 2 First Financial Holdings Inc 530 7 7,827 111 8,357 118 First Financial Northwest Inc   7,047 45 7,047 45 First Keystone Financial Inc (a)   90 1 90 1 First Niagara Financial Group Inc* 19,612 273 8,798 122 28,410 395 First Pactrust Bancorp Inc   180 2 180 2 First Place Financial Corp/OH   17,717 90 17,717 90 Flushing Financial Corp* 12,325 168 35,517 483 47,842 651 Fox Chase Bancorp Inc (a),* 854 10 1,767 20 2,621 30 Hampden Bancorp Inc   448 4 448 4 HF Financial Corp   4,179 48 4,179 48 HMN Financial Inc (a)   180 1 180 1 Home Bancorp Inc (a),* 1,375 19 3,317 46 4,692 65 Home Federal Bancorp Inc/ID   9,450 151 9,450 151 HopFed Bancorp Inc   800 11 800 11 Investors Bancorp Inc (a),* 4,364 61 11,141 155 15,505 216 Kearny Financial Corp* 2,277 23 5,489 56 7,766 79 Legacy Bancorp Inc/MA   6,627 62 6,627 62 LSB Corp   4,695 66 4,695 66 Meridian Interstate Bancorp Inc (a),* 1,511 17 5,611 64 7,122 81 Meta Financial Group Inc   3,224 90 3,224 90 MutualFirst Financial Inc   1,041 9 1,041 9 NASB Financial Inc* 522 13 1,259 31 1,781 44 New Hampshire Thrift Bancshares Inc   896 10 896 10 NewAlliance Bancshares Inc 10,866 142 191,271 2,492 202,137 2,634 Northeast Community Bancorp Inc   2,597 16 2,597 16 Northfield Bancorp Inc* 3,004 44 7,276 107 10,280 151 Northwest Bancshares Inc 11,438 143 246,962 3,085 258,400 3,228 OceanFirst Financial Corp* 4,365 57 7,525 97 11,890 154 Pacific Premier Bancorp Inc (a)   4,978 25 4,978 25 Parkvale Financial Corp   3,314 33 3,314 33 People's United Financial Inc   8,394 130 8,394 130 Provident Financial Holdings Inc   5,194 31 5,194 31 Provident Financial Services Inc 14,101 185 93,153 1,227 107,254 1,412 Provident New York Bancorp 3,511 36 34,209 351 37,720 387 Prudential Bancorp Inc of Pennsylvania* 125 1 194 1 319 2 Riverview Bancorp Inc (a)   11,395 40 11,395 40 Rockville Financial Inc* 1,309 16 3,086 37 4,395 53 Roma Financial Corp* 756 9 1,563 18 2,319 27 Rome Bancorp Inc   6,179 53 6,179 53 Territorial Bancorp Inc 1,707 32 34,513 656 36,220 688 TF Financial Corp   1,165 22 1,165 22 TierOne Corp (a)   2,447 1 2,447 1 Timberland Bancorp Inc/WA*   7,281 36 7,281 36 United Community Financial Corp/OH (a) 1,790 4 23,899 48 25,689 52 United Financial Bancorp Inc 2,135 30 66,527 930 68,662 960 United Western Bancorp Inc   3,403 6 3,403 6 Washington Federal Inc   168,757 3,471 168,757 3,471 Waterstone Financial Inc (a)   1,690 7 1,690 7 Westfield Financial Inc 4,840 44 25,968 237 30,808 281 WSFS Financial Corp* 2,471 104   2,471 104 $ 2,204 $ 19,270 $ 21,474 Semiconductors - 2.68% Actel Corp (a) 2,849 44 25,819 400 28,668 444 Advanced Analogic Technologies Inc (a)   2,829 11 2,829 11 Aetrium Inc (a)   352 1 352 1 Alpha & Omega Semiconductor Ltd (a),* 3,600 65   3,600 65 Amkor Technology Inc (a),* 11,841 89 28,996 219 40,837 308 Amtech Systems Inc (a)   6,945 67 6,945 67 Applied Micro Circuits Corp (a)   16,840 190 16,840 190 ATMI Inc (a),* 1,945 35 5,545 101 7,490 136 AuthenTec Inc (a)   8,240 21 8,240 21 AXT Inc (a)   22,452 98 22,452 98 Brooks Automation Inc (a) 5,693 55 57,647 560 63,340 615 Cabot Microelectronics Corp (a) 2,183 84 12,191 468 14,374 552 Cascade Microtech Inc (a)   8,181 39 8,181 39 Ceva Inc (a),* 427 5 876 11 1,303 16 Cohu Inc 2,420 39 28,834 466 31,254 505 Cypress Semiconductor Corp (a),* 10,800 139   10,800 139 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Diodes Inc (a)  $  4,000 $ 86 4,000 $ 86 DSP Group Inc (a),* 8,518 69 23,639 193 32,157 262 Emulex Corp (a),* 1,007 12 2,413 28 3,420 40 Entegris Inc (a),* 32,399 201 52,040 322 84,439 523 Exar Corp (a)   25,303 187 25,303 187 Fairchild Semiconductor International Inc (a) 18,000 202 135,680 1,522 153,680 1,724 GSI Technology Inc (a),* 2,922 19 7,064 45 9,986 64 Ikanos Communications Inc (a)   10,564 30 10,564 30 Integrated Device Technology Inc (a)   69,594 460 69,594 460 Integrated Silicon Solution Inc (a),* 6,500 80 18,921 233 25,421 313 International Rectifier Corp (a)   5,267 121 5,267 121 IXYS Corp (a) 616 6 5,347 49 5,963 55 Kopin Corp (a)   11,791 50 11,791 50 Lattice Semiconductor Corp (a) 30,763 163 144,329 760 175,092 923 Mattson Technology Inc (a)   8,900 40 8,900 40 MaxLinear Inc (a),* 2,600 44   2,600 44 Micrel Inc 4,175 49 30,987 362 35,162 411 MKS Instruments Inc (a),* 16,651 378 47,534 1,078 64,185 1,456 MoSys Inc (a)   2,100 9 2,100 9 Nanometrics Inc (a)   15,728 168 15,728 168 Omnivision Technologies Inc (a) 5,171 91 27,137 476 32,308 567 Pericom Semiconductor Corp (a) 3,939 46 26,767 312 30,706 358 Photronics Inc (a),* 25,215 137 86,898 473 112,113 610 PMC - Sierra Inc (a),* 17,202 152   17,202 152 QLogic Corp (a)   73,088 1,416 73,088 1,416 Richardson Electronics Ltd/United States   21,255 244 21,255 244 Rudolph Technologies Inc (a)   20,458 195 20,458 195 Semtech Corp (a),* 3,871 70   3,871 70 Sigma Designs Inc (a),* 17,276 204 3,086 37 20,362 241 Silicon Image Inc (a)   59,400 221 59,400 221 Silicon Laboratories Inc (a)   46,850 2,265 46,850 2,265 Skyworks Solutions Inc (a) 29,587 498 187,212 3,153 216,799 3,651 Standard Microsystems Corp (a),* 1,423 37 3,433 88 4,856 125 TriQuint Semiconductor Inc (a) 24,894 188 458,326 3,456 483,220 3,644 Ultra Clean Holdings (a)   1,369 14 1,369 14 Veeco Instruments Inc (a),* 4,471 197 3,563 157 8,034 354 Virage Logic Corp (a)   5,799 54 5,799 54 Zoran Corp (a),* 15,946 155 37,937 370 53,883 525 $ 3,553 $ 21,326 $ 24,879 Shipbuilding - 0.01% Todd Shipyards Corp 905 14 6,319 100 7,224 114 Software - 1.24% Acxiom Corp (a),* 1,914 37 4,599 88 6,513 125 American Software Inc/Georgia* 284 2 589 4 873 6 Aspen Technology Inc (a),* 14,826 175   14,826 175 Avid Technology Inc (a) 2,325 34 34,816 508 37,141 542 Bowne & Co Inc 3,420 38 25,729 287 29,149 325 Bsquare Corp (a)   1,500 4 1,500 4 China Information Security Technology Inc (a),* 569 3 1,178 7 1,747 10 Concurrent Computer Corp (a)   1,702 10 1,702 10 CSG Systems International Inc (a),* 13,844 314 5,230 119 19,074 433 Deltek Inc (a),* 142 1 294 2 436 3 Digi International Inc (a) 2,466 27 24,734 265 27,200 292 DivX Inc (a)   13,818 115 13,818 115 Double-Take Software Inc (a),* 237 3 490 5 727 8 DynaVox Inc (a),* 4,300 61   4,300 61 Epicor Software Corp (a),* 4,696 43 11,383 105 16,079 148 Fair Isaac Corp* 4,887 103 17,286 364 22,173 467 Global Defense Technology & Systems Inc (a),* 3,778 53 780 11 4,558 64 Glu Mobile Inc (a)   9,761 15 9,761 15 infoGROUP Inc (a),* 2,420 20 5,855 47 8,275 67 Innerworkings Inc (a),* 663 4 1,374 8 2,037 12 JDA Software Group Inc (a),* 9,295 269 3,103 90 12,398 359 Lawson Software Inc (a),* 8,113 63 19,663 153 27,776 216 Mantech International Corp (a),* 1,954 88 1,609 72 3,563 160 Market Leader Inc (a)   2,508 6 2,508 6 MicroStrategy Inc (a),* 231 17   231 17 Monotype Imaging Holdings Inc (a),* 3,369 35 8,163 85 11,532 120 Omnicell Inc (a),* 725 9 1,755 23 2,480 32 Pervasive Software Inc (a) 2,417 12 12,508 62 14,925 74 PLATO Learning Inc (a)   33,273 188 33,273 188 Progress Software Corp (a),* 3,182 103   3,182 103 Quest Software Inc (a),* 8,840 155 22,337 392 31,177 547 Schawk Inc 2,325 44 13,399 254 15,724 298 Seachange International Inc (a),* 2,417 20 5,721 48 8,138 68 SS&C Technologies Holdings Inc (a),* 1,500 25   1,500 25 Sybase Inc (a) 4,743 206 67,647 2,935 72,390 3,141 SYNNEX Corp (a) 8,923 245 40,674 1,115 49,597 1,360 Take-Two Interactive Software Inc (a),* 26,000 283 39,296 427 65,296 710 THQ Inc (a)   6,925 53 6,925 53 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Trident Microsystems Inc (a)   32,453 $ 56 32,453 $ 56 Tyler Technologies Inc (a)   54,642 931 54,642 931 VeriFone Holdings Inc (a),* 5,800 110 317 6 6,117 116 $ 2,602 $ 8,860 $ 11,462 Storage & Warehousing - 0.06% Mobile Mini Inc (a) 2,657 44 31,252 519 33,909 563 Telecommunications - 2.41% Adaptec Inc (a) 13,632 42 192,118 594 205,750 636 ADC Telecommunications Inc (a) 8,018 64 50,534 405 58,552 469 ADTRAN Inc 1,281 34 10,378 278 11,659 312 Anaren Inc (a) 237 4 4,619 68 4,856 72 Anixter International Inc (a) 2,609 137 12,936 678 15,545 815 Arris Group Inc (a),* 36,316 446 22,946 282 59,262 728 Atlantic Tele-Network Inc* 906 50 2,184 121 3,090 171 Aviat Networks Inc (a) 9,169 59 68,132 443 77,301 502 Black Box Corp 4,687 146 32,980 1,028 37,667 1,174 Calix Inc (a),* 700 8   700 8 Cincinnati Bell Inc (a) 16,323 55 169,326 570 185,649 625 Clearfield Inc (a)   1,467 4 1,467 4 Communications Systems Inc 956 12 9,093 116 10,049 128 Consolidated Communications Holdings Inc* 24,955 463 12,941 240 37,896 703 CPI International Inc (a),* 2,506 34 9,421 127 11,927 161 Ditech Networks Inc (a)   25,522 40 25,522 40 EchoStar Holding Corp (a),* 5,500 106 18,124 348 23,624 454 EMS Technologies Inc (a),* 427 7 876 14 1,303 21 EndWave Corp (a)   8,916 27 8,916 27 Extreme Networks (a),* 13,808 46 58,063 193 71,871 239 FiberTower Corp (a)   2,536 14 2,536 14 General Communication Inc (a)   7,654 47 7,654 47 GeoEye Inc (a),* 142 4 294 9 436 13 Global Crossing Ltd (a) 663 10 14,820 220 15,483 230 Globecomm Systems Inc (a) 3,226 25 19,927 155 23,153 180 Hypercom Corp (a)   42,522 177 42,522 177 ID Systems Inc (a)   569 2 569 2 IDT Corp (a)   986 8 986 8 IDT Corp - Class B (a)   41,939 416 41,939 416 Iowa Telecommunications Services Inc* 2,751 46 6,668 112 9,419 158 Knology Inc (a),* 2,990 39 7,243 95 10,233 134 Leap Wireless International Inc (a)   41,188 755 41,188 755 Loral Space & Communications Inc (a)   8,755 377 8,755 377 MasTec Inc (a),* 10,255 129 5,518 69 15,773 198 Meru Networks Inc (a),* 5,400 94   5,400 94 Netgear Inc (a) 2,610 71 23,138 626 25,748 697 NICE Systems Ltd ADR (a)   103,830 3,303 103,830 3,303 Occam Networks Inc (a)   2,060 13 2,060 13 Oplink Communications Inc (a),* 5,254 79 2,061 31 7,315 110 OpNext Inc (a)   21,260 50 21,260 50 Optical Cable Corp (a)   5,568 17 5,568 17 Orbcomm Inc (a)   19,297 43 19,297 43 Performance Technologies Inc (a)   11,588 32 11,588 32 Plantronics Inc* 12,151 404 11,156 370 23,307 774 Polycom Inc (a),* 6,210 202 12,648 412 18,858 614 Powerwave Technologies Inc (a),* 20,763 37 49,794 88 70,557 125 Preformed Line Products Co* 47 1 95 3 142 4 Premiere Global Services Inc (a),* 11,089 104   11,089 104 Relm Wireless Corp (a)   806 2 806 2 RF Micro Devices Inc (a),* 10,123 57 29,309 165 39,432 222 Soapstone Networks Inc   6,090  6,090  Sonus Networks Inc (a) 18,220 47 97,700 253 115,920 300 SureWest Communications (a) 2,266 19 20,269 174 22,535 193 Sycamore Networks Inc 1,707 34 22,531 446 24,238 480 Symmetricom Inc (a),* 10,703 71 46,270 307 56,973 378 Syniverse Holdings Inc (a) 4,955 100 196,550 3,946 201,505 4,046 Tekelec (a),* 10,523 191 11,038 200 21,561 391 Telular Corp (a)   3,801 12 3,801 12 Tessco Technologies Inc   1,702 43 1,702 43 Tollgrade Communications Inc (a)   13,191 84 13,191 84 USA Mobility Inc (a),* 332 5 686 9 1,018 14 UTStarcom Inc (a)   62,576 178 62,576 178 WPCS International Inc (a)   2,159 7 2,159 7 XETA Technologies Inc (a)   7,545 28 7,545 28 $ 3,482 $ 18,874 $ 22,356 Textiles Culp Inc - (a) 0.15%   3,645 44 3,645 44 Dixie Group Inc (a)   8,418 41 8,418 41 G&K Services Inc 1,897 52 27,391 753 29,288 805 Unifirst Corp/MA* 2,686 131 6,997 342 9,683 473 $ 183 $ 1,180 $ 1,363 Toys, Games & Hobbies - 0.12% Jakks Pacific Inc (a),* 17,753 271 36,683 561 54,436 832 SmallCap Value SmallCap Value SmallCap Value SmallCap Value Combined Combined Fund I Shares Fund I Value Fund II Shares Fund II Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held (000's) Held (000's) Held (000's) Leapfrog Enterprises Inc (a)  $  3,200 $ 22 3,200 $ 22 RC2 Corp (a),* 6,083 112 7,213 133 13,296 245 $ 383 $ 716 $ 1,099 Transportation - 1.98% Air Transport Services Group Inc (a),* 3,321 18 18,842 104 22,163 122 Alexander & Baldwin Inc   49,727 1,769 49,727 1,769 American Commercial Lines Inc (a),* 1,410 29 5,388 110 6,798 139 Arkansas Best Corp* 6,010 183 24,979 761 30,989 944 Atlas Air Worldwide Holdings Inc (a),* 10,210 565 25,311 1,399 35,521 1,964 Bristow Group Inc (a) 3,654 141 59,505 2,304 63,159 2,445 CAI International Inc (a)   10,123 138 10,123 138 Covenant Transportation Group Inc (a)   2,826 21 2,826 21 DHT Holdings Inc* 13,211 62 30,848 145 44,059 207 Dynamex Inc (a),* 427 8 880 15 1,307 23 Eagle Bulk Shipping Inc (a) 5,455 32 107,659 624 113,114 656 Forward Air Corp* 1,327 37 3,205 90 4,532 127 Frozen Food Express Industries Inc (a)   17,908 81 17,908 81 Genco Shipping & Trading Ltd (a) 2,609 60 30,355 703 32,964 763 General Maritime Corp 4,935 40 87,336 708 92,271 748 Golar LNG Ltd (a) 1,813 24 15,165 198 16,978 222 Gulfmark Offshore Inc (a),* 13,557 467 16,854 581 30,411 1,048 Heartland Express Inc* 8,792 146 6,973 115 15,765 261 Horizon Lines Inc* 23,537 129 46,070 251 69,607 380 HUB Group Inc (a),* 1,992 64 4,828 154 6,820 218 International Shipholding Corp* 2,300 70 6,850 208 9,150 278 Knight Transportation Inc* 1,100 23   1,100 23 Knightsbridge Tankers Ltd* 7,235 136 13,753 261 20,988 397 Marten Transport Ltd (a),* 3,887 85 15,276 334 19,163 419 Nordic American Tanker Shipping Ltd* 6,017 188 18,373 574 24,390 762 Old Dominion Freight Line Inc (a),* 2,040 73 4,943 177 6,983 250 Overseas Shipholding Group Inc   34,268 1,715 34,268 1,715 Pacer International Inc (a),* 14,747 98 2,850 19 17,597 117 PAM Transportation Services Inc (a)   9,796 155 9,796 155 PHI Inc (a) 956 20 10,708 223 11,664 243 Providence and Worcester Railroad Co   3,324 44 3,324 44 Saia Inc (a)   7,911 131 7,911 131 Ship Finance International Ltd* 8,510 169 26,765 530 35,275 699 TBS International PLC (a),* 7,800 63   7,800 63 USA Truck Inc (a)   5,459 101 5,459 101 Werner Enterprises Inc 3,783 85 20,132 451 23,915 536 YRC Worldwide Inc (a),* 92,446 51 237,976 132 330,422 183 $ 3,066 $ 15,326 $ 18,392 Trucking & Leasing - 0.61% Aircastle Ltd 16,936 203 128,845 1,548 145,781 1,751 Amerco Inc (a) 901 56 12,796 799 13,697 855 GATX Corp   57,664 1,882 57,664 1,882 Greenbrier Cos Inc (a)   22,591 367 22,591 367 TAL International Group Inc 1,447 38 25,948 675 27,395 713 Textainer Group Holdings Ltd   88 2 88 2 Willis Lease Finance Corp (a)   7,612 107 7,612 107 $ 297 $ 5,380 $ 5,677 Water - 0.11% American States Water Co* 3,504 131 3,910 146 7,414 277 California Water Service Group* 4,000 155 3,909 151 7,909 306 Pico Holdings Inc (a),* 1,233 44 2,988 106 4,221 150 SJW Corp 1,138 31 8,647 238 9,785 269 $ 361 $ 641 $ 1,002 TOTAL COMMON STOCKS $ 151,049 $ 698,502 $ 849,551 Combined SmallCap Value SmallCap Value SmallCap Value SmallCap Value Portfolio Combined Fund I Maturity Fund I Value Fund II Maturity Fund II Value Maturity Portfolio Value REPURCHASE AGREEMENTS - 7.48% Amount (000's) (000's) Amount (000's) (000's) Amount (000's) (000's) Banks - 7.48% Investment in Joint Trading Account; Bank of America $2,778 $ 2,778 16,220 16,220 $ 18,998 $ 18,998 Repurchase Agreement; 0.19% dated 04/30/10 maturing 05/03/10 (collateralized by US Treasury Notes; $19,378,203; 0.00% - 4.63%; dated 06/25/10 - 10/15/15) Investment in Joint Trading Account; Credit Suisse Repurchase 1,807 1,807 10,550 10,550 12,357 12,357 Agreement; 0.19% dated 04/30/10 maturing 05/03/10 (collateralized by Sovereign Agency Issues; $12,604,495; 0.00% - 5.50%; dated 03/03/10 - 10/05/29) Investment in Joint Trading Account; Deutsche Bank Repurchase 2,778 2,778 16,220 16,220 18,998 18,998 Agreement; 0.18% dated 04/30/10 maturing 05/03/10 (collateralized by Sovereign Agency Issues; $19,378,203; 1.13% - 3.75%; dated 09/09/11 - 03/09/12) Combined SmallCap Value SmallCap Value SmallCap Value SmallCap Value Portfolio Combined Fund I Maturity Fund I Value Fund II Maturity Fund II Value Maturity Portfolio Value REPURCHASE AGREEMENTS (continued) Amount (000's) (000's) Amount (000's) (000's) Amount (000's) (000's) Investment in Joint Trading Account; Morgan Stanley Repurchase $2,778 $ 2,779 $16,220 $16,220 $ 18,998 $ 18,999 Agreement; 0.18% dated 04/30/10 maturing 05/03/10 (collateralized by Sovereign Agency Issues; $19,378,204; 0.00% - 5.85%; dated 03/03/10 - 02/19/25) $ 10,142 $ 59,210 $ 69,352 TOTAL REPURCHASE AGREEMENTS $ 10,142 $ 59,210 $ 69,352 Total Investments $ 161,191 $ 757,712 $ 918,903 Other Assets in Excess of Liabilities, Net - 0.86% $ 7,954 TOTAL NET ASSETS - 100.00% $ 161,817 $ 765,040 $ 926,857 (a) Non-Income Producing Security (b) Security is Illiquid (c) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of these securities totaled $25 and $0 or 0.00% and 0.00% of net assets. * Security or a portion of the security will be disposed of to meet the investment strategies of the Acquiring Fund. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: SmallCap Value SmallCap Value Fund I Fund II Combined Portfolio Unrealized Appreciation $ 23,063 $ 118,769 $ 141,832 Unrealized Depreciation (6,204) (49,008) (55,212) Net Unrealized Appreciation (Depreciation) $ 16,859 $ 69,761 $ 86,620 Cost for federal income tax purposes $ 144,332 $ 687,951 $ 832,283 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) SmallCap Value SmallCap Value Sector/Country Fund I Fund II Combined Portfolio Financial 37.00% 32.65% 33.40% Industrial 14.53% 16.33% 16.01% Consumer, Cyclical 12.14% 15.79% 15.13% Consumer, Non-cyclical 12.33% 11.05% 11.26% Technology 5.09% 6.08% 5.91% Energy 4.06% 6.08% 5.74% Basic Materials 5.22% 4.62% 4.73% Communications 4.04% 4.66% 4.58% Utilities 5.15% 1.69% 2.30% Diversified 0.02% 0.09% 0.08% Exchange Traded Funds 0.03% 0.00% 0.00% Other Assets in Excess of Liabilities, Net 0.39% 0.96% 0.86% TOTAL NET ASSETS 100.00% 100.00% 100.00% Other Assets Summary (unaudited) SmallCap Value SmallCap Value Asset Type Fund I Fund II Combined Portfolio Futures 6.72% 8.02% 7.80% SmallCap Value Fund I Futures Contracts Unrealized Type Long/Short Contracts Notional Value Current Market Value Appreciation/(Depreciation) Russell 2000 Mini; June 2010 Long 152 $ 10,590 $ 10,876 $ 286 $ 286 All dollar amounts are shown in thousands (000's) SmallCap Value Fund II Futures Contracts Unrealized Type Long/Short Contracts Notional Value Current Market Value Appreciation/(Depreciation) Russell 2000 Mini; June 2010 Long 858 $59,279 $ 61,390 $ 2,111 $ 2,111 All dollar amounts are shown in thousands (000's) Pro Forma Notes to Financial Statements April 30, 2010 (unaudited) 1. Description of the Funds SmallCap Value Fund I and SmallCap Value Fund II are series of Principal Funds, Inc. (the Fund). The Fund is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. 2. Basis of Combination On June 14, 2010, the Board of Directors of Principal Funds, Inc., SmallCap Value Fund I approved an Agreement and Plan of Reorganization (the Reorganization) whereby, SmallCap Value Fund II will acquire all the assets of SmallCap Value Fund I subject to the liabilities of such fund, in exchange for a number of shares equal to the pro rata net assets of SmallCap Value Fund II. The Reorganization will be accounted for as a tax-free reorganization of investment companies. The pro forma combined financial statements are presented for the information of the reader and may not necessarily be representative of what the actual combined financial statements would have been had the Reorganization occurred at April 30, 2010. The unaudited pro forma schedules of investments and statements of assets and liabilities reflect the financial position of SmallCap Value Fund I and SmallCap Value Fund II at April 30, 2010. The unaudited pro forma statements of operations reflect the results of operations of SmallCap Value Fund I and SmallCap Value Fund II for the twelve months ended April 30, 2010. The statements have been derived from the Funds respective books and records utilized in calculating daily net asset value at the dates indicated above for SmallCap Value Fund I and SmallCap Value Fund II under U.S. generally accepted Funding principles. The historical cost of investment securities will be carried forward to the surviving entity and results of operations of SmallCap Value Fund II for pre-combination periods will not be restated. SmallCap Value Fund I will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization, including printing, mailing, and legal fees. These expenses and fees are expected to total $22,455. Further, SmallCap Value Fund I will also pay any trading costs associated with disposing of any portfolio securities that would not be compatible with the investment objectives and strategies of the SmallCap Value Fund II and reinvesting the proceeds in securities that would be compatible. These trading costs are estimated to be $188,000. As of April 30, 2010, the realized gain would be approximately $10,102,000 ($0.86 per share) on a US GAAP basis. The pro forma schedules of investments and statements of assets and liabilities and operations should be read in conjunction with the historical financial statements of the Funds incorporated by reference in the Statements of Additional Information. 3. Significant Accounting Policies The preparation of financial statements in conformity with U.S. generally accepted Funding principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Currency Translation. Foreign holdings are translated to U.S. dollars using the exchange rate at the daily close of the New York Stock Exchange. The identified cost of the Fund holdings is translated at approximate rates prevailing when acquired. Income and expense amounts are translated at approximate rates prevailing when received or paid, with daily accruals of such amounts reported at approximate rates prevailing at the date of valuation. Since the carrying amount of the foreign securities is determined based on the exchange rate and market values at the close of the period, it is not practicable to isolate that portion of the results of operations arising as a result of changes in the foreign exchange rates from the fluctuations arising from changes in the market prices of securities during the period. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between trade and settlement dates on security transactions, and the difference between the amount of dividends and foreign withholding taxes recorded on the books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies arise from changes in the exchange rate relating to assets and liabilities, other than investments in securities, purchased and held in non-U.S. denominated currencies. Pro Forma Notes to Financial Statements April 30, 2010 (unaudited) 4. Operating Polices Futures Contracts. The Funds are subject to equity price risk, interest rate risk, and foreign currency exchange rate risk in the normal course of pursuing their investment objectives. The Funds (with the exception of Money Market Fund) may enter into futures contracts to hedge against changes in or to gain exposure to, change in the value of equities, interest rates and foreign currencies. Initial margin deposits are made by cash deposits or segregation of specific securities as may be required by the exchange on which the transaction was conducted. Pursuant to the contracts, a fund agrees to receive from or pay to the broker, an amount of cash equal to the daily fluctuation in the value of the contract. Such receipts or payments are known as variation margin and are recorded by the fund as a variation margin receivable or payable on futures contracts. During the period the futures contracts are open, daily changes in the value of the contracts are recognized as unrealized gains or losses. These unrealized gains or losses are included as a component of net unrealized appreciation (depreciation) of investments on the statements of assets and liabilities. When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the funds cost basis in the contract. There is minimal counterparty credit risk to the Funds because futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Repurchase Agreements. The Funds may invest in repurchase agreements that are fully collateralized, typically by U.S. government or U.S. government agency securities. It is the Funds policy that its custodian takes possession of the underlying collateral securities. The fair value of the collateral is at all times at least equal to the total amount of the repurchase obligation. In the event of default on the obligation to repurchase, the Funds have the right to liquidate the collateral and apply the proceeds in satisfaction of the obligation. In the event the seller of a repurchase agreement defaults, the Funds could experience delays in the realization of the collateral. 5. Security Valuation SmallCap Value Fund I and SmallCap Value Fund II value securities for which market quotations are readily available at market value, which is determined using the last reported sale price. If no sales are reported, as is regularly the case for some securities traded over-the-counter, securities are valued using the last reported bid price or an evaluated bid price provided by a pricing service. Pricing services use electronic modeling techniques that incorporate security characteristics, market conditions and dealer-supplied valuations to determine an evaluated bid price. When reliable market quotations are not considered to be readily available, which may be the case, for example, with respect to restricted securities, certain debt securities, preferred stocks, and foreign securities, the investments are valued at their fair value as determined in good faith by Principal Management Corporation (the Manager) under procedures established and periodically reviewed by the Funds Board of Directors. The value of foreign securities used in computing the net asset value per share is generally determined as of the close of the foreign exchange where the security is principally traded. Events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the Funds net asset value are ordinarily not reflected in the Funds net asset value. If the Manager reasonably believes events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the Funds net asset value will materially affect the value of a foreign security, then the security is valued at its fair value as determined in good faith by the Manager under procedures established and periodically reviewed by the Funds Board of Directors. Many factors are reviewed in the course of making a good faith determination of a securitys fair value, including, but not limited to, price movements in ADRs, futures contracts, industry indices, general indices and foreign currencies. To the extent each Fund invests in foreign securities listed on foreign exchanges which trade on days on which the Fund does not determine its net asset value, for example weekends and other customary national U.S. holidays, each Funds net asset value could be significantly affected on days when shareholders cannot purchase or redeem shares. Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any given point in time, sometimes referred to as a "local" price and a "premium" price. The premium price is often a negotiated price, which may not consistently represent a price at which a specific transaction can be effected. It is the policy of the Funds to value such securities at prices at which it is expected those shares may be sold, and the Manager or any sub-advisor is authorized to make such determinations subject to such oversight by the Funds Board of Directors as may occasionally be necessary. Pro Forma Notes to Financial Statements April 30, 2009 (unaudited) 5. Security Valuation (Continued) Short-term securities purchased with less than 60 days until maturity are valued at amortized cost, which approximates market. Under the amortized cost method, a security is valued by applying a constant yield to maturity of the difference between the principal amount due at maturity and the cost of the security to the account. Fair value is defined as the price that the Funds would receive upon selling a security in a timely transaction to an independent buyer in the principal or most advantageous market of the security at the measurement date. In determining fair value, the Funds use various valuation approaches, including market, income and/or cost approaches. A hierarchy for inputs is used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds own estimates about the estimates market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  Quoted prices are available in active markets for identical securities as of the reporting date. The type of securities included in Level 1 includes listed equities and listed derivatives. Level 2  Other significant observable inputs (including quoted prices for similar investments, interest rates, prepayments speeds, credit risk, etc.) Investments which are generally included in this category include corporate bonds, senior floating rate interests, and municipal bonds. Level 3  Significant unobservable inputs (including the Funds assumptions in determining the fair value of investments.) Investments which are generally included in this category include certain corporate bonds and certain mortgage backed securities. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the market place, and other characteristics particular to the transaction. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised by the Funds in determining fair value is greatest for instruments categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes the level in the fair value hierarchy within which the fair value measurement in its entirety falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Fair value is a market based measure considered from the perspective of a market participant who holds the asset rather than an entity specific measure. Therefore, even when market assumptions are not readily available, the Funds own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date. The Funds use prices and inputs that are current as of the measurement date. Investments which are generally included in the Level 3 category are primarily valued using quoted prices from brokers and dealers participating in the market for these investments. These investments are classified as Level 3 investments due to the lack of market transparency and market corroboration to support these quoted prices. Valuation models may be used as the pricing source for other investments classified as Level 3. Valuation models rely on one or more significant unobservable inputs. Frequently, fair value of these investments is determined in good faith by the Manager under procedures established and periodically reviewed by the Funds Board of Directors. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those instruments. For example, short-term securities held in Money Market Fund are valued using amortized cost, as permitted under 2a-7 of the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of these securities, but because the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Pro Forma Notes to Financial Statements April 30, 2009 (unaudited) 5. Security Valuation (Continued) As of April 30, 2010, there were no significant transfers between Level 1 and Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2010 in valuing the Funds securities carried at value (amounts shown in thousands): Level 2 - Other Level 1 - Quoted Significant Level 3 - Significant Fund Prices Observable Inputs Unobservable Inputs Totals (Level 1,2,3) SmallCap Value Fund I Common Stocks* 151,049   151,049 Repurchase Agreements  10,142  10,142 Total investments in securities $151,049 $ 10,142 $  $ 161,191 Assets Equity Contracts** Futures $ 286 $  $  $ 286 SmallCap Value Fund II Common Stocks Basic Materials 35,339   35,339 Communications 35,901   35,901 Consumer, Cyclical 120,579  21 120,600 Consumer, Non-cyclical 84,448   84,448 Diversified 678   678 Energy 46,570   46,570 Financial 190,471 4  190,475 Industrial 124,919   124,919 Technology 46,608   46,608 Utilities 12,964   12,964 Repurchase Agreements  59,210  59,210 Total investments in securities $ $ 59,214 $ 21 $ 757,712 Assets Equity Contracts** Futures $ 2,111 $  $  $ 2,111 * For additional detail regarding sector classifications, please see the Schedule of Investments. ** Foreign Currency Contracts, Futures, Options, Short Sales, and Swap and Swaptions are valued at the unrealized appreciation/(depreciation) of the instrument. The changes in investments measured at fair value for which the Funds have used level 3 inputs to determine fair value are as follows (amounts shown in thousands): Value Accrued Change in Net Transfers Value October 31, Discounts/ Realized Unrealized Purchases/ Transfers Out of Level April 30, Fund Premiums Gain/(Loss) Gain/(Loss) Sales into Level 3* 3* SmallCap Value Fund II Common Stocks Consumer, Cyclical $ 21 $  $ 3 $ 2 $ (5) $  $  $ 21 Total $ 21 $  $ 3 $ 2 $ (5) $  $  $ 21 *Securities are transferred into and out of Level 3 for a variety of reasons including, but not limited to: 1. Securities where trading has been halted - transfer into Level 3 versus securities where trading resumes - transfer out of Level 3 2. Securities that have certain restrictions on trading - transfer into Level 3 versus securities where trading restrictions have expired -transfer out of Level 3 3. Instances where a security is illiquid - transfer into Level 3 versus securities that are no longer illiquid - transfer out of Level 3. 4. Instances in which a security is not priced by pricing services, transferred into Level 3 versus once security is priced by pricing service, transfer out of Level 3. Pro Forma Notes to Financial Statements April 30, 2009 (unaudited) 6. Capital Shares The pro forma net asset value per share assumes issuance of shares of SmallCap Value Fund II that would have been issued at April 30, 2010, in connection with the Reorganization. The number of shares assumed to be issued is equal to the net assets of SmallCap Value Fund I, as of April 30, 2010, divided by the net asset value per share of the SmallCap Value Fund II as of April 30, 2010. The pro forma number of shares outstanding, by class, for the combined fund can be found on the statement of assets and liabilities. 7. Pro Forma Adjustments The accompanying pro forma financial statements reflect changes in fund shares as if the Reorganization had taken place on April 30, 2010. The expenses of the SmallCap Value Fund I were adjusted assuming the fee structure of the SmallCap Value Fund II was in effect for the twelve months ended April 30, 2010. 8. Distributions No provision for federal income taxes is considered necessary because each fund is qualified as a regulated investment company under the Internal Revenue Code and intends to distribute each year substantially all of its net investment income and realized capital gains to shareholders.
